              Case 3:20-cv-00523-AC     Document 1          Filed 03/31/20   Page 1 of 76




Bruce H. Cahn, OSB No. 935450
cahnb@lanepowell.com
Mohammed N. Workicho, OSB No. 186140
workichom@lanepowell.com
LANE POWELL PC
601 SW Second Avenue, Suite 2100
Portland, Oregon 97204-3158
Telephone: 503.778.2100
Facsimile: 503.778.2200

Attorneys for Defendant




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION




ATLAS GREENWAY, LLC., an Oregon                             Case No.
limited liability company,

                                      Plaintiff,            DEFENDANT PHARMACA
                                                            INTEGRATIVE PHARMACY, INC.’S
         v.                                                 NOTICE OF REMOVAL

PHARMACA INTEGRATIVE PHARMACY,                              PURSUANT TO 28 U.S.C. §§ 1332, 1441,
INC., a foreign corporation,                                and 1446

                                   Defendant.


TO:      United States District Court for the District of Oregon, Portland Division; Clerk of the
         Washington County Circuit Court; and Abraham J. Barnett and Christene D. Cencer,
         attorneys for plaintiff

         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446,

defendant Pharmaca Integrative Pharmacy, Inc. (“Pharmaca”), removes to this Court the state court

action described below. Removal of this action is proper based on the following facts:




PAGE 1 -        NOTICE OF REMOVAL

                                             LANE POWELL PC
                                   601 SW SECOND AVENUE, SUITE 2100
718696.0001/8013956.3                PORTLAND, OREGON 97204-3158
                                       503.778.2100 FAX: 503.778.2200
             Case 3:20-cv-00523-AC          Document 1          Filed 03/31/20   Page 2 of 76




        1.         On or about February 28, 2020, plaintiff Atlas Greenway, LLC (“Atlas”) filed a

Complaint against Pharmaca in Washington County Circuit Court, captioned Atlas Greenway,

LLC, an Oregon limited liability company v. Pharmaca Integrative Pharmacy, Inc., a foreign

corporation, Case No 20CV09996 (the “State Court Action”).

        2.         Pharmaca received a copy of the Complaint and summons by personal service

through its registered agent, CT Corporation System, on March 6, 2020. Therefore, this Notice of

Removal is timely because it is filed “within thirty days after receipt by the defendant * * * of a

copy of the initial pleading setting forth the claim for relief upon which such action or proceeding

is based * * *.” 28 U.S.C. § 1446(b).

        3.         The Complaint is a civil action. Plaintiff asserts a single claim for breach of

contract and seeks relief in excess of the amount in controversy requirements of 28 U.S.C.

§ 1332(a), as described below.

        4.         Pharmaca has not pleaded, answered, or otherwise appeared in the State Court

Action. Pharmaca reserves all defenses.

        5.         Pursuant to 28 U.S.C. § 1446(a), copies of “all process, pleadings, and orders served

upon” Pharmaca are attached as Exhibit 1.

                                    DIVERSITY JURISDICTION

        6.         Diversity jurisdiction under 28 U.S.C. § 1332 exists because this action is between

citizens of different states and the amount in controversy exceeds $75,000, exclusive of interest

and costs.

        7.         Citizenship of Parties. The plaintiff and the defendant are of completely diverse

citizenships.

                   a.     Plaintiff Atlas is an Oregon limited liability company. (Compl. ¶ 1.) For

purposes of diversity jurisdiction, an LLC is a citizen of every state where each of its members are

citizens. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). On




PAGE 2 -        NOTICE OF REMOVAL

                                                 LANE POWELL PC
                                       601 SW SECOND AVENUE, SUITE 2100
718696.0001/8013956.3                    PORTLAND, OREGON 97204-3158
                                           503.778.2100 FAX: 503.778.2200
              Case 3:20-cv-00523-AC         Document 1          Filed 03/31/20   Page 3 of 76




information and belief, all of Atlas’ members are citizens of Oregon. Atlas is thus a citizen of the

state of Oregon. Id.

                   b.     Pharmaca is the only defendant in this action. At all relevant times,

Pharmaca was and is a Delaware corporation. (Compl. ¶ 1.) Pharmaca’s principal place of

business is located in Boulder, Colorado. Pharmaca is thus a citizen of the state of Delaware and

the state of Colorado. 28 U.S.C. § 1332(c)(1).

         8.        Amount in Controversy. The amount in controversy in the State Court Action

exceeds $75,000, exclusive of interest and costs, as more than that amount is alleged in the

Complaint. 28 U.S.C. § 1446(c)(2). Plaintiff seeks $472,787.22 in monetary damages. (Compl.

¶¶ 17-18.)

                                 PROCEDURAL REQUIREMENTS

        1.         Venue. This Court is in the judicial district and division embracing the place where

the state court case was brought and is pending (Washington County). Thus, this Court is the

proper district and division to which this case should be removed. See 28 U.S.C. §§ 1441(a),

1446(a).

        2.         Removal is Proper and Timely. Pharmaca received the Summons and Complaint

in this matter on or after March 6, 2020. Thus, this Notice of Removal is filed within 30 days after

Pharmaca’s receipt of the initial pleading alleging a basis for removal as required by 28 U.S.C.

§ 1446(b)(1). It is also less than one year after the commencement of the action, as required by

28 U.S.C. § 1446(c)(1). This Court has original jurisdiction over this case under 28 U.S.C.

§ 1332(a). Thus, removal is proper under 28 U.S.C. § 1441(a).

        3.         Consent of Served Defendants. There are no other defendants.

        4.         Pleadings and Process. Attached as Exhibit 1 is a copy of all process and pleadings

received by Pharmaca in the State Court Action. See 28 U.S.C. § 1446(a).

        5.         Notice. A copy of Defendant’s Notice to Clerk of Court and Adverse Party of

Filing of Removal to Federal Court will be timely filed with the clerk of the state court in which


PAGE 3 -        NOTICE OF REMOVAL

                                                 LANE POWELL PC
                                       601 SW SECOND AVENUE, SUITE 2100
718696.0001/8013956.3                    PORTLAND, OREGON 97204-3158
                                           503.778.2100 FAX: 503.778.2200
              Case 3:20-cv-00523-AC         Document 1          Filed 03/31/20   Page 4 of 76




the action is pending and served on plaintiff pursuant to 28 U.S.C. § 1446(d) (attached hereto as

Exhibit 2, excluding exhibits).

        6.         Signature. This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11. See

28 U.S.C. § 1446(a).

        7.         Based upon the foregoing, this Court has jurisdiction over this matter pursuant to

28 U.S.C. §1332, and the claims may be removed to this Court under 28 U.S.C. §§ 1441 and 1446.

         8.        In the event that plaintiff seeks to remand this case, or the Court considers remand

sua sponte, Pharmaca respectfully requests the opportunity to submit such additional argument or

evidence in support of removal as may be necessary.

         9.        Pharmaca has good and sufficient defenses to this action and does not waive any

defenses, jurisdictional or otherwise, by the filing of this Notice.

         WHEREFORE, Pharmaca removes this action from the Circuit Court for the State of Oregon,

for the County of Washington, to the United States District Court for the District of Oregon, Portland

Division.

         DATED: March 31, 2020
                                                   LANE POWELL PC



                                                   By s/ Bruce H. Cahn
                                                       Bruce H. Cahn, OSB No. 935450
                                                       Mohammed N. Workicho, OSB No. 186140
                                                       Telephone: 503.778.2100
                                                       Facsimile: 503.778.2200
                                                   Attorneys for Defendant




PAGE 4 -        NOTICE OF REMOVAL

                                                 LANE POWELL PC
                                       601 SW SECOND AVENUE, SUITE 2100
718696.0001/8013956.3                    PORTLAND, OREGON 97204-3158
                                           503.778.2100 FAX: 503.778.2200
     Case 3:20-cv-00523-AC               Document 1                        Filed 03/31/20   Page 5 of 76



                                            2/28/2020 4:40 PM
                                               20CV09996



 1
 2
 3

 4                     IN THE CIRCUIT COURT OF THE STATE OF OREGON
 5                            FOR THE COUNTY OF WASHINGTON

 6    ATLAS GREENWAY, LLC, an Oregon                           Case No. _ _ _ _ __
 7    limited liability company,
                                                               COMPLAINT (Breach of Contract)
 8                          Plaintiff,
                  V.                                           Claim Not          Subject   to   Mandatory
 9
                                                               Arbitration
10    PHARMACA INTEGRATIVE
      PHARMACY, INC., a foreign corporation,                    Claim for $472,787.22
11
                            Defendant.                          FEE AUTHORITY: Fee Authority: ORS
12
     • + - - - - - - - - - - - - - - ' 21.160(1)(c)
13
            Plaintiff alleges as follows:
14
                                                     1.
15
            At all times material herein, Plaintiff was and is an Oregon limited liability
16
      company duly organized and existing under the laws of the state of Oregon. At all
17
      times material herein, Defendant was and is a Delaware corporation.
18
                                                     2.
19
            Plaintiff is the landlord, and Defendant is the tenant, under a commercial lease
20
      dated May 5, 2014, between Plaintiff and Defendant (the "Lease"). A true and correct
21
      copy of the Lease is attached hereto as Exhibit A and. incorporated herein by
22
      reference. The intended expiration date for the Lease was October 31, 2024.
23
                                                     3.
24
            Pursuant to the Lease, Defendant rented premises located at 12180 Schells
25
      Ferry Road, Tigard, Washington County, Oregon 97223 (the "Premises").
26
                                                     4.
27
             The Lease is a valid and enforceable contract.
28

      PAGE 1 - COMPLAINT
                                                  Tho Darnen Finn, LLC
                                                   J1S01SWP.aclfic Hwy.
                                                Sul~ 201; Portland, OR 97223
                                             (S03)683-5106 (S0l)7l6-4633fH




                                                                                                  Exhibit 1 - Page 1
     Case 3:20-cv-00523-AC             Document 1                            Filed 03/31/20   Page 6 of 76




 1                                                   5.
 2          Plaintiff has performed all conditions precedent in the Lease.
 3                                                   6.
 4           At some time prior to May 2018, Pharmaca changed the nature of the store by
 5   closing the pharmacy, in violation of Section 6.1 of the Lease.
 6                                                   7.
 7          On or about May 23, 2018, Plaintiff became aware that Defendant had placed
 8   "Store Closing Clearance" signs in its windows at the Premises, in violation of Article
 9   VI of the Lease.
10                                                   8.
11          On or about May 23, 2018, Plaintiff became aware that Defendant was not
12   keeping its store shelves fully stocked, in violation of Section 6.1 of the Lease.
13                                                   9.
14          By letter dated May 24, 2018, Plaintiff gave notice to Defendant of Defendant's
15   default of the Lease (the "Notice of Default"). A true and correct copy of the Notice of
16   Default is attached hereto as Exhibit Band incorporated herein by reference.
17                                                   10.
18          On or about May 31, 2018, Defendant advised Plaintiff that Defendant had
19   removed the "Store Closing Clearance" signs in its windows at the Premises. Plaintiff
20   never advised Defendant that it had fully restocked its shelves.
21                                                   11.
22          By letter dated June 19, 2018, Plaintiff advised Defendant that as Defendant
23   had not cured all of the defaults identified in Plaintiff's May 24, 2018 letter, Plaintiff was
24   terminating the Defendant's right to possession pursuant to Lease Section 17 .2.2.
25   Plaintiff changed the locks on the Premises and begun efforts to relet the premises.
26   Plaintiff asked that Pharmaca continue to pay monthly minimum rent pursuant to the
27   terms of the Lease.
28   ///

     PAGE 2-COMPLAINT
                                                  ThoBameuFt~uc
                                                  11$01 SW P,clltc Hwy.
                                               Sul .. 201; Portliln<I. OR 97223
                                            (503) 6811-5106 (503)711>%33 lax




                                                                                                  Exhibit 1 - Page 2
     Case 3:20-cv-00523-AC              Document 1                       Filed 03/31/20   Page 7 of 76




 1                                                 12.
 2          On or about July 3, 2018, Plaintiff told Defendant that Defendant could enter the
 3   Premises to retrieve its personal property. Defendant removed only a small portion of
 4   its personal property, leaving the remainder for Plaintiff to dispose of. On or about
 5   September 24, 2018, Defendant confirmed with Plaintiff that Plaintiff had abandoned
 6   the remaining personal property.
 7                                                 13.
 8          Defendant has not paid rent on the Premises since August 2018, in violation of
 9   Section 17.1.1 of the Lease.      Defendant has not paid Common Area Maintenance
10   ("CAM") charges or the interest accruing on the unpaid rent, as required by Section
11   17.2.3 of the Lease, since August 2018. The lease provides for recovery of attorney
12   fees in Section 17.2.3.
13                                                  14.
14          Defendant has failed to perform as required in the Lease in the following
15   particulars:
16          a.      Violating Section 6.1 by changing the character of the business;
17          b.      Violating Article VII by putting up the "Store Closing Sale" signs;
18          C.      Violating Section 6.1 by not keeping its shelves fully stocked;
19          d.      Violating Section 17.1.1 by failing to pay rent;
20          e.      Violating Section 3.4.1 by failing to pay CAM charges; and
21          f.      Violating Section 17 .2.3 by failing to pay interest charges.
22                                                     15.
23          Starting at the time the Lease was terminated, Plaintiff used commercially
24   reasonable efforts to relet the Premises. Plaintiff was able to relet the Premises and
25   the new tenant began to pay rent on or about February 9, 2020 at a rate
26   $1,500.00/month more than Plaintiff would have been receiving from Defendant had
27   Defendant not defaulted on the Lease. Plaintiff incurred new tenant improvement
28   costs, leasing commission fees, and legal fees in order to enter into a new lease for

     PAGE 3 - COMPLAINT
                                                  Tho Barnett Firm. UC
                                                   ltSOl SW Paclftc Hwy.
                                              Suite- 201: Portland.OR 97223
                                           (503)688-5106 (503)716-4633 '"




                                                                                              Exhibit 1 - Page 3
     Case 3:20-cv-00523-AC             Document 1                         Filed 03/31/20   Page 8 of 76




 1   the Premises ("New Lease").       Plaintiff also spent $1,620.00 to remove Defendant's
 2   signs from the Premises.
 3                                                     16.
 4            Pursuant to the Lease, Plaintiff is entitled to damages in connection with
 5   Defendant's default and the required reletting of the Premises, including but not limited
 6   to:

 7         • Lost rent.
 8         • Legal expenses and related costs incurred by Plaintiff following Defendant's
 9            default.
1O         • Costs incurred by Plaintiff in restoring the Premises to good order and
11            condition, and in remodeling, renovating, and otherwise preparing the Premises
12            for reletting.
13         • All costs of reletting, including brokerage commissions.
14         • Interest on all such expenditures at the rate and in the manner allowed by
15            Section §17.2.3 of the Lease.
16                                                     17.
17            Defendant's failure to perform under the Lease has directly damaged Plaintiff.
18   As of February 28, 2020, Defendant is liable to Plaintiff for $472,787.22 in damages for
19   defaulting on the Lease, together with interest thereon as allowed in Section 17.2.3 of
20   the Lease, as follows:
21         a. The remaining rent owed under the Lease: $911,250.00 less a credit in the
22            amount for rent to be received under the New Lease through the expected
23            termination date of the Lease in the amount of $786,399.18;
24         b. New tenant improvement costs, leasing commissions, and legal fees in order to
25            enter into the New Lease: $161,445.69;
26         c. Unpaid CAM charges between July 3, 2018 and February 8, 2020: $62,526.71;
27         d. Unamortized tenant improvement allowance from Defendant: $122,344.00; and
28         e. Removal of Defendant's signage: $1,620.00.

     PAGE 4 - COMPLAINT
                                                 The Ila.,.... Flm,. U.C
                                                  11501SWP.KtfkHwy.
                                              Suite 201: Portland. OR 97223
                                           (S03)6118-SJ06 (S03)?JIH633fu




                                                                                               Exhibit 1 - Page 4
     Case 3:20-cv-00523-AC           Document 1         Filed 03/31/20         Page 9 of 76




 1                                             18.

 2          Plaintiff has incurred attorney fees and costs in connection with the Lease

 3   termination and reletting of the Premises. Defendant is entitled to recover its

 4   reasonable attorney fees and costs incurred herein.

 5

 6
     ITHEREFORE, Plaintiff prays for damages as follows:
 7       (A) For a judgment in favor of Plaintiff and against Defendant;

 8       (B) For damages against Defendant in an amount of $472,787.22, plus interest as

 9           allowed in Lease §17.2.3;
10       (C) For Plaintiffs attorney fees, costs, and disbursements herein; and

11       (D) For such other relief as the Court deems just and proper.
12
13   DATED this        day of February 2020.

14                                             THE BARNETT FIRM, LLC
15
16                                                                         )
17                                             ABRA AM J. BARNETT, OSB #082545
                                               CHRISTENED. CENCER, OSB #163589
18                                             11501 SW Pacific Hwy., Suite 201
                                               Portland, OR 97223
19
                                               (503) 688-5106
20                                             (503) 716-4633 fax
                                               ajbarnett@hg-wt.com
21                                              Of Attorneys for Plaintiff
22
                                               TRIAL ATTORNEY:
23                                                  Abraham J. Barnett, OSB #082545

24
25
26
27
28

     PAGE 5 - COMPLAINT




                                                                                   Exhibit 1 - Page 5
Case 3:20-cv-00523-AC   Document 1               Filed 03/31/20   Page 10 of 76




                                                                  ORIGINAL

                              LEASE AGREEMENT

                            Washington County, Oregon




                                  by and between




                               Atlas Greenway LLC

                                    "Landlord"




                                        and




                        Pharmaca lntcgrative l'hannacy, Inc.

                                     "Tenant"




                          J!l~v 6~~~---- ,         2014




   {00214507:7)                                                      EXHIBlT__K
                                                                              ____
                                                                     PAGE_L_OF    _5 'L




                                                                       Exhibit 1 - Page 6
Case 3:20-cv-00523-AC                                           Document 1                              Filed 03/31/20                                Page 11 of 76




                                                                        TABLE OF CONTENTS


   ARTICLE I DEFIMT!ONS AND FUNDAMENTAL PROVISIONS ......................................................................... 1
         1.1     Basic Lease Provisions ...................................................................................................................... I
         J.2     Definitions ......................................................................................................................................... 2
         1.3     Significance of Basic Lease Provisions and Definitions ................................................................... 4
   ARTICLE II DEMISED PREMISES AND TERM ..................................................................................................... .4
         2.l     Demise of Premises ........................................................................................................................... 4
         2.2     Condition of Premises ....................................................................................................................... 4
         2.3     Reserved Use by Landlord ................................................................................................................ 5
         2.4     Quiet Enjoyment ............................................................................................................................... 5
         2.5     Intentionally Omitted ................................................................................................. ,. ..................... 5
         2.6     Tem1 .................................................................................................................................................. 5
         2.7     Options to Extcnd .......................................................... ., .................................................................. 5
         2.8     Right of First Offer ............................................................................................................................ 5
   ARTICLE HI RENT AND OTI-IBR CHARGES ........................................................................................................... 6
         3. l   Place of Payment ............................................................................................................................... 6
         3.2    Minimum Rent .................................................................................................................. .., ............. 6
         3.3    Percentage Rent. ................................................................................................................................ 6
         3.4    Operating Charges .......................................................................................... ., ................................. 7
         3.5    Real Estate Taxes .................... .......................................................................................................... 9
         3.6    Marketing ........................................................................................................................................ 10
   ARTICLE IV INTENTIONALLY OM!TTED ................................................................................................... ., ...... 10
   ARTICLE V UTI.LITJES ............................................................................................................................................. 1.0
   ARTICLE Vi USE OF PRE:tvUSES ............................................................................................................................. 10
         6. .l  Tenant's Use .................................................................................................. "'.............................. 10
         6.2    Trade Name ..................................................................................................................................... I 1
         6.3    Legal Operation of Premises ........................................................................................................... 12
         6 .4   Operating Rules and Regulations .................................................................................................... 12
         6.5    Exclusive Use ............................................................................................................ « . . . . . . . . . . . . . . . . . . . . .12
   ARTICLE Vll SlGNS AND DISPLAYS .................................................................................................................... '12
   ARTICLE VTll ALTERATIONS TO PREMISES ...................................................................................................... 13
         8.1     Alterations to Prernises .................................................................................................................... 13
         8.2     Compliance with Laws .................................................................................................................... 13
         8.3     Plans ................................................................................................................................................ 13
         8.4     Ivlundatory Refitrbishing .................................................................................................................. 14
   ARTICLE IX CONSTRUCTION LIENS ................................................................................................................... 14
   ARTICLE X REPAIRS AND MAJNTENANCE ........................................................................................................ 14
         10.l   Landlord Maintenance and Rcpairs ................................................ °' .............................................. 14
         10.2   Tenant Maintenance and Repairs .................................................................................................... 15
                10.3          Noxious Odors ................................................................................................................................ 15
   ARTICLE XI COMMON AREAS .............................................................................................................................. 15
         11.1   Control of Common Areas ...................................... ., ...................................................................... 15
         11.2   Alterations in the Common Areas ................................................................................................... 15
                11.3          Non-Intcrforence ............................................................................................................................. 16
   ARTICLE xn INSURANCE ...................................................................................................................................... 16
         12.l   Insurance ......................................................................................................................................... 16
         12.2   Increase in Insurance Prcmimns ...................................................................................................... 16

   {002 !4507;7)                                                                                                                                               EXHIBIT

                                                                                                                                                                           5
                                                                                                                                                              PAGE
                                                                                                                                                                       -
                                                                                                                                                                       '2.
                                                                                                                                                                           -           OF   7_




                                                                                                                                                                     Exhibit 1 - Page 7
     Case 3:20-cv-00523-AC               Document 1                      Filed 03/31/20    Page 12 of 76



                                            2/28/2020 4:40 PM
                                               20CV09996



 1
 2
 3
 4                     IN THE CIRCUIT COURT OF THE STATE OF OREGON

 5                            FOR THE COUNTY OF WASHINGTON

 6                                                             Case No. _ _ _ _ __
      ATLAS GREENWAY, LLC, an Oregon
 7    limited liability company,
                                                               COMPLAINT (Breach of Contract)
 8                          Plaintiff,
                  V.                                           Claim     Not     Subject   to   Mandatory
 9
                                                               Arbitration
10    PHARMACA INTEGRATIVE
      PHARMACY, INC., a foreign corporation,                    Claim for $472,787.22
11
                            Defendant.                          FEE AUTHORITY: Fee Authority: ORS
12
     • + - - - - - - - - - - - - - - ' 21.160(1)(c)
13
            Plaintiff alleges as follows:
14
                                                     1.
15
            At all times material herein, Plaintiff was and is an Oregon limited liability
16
      company duly organized and existing under the laws of the state of Oregon. At all
17
      times material herein, Defendant was and is a Delaware corporation.
18
                                                     2.
19
            Plaintiff is the landlord, and Defendant is the tenant, under a commercial lease
20
      dated May 5, 2014, between Plaintiff and Defendant (the "Lease"). A true and correct
21
      copy of the Lease is attached hereto as Exhibit A and. incorporated herein by
22
      reference. The intended expiration date for the Lease was October 31, 2024.
23
                                                     3.
24
            Pursuant to the Lease, Defendant rented premises located at 12180 Schells
25
      Ferry Road, Tigard, Washington County, Oregon 97223 (the "Premises").
26
                                                     4.
27
             The Lease is a valid and enforceable contract.
28
      PAGE 1 - COMPLAINT
                                                  Tho Darnen Finn, LLC
                                                   J1S01SWP.aclfic Hwy.
                                                Sul~ 201; Portland, OR 97223
                                             (S03)683-5106 (S0l)7l6-4633fH




                                                                                                Exhibit 1 - Page 8
     Case 3:20-cv-00523-AC            Document 1                           Filed 03/31/20   Page 13 of 76




 1                                                   5.
 2          Plaintiff has performed all conditions precedent in the Lease.
 3                                                   6.
 4           At some time prior to May 2018, Pharmaca changed the nature of the store by
 5   closing the pharmacy, in violation of Section 6.1 of the Lease.
 6                                                   7.
 7          On or about May 23, 2018, Plaintiff became aware that Defendant had placed
 8   "Store Closing Clearance" signs in its windows at the Premises, in violation of Article
 9   VI of the Lease.
10                                                   8.
11          On or about May 23, 2018, Plaintiff became aware that Defendant was not
12   keeping its store shelves fully stocked, in violation of Section 6.1 of the Lease.
13                                                   9.
14          By letter dated May 24, 2018, Plaintiff gave notice to Defendant of Defendant's
15   default of the Lease (the "Notice of Default"). A true and correct copy of the Notice of
16    Default is attached hereto as Exhibit Band incorporated herein by reference.
17                                                   10.
18           On or about May 31, 2018, Defendant advised Plaintiff that Defendant had
19    removed the "Store Closing Clearance" signs in its windows at the Premises. Plaintiff
20    never advised Defendant that it had fully restocked its shelves.
21                                                   11.
22           By letter dated June 19, 2018, Plaintiff advised Defendant that as Defendant
23   had not cured all of the defaults identified in Plaintiff's May 24, 2018 letter, Plaintiff was
24   terminating the Defendant's right to possession pursuant to Lease Section 17 .2.2.
25   Plaintiff changed the locks on the Premises and begun efforts to relet the premises.
26   Plaintiff asked that Pharmaca continue to pay monthly minimum rent pursuant to the
27   terms of the Lease.
28   ///

     PAGE 2-COMPLAINT
                                                  ThoBameuFt~uc
                                                  11$01 SW P,clltc Hwy.
                                               Sul .. 201; Portliln<I. OR 97223
                                            (503) 6811-5106 (503)711>%33 lax




                                                                                                 Exhibit 1 - Page 9
     Case 3:20-cv-00523-AC             Document 1                       Filed 03/31/20   Page 14 of 76




 1                                                 12.
 2          On or about July 3, 2018, Plaintiff told Defendant that Defendant could enter the
 3   Premises to retrieve its personal property. Defendant removed only a small portion of
 4   its personal property, leaving the remainder for Plaintiff to dispose of. On or about
 5   September 24, 2018, Defendant confirmed with Plaintiff that Plaintiff had abandoned
 6   the remaining personal property.
 7                                                 13.
 8          Defendant has not paid rent on the Premises since August 2018, in violation of
 9   Section 17.1.1 of the Lease.      Defendant has not paid Common Area Maintenance
10   ("CAM") charges or the interest accruing on the unpaid rent, as required by Section
11   17.2.3 of the Lease, since August 2018. The lease provides for recovery of attorney
12   fees in Section 17.2.3.
13                                                  14.
14          Defendant has failed to perform as required in the Lease in the following
15   particulars:
16          a.      Violating Section 6.1 by changing the character of the business;
17          b.      Violating Article VII by putting up the "Store Closing Sale" signs;
18          C.      Violating Section 6.1 by not keeping its shelves fully stocked;
19          d.      Violating Section 17.1.1 by failing to pay rent;
20          e.      Violating Section 3.4.1 by failing to pay CAM charges; and
21          f.      Violating Section 17 .2.3 by failing to pay interest charges.
22                                                     15.
23          Starting at the time the Lease was terminated, Plaintiff used commercially
24   reasonable efforts to relet the Premises. Plaintiff was able to relet the Premises and
25   the new tenant began to pay rent on or about February 9, 2020 at a rate
26   $1,500.00/month more than Plaintiff would have been receiving from Defendant had
27   Defendant not defaulted on the Lease. Plaintiff incurred new tenant improvement
28   costs, leasing commission fees, and legal fees in order to enter into a new lease for

     PAGE 3 - COMPLAINT
                                                  Tho Barnett Firm. UC
                                                   ltSOl SW Paclftc Hwy.
                                              Suite- 201: Portland.OR 97223
                                           (503)688-5106 (503)716-4633 '"




                                                                                             Exhibit 1 - Page 10
     Case 3:20-cv-00523-AC            Document 1                        Filed 03/31/20   Page 15 of 76




 1   the Premises ("New Lease").       Plaintiff also spent $1,620.00 to remove Defendant's
 2   signs from the Premises.
 3                                                     16.
 4            Pursuant to the Lease, Plaintiff is entitled to damages in connection with
 5   Defendant's default and the required reletting of the Premises, including but not limited
 6   to:

 7         • Lost rent.
 8         • Legal expenses and related costs incurred by Plaintiff following Defendant's
 9            default.
1O         • Costs incurred by Plaintiff in restoring the Premises to good order and
11            condition, and in remodeling, renovating, and otherwise preparing the Premises
12            for reletting.
13         • All costs of reletting, including brokerage commissions.
14         • Interest on all such expenditures at the rate and in the manner allowed by
15            Section §17.2.3 of the Lease.
16                                                     17.
17            Defendant's failure to perform under the Lease has directly damaged Plaintiff.
18   As of February 28, 2020, Defendant is liable to Plaintiff for $472,787.22 in damages for
19   defaulting on the Lease, together with interest thereon as allowed in Section 17.2.3 of
20   the Lease, as follows:
21         a. The remaining rent owed under the Lease: $911,250.00 less a credit in the
22            amount for rent to be received under the New Lease through the expected
23            termination date of the Lease in the amount of $786,399.18;
24         b. New tenant improvement costs, leasing commissions, and legal fees in order to
25            enter into the New Lease: $161,445.69;
26         c. Unpaid CAM charges between July 3, 2018 and February 8, 2020: $62,526.71;
27         d. Unamortized tenant improvement allowance from Defendant: $122,344.00; and
28         e. Removal of Defendant's signage: $1,620.00.

     PAGE 4 - COMPLAINT
                                                 The Ila.,.... Flm,. U.C
                                                  11501SWP.KtfkHwy.
                                              Suite 201: Portland. OR 97223
                                           (S03)6118-SJ06 (S03)?JIH633fu




                                                                                             Exhibit 1 - Page 11
     Case 3:20-cv-00523-AC           Document 1        Filed 03/31/20          Page 16 of 76




 1                                             18.

 2          Plaintiff has incurred attorney fees and costs in connection with the Lease

 3   termination and reletting of the Premises. Defendant is entitled to recover its

 4   reasonable attorney fees and costs incurred herein.

 5

 6
     ITHEREFORE, Plaintiff prays for damages as follows:
 7       (A) For a judgment in favor of Plaintiff and against Defendant;

 8       (B) For damages against Defendant in an amount of $472,787.22, plus interest as

 9           allowed in Lease §17.2.3;
10       (C) For Plaintiffs attorney fees, costs, and disbursements herein; and

11       (D) For such other relief as the Court deems just and proper.
12
13   DATED this        day of February 2020.

14                                             THE BARNETT FIRM, LLC
15
16                                                                         )
17                                             ABRA AM J. BARNETT, OSB #082545
                                               CHRISTENED. CENCER, OSB #163589
18                                             11501 SW Pacific Hwy., Suite 201
                                               Portland, OR 97223
19
                                               (503) 688-5106
20                                             (503) 716-4633 fax
                                               ajbarnett@hg-wt.com
21                                              Of Attorneys for Plaintiff
22
                                               TRIAL ATTORNEY:
23                                                  Abraham J. Barnett, OSB #082545

24
25
26
27
28

     PAGE 5 - COMPLAINT




                                                                                   Exhibit 1 - Page 12
Case 3:20-cv-00523-AC   Document 1               Filed 03/31/20   Page 17 of 76




                                                                  ORIGINAL

                              LEASE AGREEMENT

                            Washington County, Oregon




                                  by and between




                               Atlas Greenway LLC

                                    "Landlord"




                                        and




                        Pharmaca lntcgrative l'hannacy, Inc.

                                     "Tenant"




                          J!l~v 6~~~---- ,         2014




   {00214507:7)                                                      EXHIBlT__K
                                                                              ____
                                                                     PAGE_L_OF    _5 'L




                                                                      Exhibit 1 - Page 13
Case 3:20-cv-00523-AC                                           Document 1                              Filed 03/31/20                                Page 18 of 76




                                                                        TABLE OF CONTENTS


   ARTICLE I DEFIMT!ONS AND FUNDAMENTAL PROVISIONS ......................................................................... 1
         1.1     Basic Lease Provisions ...................................................................................................................... I
         J.2     Definitions ......................................................................................................................................... 2
         1.3     Significance of Basic Lease Provisions and Definitions ................................................................... 4
   ARTICLE II DEMISED PREMISES AND TERM ..................................................................................................... .4
         2.l     Demise of Premises ........................................................................................................................... 4
         2.2     Condition of Premises ....................................................................................................................... 4
         2.3     Reserved Use by Landlord ................................................................................................................ 5
         2.4     Quiet Enjoyment ............................................................................................................................... 5
         2.5     Intentionally Omitted ................................................................................................. ,. ..................... 5
         2.6     Tem1 .................................................................................................................................................. 5
         2.7     Options to Extcnd .......................................................... ., .................................................................. 5
         2.8     Right of First Offer ............................................................................................................................ 5
   ARTICLE HI RENT AND OTI-IBR CHARGES ........................................................................................................... 6
         3. l   Place of Payment ............................................................................................................................... 6
         3.2    Minimum Rent .................................................................................................................. .., ............. 6
         3.3    Percentage Rent. ................................................................................................................................ 6
         3.4    Operating Charges .......................................................................................... ., ................................. 7
         3.5    Real Estate Taxes .................... .......................................................................................................... 9
         3.6    Marketing ........................................................................................................................................ 10
   ARTICLE IV INTENTIONALLY OM!TTED ................................................................................................... ., ...... 10
   ARTICLE V UTI.LITJES ............................................................................................................................................. 1.0
   ARTICLE Vi USE OF PRE:tvUSES ............................................................................................................................. 10
         6. .l  Tenant's Use .................................................................................................. "'.............................. 10
         6.2    Trade Name ..................................................................................................................................... I 1
         6.3    Legal Operation of Premises ........................................................................................................... 12
         6 .4   Operating Rules and Regulations .................................................................................................... 12
         6.5    Exclusive Use ............................................................................................................ « . . . . . . . . . . . . . . . . . . . . .12
   ARTICLE Vll SlGNS AND DISPLAYS .................................................................................................................... '12
   ARTICLE VTll ALTERATIONS TO PREMISES ...................................................................................................... 13
         8.1     Alterations to Prernises .................................................................................................................... 13
         8.2     Compliance with Laws .................................................................................................................... 13
         8.3     Plans ................................................................................................................................................ 13
         8.4     Ivlundatory Refitrbishing .................................................................................................................. 14
   ARTICLE IX CONSTRUCTION LIENS ................................................................................................................... 14
   ARTICLE X REPAIRS AND MAJNTENANCE ........................................................................................................ 14
         10.l   Landlord Maintenance and Rcpairs ................................................ °' .............................................. 14
         10.2   Tenant Maintenance and Repairs .................................................................................................... 15
                10.3          Noxious Odors ................................................................................................................................ 15
   ARTICLE XI COMMON AREAS .............................................................................................................................. 15
         11.1   Control of Common Areas ...................................... ., ...................................................................... 15
         11.2   Alterations in the Common Areas ................................................................................................... 15
                11.3          Non-Intcrforence ............................................................................................................................. 16
   ARTICLE xn INSURANCE ...................................................................................................................................... 16
         12.l   Insurance ......................................................................................................................................... 16
         12.2   Increase in Insurance Prcmimns ...................................................................................................... 16

   {002 !4507;7)                                                                                                                                               EXHIBIT

                                                                                                                                                                           5
                                                                                                                                                              PAGE
                                                                                                                                                                       -
                                                                                                                                                                       '2.
                                                                                                                                                                           -           OF   7_




                                                                                                                                                                  Exhibit 1 - Page 14
Case 3:20-cv-00523-AC                                       Document 1                             Filed 03/31/20                              Page 19 of 76




                12.3        \Vaiver of Subrogation .................................................................................................................... 17
                12.4        l'v1utual Releases ............................................................................................................................. , 17
   ARTICLE XJII HAZARDOUS MATER!ALS ............................................................................................................ 17
   ARTICLE XIV SUBORDlNATION AND ATTORNiVIBNT ..................................................................................... 18
         l 4.1  Subordination .................................................................................................................................. 18
         14.2   Succession to Landlord's Interest; Attornment ............................................................................... 18
         14.3   Estoppd Certificate ......................................................................................................................... 18
   ARTICLE XV TRANSFERS, ASSIGNMENT AND SUBLETTING .... ._ ......................... "' ...................................... 18
         15. I  Covenant Not to Assign or Suh let Without Consent ....................................................................... 18
         15.2   Conditions for Landlord's Consent ................................................................................................. 19
         15 .3  Assignment in Violation of Article ........... " .., ................................................................................. 19
         15.4   No Claim for Damages .................................................................................................................... 19
   ARTICLE XVI DAMAGE TO PREMISES; EMINENT DOMAIN; INDEMN[TY .................................................. 20
         16.1   Damage ........................................................................................................................................... 20
         16.2   Eminent Domain ............................................................................................................................. 20
         16.3   Tenant Indemnity ............................................................................................................................ 21
   ARTICLE XVII            DEFAULT AND REMEDIES .......................................................................................................... 21
         17.1               Default of Tenant ............................................................................................................................ 21
         17.2               Remedies ofLandlord ..................................................................................................................... 21
         17.3               Intentionally Omitted ...................................................................................................................... 22
         l 7.4              Late Charges ............................. "' ................................................................................................... 22
         17 .5              Remedies Curnulative ...................................................................................................................... 22
   ARTICLE XVIII SURRE:Nl1ER OF PREMISES ..................................................... ,. ................................................ 22
   ARTICLE XIX ACCESS TO PREMISES .................................................................................................................. 23
   ARTICLE XX lvllSCELLANEOUS ............................................................................................................................ 23
         20. l   Notices ............................................................................................................................................ 23
         20.2    Successors and Assigns ................................................................................................................... 23
         20.3    Representations and Entire Agreement ........................................................................................... 24
         20.4    Time is of the Essence .............................................................................. ;...................................... 24
         20.5    Recording ........................................................................................................................................ 24
         20.6    Relationship of Parties .................................................................................................................... 24
         20.7    \Vaiver ............................................................................................................................................. 24
         20.8    Litigation ......................................................................................................................................... 24
         20.9    Foree lvfqjeure ................................................................................................................................. 24
         20.10 Governing Law................................................................................................................................ 24
         20.11 Partial lnvalidity .............................................................................................................................. 24
         20.12 Submission ofLease ........................................................................................................................ 24
         20.13 lnterpretation ................................................................................................................................... 24
         20.14 Brokerage Commissions .................................................................................................................. 25
         20.]5 .Limitation of Liability ..................................................................................................................... 25
         20.16 Survival of Obligations ................................................................................................................... 25
         20.17 Headings, Captions and References ................................................................................................ 25
         20.18 Accord and Satisfaction .................................................................................................................. 25
         20.19 Performance of Tenant's Covemmts ............................................................................................... 25
         20.20 Entire Agreement ............................................................................................................................ 25
         20.21 Landlord Subordination Agreement ................................................................................................ 25




   (002 ! 4507;7}                                                                                                                                       EXHlB!T_f\...,.___ __

                                                                                                                                                       PAGE_2__0F                   5"'°2.




                                                                                                                                                           Exhibit 1 - Page 15
Case 3:20-cv-00523-AC                   Document 1      Filed 03/31/20   Page 20 of 76




    @l-JJBJT.B_

    Exhibit "A" Site Plan

    Exhibit "B" Intentionally Omitted

    Exhibit "C-1" Landlord's Work

    Exhibit "C-2" Tenant's Work

    Exhibit "C-3" Construction Rules

    Exhibit "D" Sign Criteria

    Exhibit "E" Confirmation of Lease Term

    Exhibit "F" Rules and Regulations

    Exhibit "G" Landlord Subordination Agreement form




   (00214507;7}
                                                                          EXHIBIT   A
                                                                          PAGE_i_OF      f; '7_




                                                                             Exhibit 1 - Page 16
Case 3:20-cv-00523-AC                  Document 1           Filed 03/31/20                 Page 21 of 76




                                                  ARTICLEI
                                  DEFINITIONS AND FUNDAMENTALPROVISIONS

    1.1       Basic Lease Provisions

              l. U       DATE

              t.1.2      LANDLORD                 ATLAS GREENWAY LLC, an Oregon limited liability
                                                  company

              1.1.3      ADDRESS OF LANDLORD      Atlas Greenway LLC
                                                  333 NW 9'h Avenue, Suite 1009
                                                  Portland, Oregon 97209

              l.1.4      ADDRESS FOR RENT         Atlas Greenway LLC
                         PAYMENTS                 c/o RTG Property Management
                                                  333 NW 9°' Avenue, Suite 1010
                                                  Portland, OR 97209
                                                  Attention: Matthew Klutznick

              l. l .5    TENANT                   Pharmaca Integrative Pharmacy, Inc., a Delaware corporation

              U.6        ADDRESS OF TENANT        .Phurmaca Integrative Pharmacy, Inc.
                                                  4940 Pearl East Circle, Suite 301
                                                  Boulder, CO 80301

              LI.7       TENA.NT'S TRADE NAME     "Pharmaca" or other trade name containing the word
                                                  "Pharmaca"

              1.1.8      PREMISES ADDRESS         12180 Scholls Ferry Road
                                                  Tigard, OR 97223

              l. l.9     APPROXIMATE GROSS        23,567
                         LEASABLE AREA OF
                         RETAIL CENTER

                         APPROXIMATE GROSS        4,500
                         LEASABLE AREA OF
                         PREMISES

              1.1.10     ANTICIPATED DELIVERY
                         DATE                     July 15, 2014

              l. l.l l   RENT COMivfENCEMENT      The earlier to occur of (i) ninety (90) days after the date that
                         DATE                     Landlord delivers possession of the PremiseB to Tenant with
                                                  al! Landlord's Work substantially completed (the "Delivery
                                                  Date"), and (ii) the date Tenant opens for business in the
                                                  Premises.
             1.1.12      EXPIRATION DATE          The .last day of the month that contains the ten (IO) year
                                                  anniversary of the Rent Commencement Date; provided that
                                                  if the Rent Commencement Date is the first of a month, the
                                                  Expiration Date shall be the last day of the month
                                                  immediately preceding such anniversary. The expiration date
                                                  of the Lease shall be confirmed in the Confirmation of the
                                                  Lease Term in the form attached as Exhibit "E" to be
                                                  executed by Landlord and Tenant promptly following


   {00211\507;7}
                                                                                                tiXHIBiT__~ - - - -




                                                                                                    Exhibit 1 - Page 17
Case 3:20-cv-00523-AC                        Document 1               Filed 03/31/20                Page 22 of 76




                                                           Landlord's delivery of possession of the PNmises to Tenant.

              l. 1.13       PERMUTED USE                   Tenant shall use the Premises for the operation of a drugstore
                                                           and pharmacy, and for no other purpose. The "operation of a
                                                           drugstore and pharmacy" includes, but is not limited to, (i)
                                                           providing full prescription services and the retail sale of
                                                           prescription medicines, over-the-coui1ter medications,
                                                           nutritional and botanical dietary supplements, herbs,
                                                           aromatherapy, holistic products, naturopathic or homeopathic
                                                           medicines and supplements, body and bath products, natural
                                                           health and beauty products, organic soft goods and other
                                                           sundry items, greeting cards, gift wrap and any other product
                                                           commonly sold at drug stores and/or phannacies; and (ii)
                                                           only to the extent not prohibited by any applicable laws and
                                                           regulations, the ancillary sale of services directly related to
                                                           the operation of a drugstore and phannacy, including, but not
                                                           limited to, makeover demonstrations, nutritional counseling,
                                                           prevention and better health clinics and for health events such
                                                           as "spa day," health and medical screenings and flu shots.

              Ll.14         MINIMUM RENT

             Lease                 !vfonthly             Annual                   Rate Per               Percentage
             Year               M.inimum Rent         Minimum Rent             Agreed S.g. Foot        Rent Breakpoint

          Years l-5               SI 1,250              SI35,000                    $30.00            $4,500,000
          Years 6-!0              $12,375               $148,500                    $33.00           $4,950,000
         t" E.."l:tension
         Years 11-15              $13,612.50            $163,350                     36.30            $5,445,000
        l"d Extension
         Years 15-20              $14,973.75            $179,685                    $39.93           $5,989,500
            1.1.15          PERCENTAGE RENT RATE           Three percent (3%) ofTenont's Gross Sales in any Lease
                                                           Year in excess of the Percentage Rent Breakpoint (as defined
                                                           in Section 1. l.14) for such Lease Year.
            1. l.16         PREP AID RENT                  Eleven Thousand Two Hundred Fifty and No/100 Dollars
                                                           ($ll,250.00)

            LL17            SECURITY DEPOSIT               NIA

            1.1.l 8         GUARANTOR                      NIA

            l.1.19          ADDRESS OF GUARANTOR           N/A

            I. !.20         PROCURING BROKER               Commercial Realty Advisors NW for Landlord

                                                           HSM Pacific, Inc. for Tenant



            l.2.1     Com1rwn.Area Retail Facilities The parking areas, plazas, sidewalks, roofs, roadways, loading
   platforms, service areas, landscaped areas, drainage facilities, water quality facilities, signs, curbing, rofuse
   containers, stairways, rest moms, and shelters, and any other facilities designated from time to time by Landlord as



                                                                                                                      A
                                                             2
                                                                                                                   ------
   {002 (4507;7)
                                                                                                         EXHIBIT

                                                                                                        PAGE
                                                                                                              --   \0   52OF




                                                                                                            Exhibit 1 - Page 18
Case 3:20-cv-00523-AC                       Document 1                 Filed 03/31/20                 Page 23 of 76




    Common Area Retail Facilities or from time to time used by Landlord in the operation and management of the Retail
    Center or made available by Landlord for the non-exclusive use of the tenants in the Retail Center, their employees,
    agent,, customers, licensees and invitees, including, without limitation, offsite facilities such as public sidewalks and
    landscaping in public areas adjoining the Retail Center.

              1.2.2 Dl,L\ The Premises' OLA is the gross lensable area of the Premises as measured from the outside
    of exterior walls or the center of any common walls, as the case may be, without deduction fur columns or other
    structural elements within the Premises. The Retail Center's GLA is equal to the aggregate amount of the gross
    leasable areas of all premises in the Retail Center us same may be modified, altered, expanded or reduced from time
    to time, excluding the GLA of any noncontiguous storage ureas, mezzanines, basements or kiosks. Landlord may
    exclude from the Retail Center GLA any ground leased premises for which the tenant thereofis directly responsible
    for its own maintenance, repair, taxes, insurance and/or other services that would customarily be provided by
    Landlord and reimbursed hy tenant as Operating Charges.

               l.2.3   Hazardous Matcri?J'i Any (a) oil, petroleum products, flammable substances, explosives,
    radioactive materials, hazardous wastes or substances, toxic wastes or substances or any other wastes, materials or
    pollutants which (i) pose a hazard to the Premises or to persons on or about the Premises, or (ii) cause the Premises
    to be in violation of any Hazardous Materials Laws; (b) asbestos in any fom1, urea fonnaldehyde foam insulation,
    transformers or other equipment which contain dielectric fluid containing levels or polychlorinate<l biphenyls, or
    radon gas; (c) chemica.l, material or substance defined as or included in the definition of"hazardous materials,"
    "extremdy hazardous waste," "restricted hazardous waste," or "toxic substances" or words of similar import under
    any applicable local, state or federal law or under the regulations adopted or publications promulgated pursuant
    thereto, including, but not limited to, the Comprehensive Environmental Response, Compensation and Liability Act
    of1980, as amended, 42 USC§ 960 l, ,ru fillli.; the Federal Water Pollution Control Act, as amended, 33 lJSC § 1251,
    fil §,~.; ORS Chapter 465, Hazardous Materials [; ORS Chapter 466, Hazardous Waste and Hazardous Materials II;
    ORS Chapter 468, Pollution Control; and (d) other chemical, material or substance, exposure to which is prohibited,
    limited or regulated by any governmental authority or may or could pose a hazard to the health and safety of the
    occupants of the Premises or the owners and/or occupants of property adjacent to or surrounding the Premises, or
    any other person corning upon t11e 'Premises or adjacent property.

            1.2.4     Hazardous M!\terials Claims Any and all enforcement, cleanup, removal, remedial or other
   govcmrncnta! or regulatory actions, agreements or orders threatened, instituted or completed pursuant to any
   Hazardous Jvfaterials Laws, together with any and all claims made or threatened by any third party against Landlord,
   Tenant or the Premises relating to damage, contribution, cost recovery compensation, loss or injury resulting from
   the presence, release or discharge of any Hazardous Materials.

             l .2.5   Hazardous Materials Laws Any federal, state or local laws, ordinances, regulations or policies
   relating to the environment, health and safety, and Hazardous :Materials (inclnding, without limitation, the use,
   handling, transporiation, production, disposal, discharge or storage thereof) or to industrial hygiene or the
   environmental conditions on, under or about the Premises, including, without limitation, soil, groundwater and
   indoor and ambient air conditions.

           1.2.6     Landlord Work The work to be performed by Landlord with respect to the Premises prior to
   Landlord's delivery of possession of the Premises to Tenant, which is more particularly described in the Work
   Requirements on the attached Exh.ibit "C-C,

             L2.7 Lease Year The first Lease Year of the term hereof shall commence upon the Rent
   Commencement Date. If the Rent Commencement Date shall not fall upon the first day of a calendar month, then the
   first Lease Year shall be the period of time from the Rent Commencement Date to the end of the month in which the
   Rent Commencement. Date shall occur plus the following twelve (l 2) calendar months. Each Lease Year thereafter
   shall be a successive period of twelve (12) calendar months.

            1.2.8    J:rpmi.s©.S An approximately 4,500 gross square foot area located in the building (the "Building")
   denoted on the Site Plan as the building within which the Premises are located. A drawing of the approximate
   boundaries and location of the Premises is attached hereto as };l]ihibit A:1.



   (00214507;7}
                                                                                                           £:){H!B\T_..,.f-\_;__ __




                                                                                                              Exhibit 1 - Page 19
Case 3:20-cv-00523-AC                      Document 1                 Filed 03/31/20                 Page 24 of 76




             l .2.9   B.en! Minimum Rent, Percentage Rent, and "Additional Rent" (being the charges specifically set
   forth in Article m, and all other amounts and charges payable by Tenant under any provision of this Lease) and any
   rent or sales tax hereinafter levied by governmental authority on any Rent or Additional Rent whether payable by
   Landlord or Tenant or collectible by Landlord from Tenant.

             l .2.10 Retail Center The land and the buildings from time to time known as "Greenway Town Center,"
   situated in Washington County, Oregon, as may be expanded, altered, modified or rearranged by Landlord from time
   to time. The depiction of the Retail Center shown on the Site Plan attached to this Lease as Exhibit "A" is for
   informational purposes on!y and is not a warranty, representation or agreement on the part of Landlord that the Retail
   Center, retail store buildings and/or any additional retail store buildings will be exactly as indicated on such Site Plan
   or that the other actual or proposed tenants or occupants ofthe Retail Center shown on the Site Plan will become o.r
   remain occupants of the Retail Center.

             1.2, 11 Tenant's Pro Rata Share Tenant's Pro Rata Share with respect to any costs hereunder shall equal
   the total of such costs multiplied by a fraction, the numerator of which shall equal the OLA of the Premises and the
   denominator of which shall equal the number of square feet of GLA in the Retail Center during the applicable year.

             1.2.12 TenJtJlt Work The work to be performed by Tenant with respect to the Premises, which is more
   particularly described in the Work Requirements on the attached Exhibit "C-2".

   1.3      Significance of Basic Lease Provisions and Definitions Each reforcnce in this Lease to any of the Basic
   Lease Provisions or Definitions contained in Sections 1.1 and L2 of this Article shall be deemed and construed to
   incorporate all of the tcnns thereof. The Basic Lease Provisions and Definitions shall be construed in connection
   with and limited by any such reference,

                                                    ARTICLE II
                                            DEMISED PREM'!Sf,S AND TERM

   2, 1      Demise of Premises Landlord hereby [eases and demises to Tenant and Tenant rents from Landlord the
   Premises, subject to th\J terms and conditions herein contained, and all encumbrances, easements and restrictions as
   muy be amended, revised or supplemented from time to time (collectively, the "CC&Rs"), zoning laws, and
   governmental or other regulations affecting the Retail Center. It is Tenant's obligation to detennine whether the
   Premises comply with those governmental lav,s and regulations applicable to Tenant's intended use of the Premises,
   If Landlord hns not delivered possession of the Premises to Tenant with all Landlord's Work substantially completed
   (such delivery being "Delivery of Possession") by the Anticipated Delivery Date, Landlord shall not be liable to
   Tenant for any loss or damage resulting from such delay, Notvrithstanding the fol'egoing, if Landlord is unable to
   cause Delivery of Possession to occur by the Delivery Deadline, then then Tenant may terminate this Lease by
   delivering ,vritten notice of such termination to Landlord prior to the occurrence of Delivery of Possession, and
   following such termination the parties shall have no further rights or obligations hereunder except as may expressly
   survive the termination of this Lease, The tenn "Delivery Deadline" shall mean December 31, 2014, provided that
   the Delivery Deadline will be extended by one day for each day of delay caused by (i) a Tenant Delay (as defined
   below), (ii) force majcure delays, as described and defined in Section 20.9 below, and/or (iii) delays in Landlord's
   receipt ofpennits to conduct the Landlord's Work that are beyond Landlord's reasonable control.

   2.2      Con_gition of Premises Tenant's taking of possession of the Premises shall be conclusive evidence of
   Tenant's acceptance thcrcofin good order and satisfactory condition, appropriate for Tenant's intended use. Tenant
   agrees that no representations respecting the condition of the Premises and that no promises to decorate, alter, repair
   or improve the Premises, either bcforn or after the execution hereof, have been made by Landlord or its agents to
   Tenant unless the same are contained herein or made a part hereof, it being expressly understood and agreed that
   Tenant shall accept Premises in an "as is" condition at the time of Tenant's taking of possession, Tenant further
   agrees that no represtintations have been made to Tenant that any other tenants have leased or will continue to lease
   space within the Retail Center or that Tenant has any exclusive right to sell merchandise of any type and character
   except as provided in Section 6.5.1, it being understood that Landlord reserves the right to lease other space in the
   Retail Center to tenants selling m\Jrchandise similar to the merchandise to be sold by Tenant. Landlord shall perform
   all Landlord's ·work in the Premises set forth in the attached Exhibit "C-1 ", and Tenant shall perforni all Tenant's



   {00214507;7)                                                                                           EXH!BlT_f\
                                                                                                                 _ _ __

                                                                                                          PAGEJ_oF              S'1-




                                                                                                             Exhibit 1 - Page 20
Case 3:20-cv-00523-AC                       Document 1                  Filed 03/31/20                Page 25 of 76




   Work in the Premises in accordance with attached Exhibit "C-2". After all Landlord's Work has been completed,
   Landlord may remeasure the GLA of the Premises in which event Section 1.1.14 of this Lease will be revised
   accordingly, which revisions shalt be confinned in the Confirmation of Lease Tenn attached as P,xhibit "E".

   2.3      IZeseryegJJse bv Landlord The Premises shall include only the appurtenances specifically granted .in this
   Lease. Landlord specifically excepts and reserves to itself the roof, the air spa,:e above the drop ceiling, the space
   below the floor slab, and the exterior portions of the Premises (other than the storefront), and the right to install,
   maintain, use, repair and replace pipes, ductwork, conduits, utility lines, columns, and wires in the area between the
   roof and the drop ceiling, through column space and perimeter and demising walls, in or beneath the t1oor slab or
   above or below the Premises servicing other parts of the Retail Center.

   2.4      Quiet Lfojovment So long as Tenant is not in default of the Lease beyond applicable notice and cure
   periods, Tenant shall peaceably and quietly have, hold and eqjoy the Premises during the Tenn, subject only to the
   terms of this Lease and the rights of those whose rights in the Retail Center predate or arc otherwise superior to this
   Lease.

   2.5       lntentionally Omitted ]:&rm Tht; term of this Lease (the "Tenn") shall commence upon the execution
   hereof and shall end on the Expiration Date set forth in Section I. 1.12. All monetary obligations of Tenant,
   including monthly installments ofMinimum Rent, shall begin to accrue on the Rent Commencement Date, as set
   forth in the Basic Lease .Provisions. The Rent Commencement Date shall be the date set forth in Section ! .1. 11, and
   Landlord shall be deemed to have delivered possession of the Premises to Tenant on the date Landlord has
   substantially completed the Landlord Work, which shall be deemed to have occurred when the Landlord Work, other
   than punch list items., has been completed; provided, however, if Landlord is delayed in completing the Landlord
   Work, in whole or in part, by an act or omission of Tenant (a "Tenant Delay"), the Rent Commencement Date shall
   be advanced by the number of days which is equal to the total number of days of Tenant Delay.

   2.7      Options to Extend

   So long as Tenant is not in default of this Lease beyond applicable notice and cure periods, Tenant shall have the
   right to extend the Term for two (2) successive periods of five (5) years each (the "Options to Extend"), Tenant shall
   exercise each Option to Extend by delivering lo Landlord writ1en notice of such exercise not less than 180 days prior
   to the last day of the then expiring term. Other than as set forth in this Section 2.7, Tenant shall have no further
   option to extend this Lease. The giving of such notice shall be snfficient to make the Lease binding on the parties for
   the extended term in question without further action of the parties. Each extended tem1 shall commence on the day
   following the date of expiration of the immediately preceding tcmi. The terms and conditions of the Lease for the
   extended terms shall be identical to the immediately preceding term except for (i) Minimum Rent, which shall be as
   set forth in Section 1.1.14 above for each extension term, (ii) there shall be no limitations on adjustments to the
   Operating Charges pursuant to Section 3.4.3 below, (iii) no tenant improvement allowance will be provided, and (iv)
    no Landlord Work or other improvements to the Premises by Landlord shall be applicable during the extended tenn.

   2.8      Right offirst Offer

   Throughout the Tcm1, so long as Tenant is not in default of the Lease beyond applicable notice and cure periods and
   Tenant has not assigned the Lease or subleased the Premises, Tenant shall have the right ofiirst offer in accordance
   with the terms of this paragraph (the "First Offer Rights") to lease any space at the Building that is contiguous to the
   Premises as of the date hereof (the "First Offer Space") in the event that the First Offer Space becomes available to a
   new tenant in the future. In the event that Landlord desires 10 make a written offer to a third party or if Landlord
   desires to accept an offer from a third party to lease any First Offer Space, Landlord shall first present the material
   terms of the offer (the "Ofter") to Tenant and give Tenant ten (10) days within which to detem1ine whether tenant
   elects to accept the Offer. ff Tenant gives l ,andlord written notice within such ten (10) day period that Tenant elects
   to accept the Offor, then Tenant shall be bound to enter into a written lease agreement (the fonn of which shall be
   substantially the same a.., this Lca5e) in accordance with the tenns of the Offer within ten (IO) days after the date that
   Landlord first presented the Offer to Tenant for consideration. If Tenant does not give Landlord such written .notice
   within the ten (10) day period, then Landlord shall be free to lease the applicable First Offer Space to any party on
   terms substantially similar to the terms of the Offer, and Tenant's rights under this Section shall terminate.


   {00214507;7}                                                5
                                                                                                        EXHlBlT_A.;_.,.:..----

                                                                                                        PAGE__:j_oF             £=)"2- •




                                                                                                               Exhibit 1 - Page 21
Case 3:20-cv-00523-AC                        Document 1                 Filed 03/31/20                 Page 26 of 76




   Notwithstanding the foregoing, the First Offer Rights descr.ibed in this Secti.on 2.8 are expressly subject and
   subordinate to (x) any and all rights of existing tenants at the Retail Center (and their successors and assigns) with
   respect to the First Offer Space, and (y) any and all rights with respect to the First Offer Space that are contained ill
   existing leases of space at the Retail Center.

                                                          ARTICLE HI
                                               RENT AND OTHER CHARGES

   3. l     Place of Pavmcn1 During the Term, Tenant covenants and agrees to pay to Landlord at the place designated
   in Section l .1 A hereof, without demand, deduction or setoff, all Rent as defined ill Section 1.2.8 hereof.

   3.2        Minimum Rent Tenant shall pay to Landlord on or before five (5) days following the execution hereof the
   sum set forth in Section 1.1.l (j hereof as prepaid rent applicable toward the first (1.:) month's installment of
   Minimum Rent. To the extent not already prepaid, on or before the Rem Commencement Date, Tenant shall pay to
   Landlord an amount equal to the first (1st) month's installment of Minimum Rent in the amount set forth in Section
    LI.14 hereof. Iffhe Rent Commencement Date shall not be the first (1st) day of the month, then the first (1st)
   month's installment of Minimum Rent shall be prorated based upon the ratio in which the number of days in such
   partial month bears to the total number of days in the month in which such partial month occurs. On or before the
   first (1st) day of each and every calendar month following the Rent Commencement Date, Tenant agrees to pay
   Landlord in advance the monthly installment of Minimum Rent for each such month.Percentage Rent

             3JJ       Paym.::!Jt Obligation As a further inducement for Landlord's entering into this Lease with Tenant,
   Tenant agrees, in addition to its covenant to pay Minimum Rent, to pay to Landlord in the manner and upon the
   conditions and at the times hereinafter set forth, as Percentage Rent, for each Lease Year, an amount equal to the
   product of Tenant's Gross Sales in excess of the Percentage Rent Breakpoint multiplied by the Percentage Rent Rate
   (the "Percentage Rent"). Percentage Rent shall be due and payable quarterly commencing on or before the fifteenth
   (15th) day after the last day of the first three (3) months of the first Luase Year, and on or before the fifteenth (15th)
   day of each third (3rd) month thereafter. The last payment of Percentage Rent shall be made on or before the
   fifteenth ( 15th) day after the expiration or termination of the Term of this Lease and shall be for the Percentage Rent
   payable for the three (3) month period ending on the last day of the Lease Term. During each three (3) month period
   in a Lease Year following the three (3) month period in such Lease Year in which Gross Sales exceeded the
   Percentage Rent Breakpoint, Tenant shall pay Landlord the Percentage Rent as calculated herein less the aggregate
   of Percentage Rent previously paid by Tenant during such Lease Year.

             3.3.2 Gross Sales "Gross Sales" means lhe sales price of all merchandise sold (including gift
   certificates) and the charges for all services pcrfonned by Tenant many other person, fim1 or corporation selling
   merchandise or performing services in, upon, and from any part oftbc Premises, including rentals, mail or telephone
   orders received or filled at the Premises, all deposits not refunded to purchasers, all merchandise sold or services
   performed for cash or for credit, regardless of collections, or for any other consideration, and all insurance proceeds
   realized from Joss of sales, profits and/or business. Installment, credit or layaway sales shall be treated as a sale for
   the full price in the month in which such sale is made, regardless of when Tenant shall receive payment from its
   customer. Gross sales shall not include (i) sales, gross receipts or compensating taxes or other retail excise taxes
   imposed by any duly constituted governmental authority on sales collected by Tenant and paid to such authority; (ii)
   exchanges of merchandise between Tenant's stores unless for the purpose of consummating a sale made in, upon, or
   from the Premises; (iii) the sales price of goods delivered in exchange for goods returned to Tenant, or returned to
   the manufacturer, vendor or shipper; (iv) sales of fixtures that are not a part of Tenant's stock in trade; (v) credit card
   discounts; (vi) sales to employees of Tenant not to exceed three percent (3.0%) of Gross Sales; (vii) postage for mail
   order items; (vii) sales of fixtures, machinery and equipment, which are not stock in trade, after use thereof in the
   conduct of Tenant's business; (viii} the amount of any actual refunds or credits made by Tenant to a customer for
   returned merchandise or unaccepted services, the amount of which refund or credit was previously included in Gross
   Sales; (ix) Tenant's actual cost for alterations or repairs to customers' merchandise; (x) actual charges paid by
   Tenant for delivery and shipping of merchandise from the Premises to the buyer pursuant to retail sales transacted at
   the Premises; (xi) the amount of discounts to customers in the form of gift cards, gift certificates or coupons;
   provided, however, that the foregoing is not intended to exclude the sale of gift cards and gift certificates from Gross
   Sales, (xii) any interest received as a consequence of any credit that may be extended by Tenant; (xiii) the amount of



   (00214507; 7}                                               6                                              EXHIBIT_.....    A
                                                                                                                               ____
                                                                                                             PAG::_19_...0F~




                                                                                                               Exhibit 1 - Page 22
Case 3:20-cv-00523-AC                       Document 1                Filed 03/31/20                 Page 27 of 76




   bad debts and bad checks resulting from sales made from the Premises which previously have been included in
   reported Gross Sales, alter Tenant has made its customary collection efforts and vv:ritten off such amounts as
   uncollectible, provided thni the total bad debts and uncollectible amounts which may be excluded from Gross Sales
   for any particular year shall not exceed three percent (3.0%) for such year, and shall in any event be limited to
   amounts actually v.lfitten off for Tenant's i1ccounting purposes during such year, and if such amounts are
   subsaiuently collected, such amounts shall be included in Gross Sales in the applicable month and year in which they
   were collected; (xiv) bulk sales or sales of Tenant's inventory incidental to the cessation of business at the Premises,
   provided however that in no event shall the foregoing be deemed to exclude from Gross Sales any retail sales of
   Tenant's inventory to the general public; (xv) transfers or exchanges of merchandise between stores or warehouses of
   Tenant where such transfers or exchanges arc made solely for the convenient oper.i.lion of Tenant's business and not
   for the purpose of consummating a sale in a location other than the Premises; and (xvi) any moneys deposited in
   vending and other machines which arc removed and retained by the owner, lessee or licensee thereof.

             3.3 .3   Reports Tenant shall submit to Landlord on or before the fifteenth (15th) day of each calendar
   month during the Lease Term (including the fifteenth (15th) day of the month following the end of the Lease Term);
   together with the remittance ofl'ereentage Rent then owing, a \Vrittcn statement signed by Tenant, and certified by it
   to be true and coITect, showing in accurate detail the amount of Gross Sales for the preceding calendar month and
   from the beginning of the. Lease Year to the end of such previous month or portion thereof. In addition to Tenant's
   monthly report of Gross Sales, Tenant shall submit to Landlord an annual report of Gross Sales not later than ninety
   (90) days following the end of each Lease Year and a final report not later than ninety (90) days following the
   termination of this Lease, showing Gross Sales in each such Lease Ycar. Each such report shall be certified as
   accurate by an officer of Tenant, cnnfirming that such report has been prepared in accordance with generally
   accepted accnunting principles consistently applied and accurately states the Gross Sales for the perind of such
   report. All reports of Gross Sales shall set forth thi, amount of Minimum Rent paid, Percentage Rent due and paid,
   and shall contain such ntber details as Landlord shall reasonably require and shall be in a form reasonably acceptable
   to Landlord.

             3.3.4    BooksJ.mfLRecords Tenant agrees that all Gross Sales shall be recorded on a daily basis in
   accordance with generally accepted accounting principles and registered at the time each sale is made in a
   commercially reasonably manner. Tenant shall keep and maintain (and shall cause any pcnnissiblc subtenants to
   keep and maintain) in the Premises, or in its home omce (provided Landlord shall have been notified in writing of
   the address at which the books and records are being maintained), full and accurate books of account and records
   from which Gross Sales can be determined (including, but not limited to, inventories and receipts of merchandise,
   telephone and mail order slips, all federal, state, and local sales tax returns, records of daily bank deposits of the
   entire receipts from transactions in, at, on, or from the Premises, sales slips, daily dated cash register tapes, sales
   books, duplicate bank deposit slips, and bank statements) which shall be conveniently segregated from other business
   matters. Such records shall be preserved (properly totaled) for at least thirty-six (36) months after the end of the
   period in question.

            3.3.5    J:mipection and Audit Landlord shall have the right at any time during regular business hours to
   inspect and audit all boob, records, papers and files of Tenant relating to Gross Sales and Tenant shall make the
   same available to Landlord upon demand. If at any time .Landlord shall contend that any error may exist with respect
   to any of Tenant's monthly or annual Gross Sales reports, then Tenant's books, records, papers, and files for any
   such Gross Sales report shall be kept and maintained by Tenant until Landlord's contention has been fmally
   determined, even iflonger than the thirty-six (36) month period provided for above. If any such audit shows that the
   amount ofG1'0% Sales on any monthly or annual Gross Sales report delivered to Landlord by Tenant was understated
   by more than five percent (5%), then Tenant shall pay Landlord the cost of its audit and investigation as Additional
   Rent as well as any deficiency in Percentage Rent due.



            3.4.1      Operating Charges "Operating Charges" means Landlord's total costs (including appropriate
   reserves) for operating, managing, administering, maintaining, repairing, replacing, or improving the Common Area
   Retail Facilities, Landlord's total costs for all insurance covering the Retail Center, and the cost of all deductibles
   paid by Landlord. Without limitation of the generality of the forcgning, Operating Charges shall include the cost to



   {002145()7;7}                                              7                                           EXHlBIT_ _         A____
                                                                                                          PAGE_\_\_oF~




                                                                                                             Exhibit 1 - Page 23
Case 3:20-cv-00523-AC                       Document 1                 Filed 03/31/20                 Page 28 of 76




   Landlord of the following: premiums for insurance policies whether under master or blunkct policies or separate
   policies, and shall include, without limitation, commercial general liability insurance for personal injury, wrongful
   arrest or detainer, death imd property damage; all risk (special form) insurance; rent insurance; workers'
   compensation insurance; and fidelity bonds for personnel; lighting, cleaning, snow and ice removal, landscaping,
   painting, policing, providing security (if Landlord shall so elect), fire protection, drainage, heating, ventilating, and
   air conditioning; depreciation of machinery and equipment used in connection with the Retail Center and the
   maintenance thereof, the maintenance and repairs of the buif<lings in the Retail Center, the maintenance and
   operation of any sprinkler system installed in the Retail Center; costs paid by Landlord for maintenance an<l repair of
   common areas pursuant to any CC&Rs; costs incurred in complying with governmental laws, ordinances, rules and
   regulations enacted after the date of this Lease, together with L,md!ord's expenses in detennining the amount of any
   charges or assessments levied on the Retail Center; all costs idemified as Operating Charges in Section !OJ below,
   and all costs incurred by Landlord in managing the Retail Center; provided, however, capital improvements or
   capital equipment purcha~es shall only be included in Operating Charges to the e:\'tent the cost of such capital
   improvements or equipment is amortized over the useful life cf such capital item, in each case with interest on the
   unamortized balance at a rate of ten percent ( l 0%) per annum. Tenant shall also pay an amount for administration
   equal to ten percent (10%) of the Tenant's Pro Raia Share of the Operating Charges.

             Notwithstanding the foregoing, the following costs and expenses shall be excluded from Operating Charges;
   (i) depreciation or, except as expressly permitted in this Section 3.4..l, amortization; (ii) interest on and amortiwtion
   of debts; (iii) tenant improvements; (iv) leasing commissions, attomey's tees and other expenses incurred in
    connection with this Lease and with leasing, renovating, or improving space for other tenants or prospective tenants;
    (v) costs associated with the collection of rent under any leuse or defense of Landlord's title to or interests in the
    Retail Center; (vi) refinancing costs; (vii) expenses in connection with services or other benefits which are offered to
   other tenants but not to Tenant; (viii) damages recoverable by any occupant due to violation by Landlord of any of
   the terms and conditions of this Lease or any other lease relating to the Retail Center; (xi) costs and expenses
    incurred by Landlord exclusively for the benefit of specific tenants of the Retail Center; (x) advertising and
    promotional expenses; (xi) fines and penalties incurred due to violations by Landlord of any governmental laws,
   ordinances, rules and regulations; (xii) all overhead, costs and expenses associated with the operation ofLandlord's
   business, as distinguished from costs and expenses associated with the operation of the Retail Cenier, such as,
   without limitation, corporate accounting and legal fees, costs and expense of defending or prosecuting litigation not
   related to the Retail Center, and costs and expenses ofselting, syndicating, financing or mortgaging Landlord's
    interest in the Retail Center; (xiii) expenses for repairs, maintenance or replacements for which Landlord is
   n:imburscd from or pursuant to insurance, warranties, or condemnation proceeds (or for which Landlord would have
    been so reimbursed had it maintained the insurance required hereunder); (xiv) services, items and benefits for which
   any tcmmt of the Retail Center (including Tenant) specifically reimburses Landlord (except for costs represented by
   Operating Charges) or for which such tenant pays third persons; (xv) intentionally omitted; (xvi) contributions to
   charitable organizations; (xvii) fees, costs, reimbursement and other sums paid to affiliates of Landlord for services
   provided to the Retail Center to the extent that such foes, costs, reimbursements or other sums are in excess of
   prevailing market amounts for comparable services provided by turnffiliated third parties; (xviii) cost of any work or
   services to the extent performed for any facility other than the Retail Center, provided that Landlord shall have the
   right to reasonably allocate the cost of services provided to more than one facility); (xix) salaries and the cost of
   other benefits of officers and executives of Landlord above the level of propetty manager or partners, officers,
   managers, employees or executives of Landlord or any managing agent not connected with the operation of the
   Retail Center; (xx) costs of compliance with any governmental laws, ordinances, rules and regulations (including the
   Americans with Disabilities Act) in effect as of the date of this Lease; (xxi) costs incurred to correct any strnctural or
   latent defect in the original construction of any portion of the Retail Center or incurred as the result of any
   Hazardous Materials existing on, under or around the Retail Center on or prior to the Commencement Date; (xxii)
   intentionally omitted; (xxiii) legal and court costs, including attorney's fees, and expenses incurred by Landlord in
   which it is not found to be the prevailing party; (xxiv) reserves for maintenance, repairs and replacements, except to
   the extent actually utilized for such purposes; (xxv) capital expenditures related to any new improvemeniS (not
   including replacements of existing improvements that Landlord is otherwise entitled to include in Operating Charges
   pursuant to this Lease); and (xxv) any other costs or expenses expressly identified in this Lease as being at the "sole
   cost" or "sole eiqJense" ofLandlord.




   {00214507;7)                                                8                                          EXHIBIT_~----

                                                                                                          PAGE...J1:.....,.0F   5   2-




                                                                                                              Exhibit 1 - Page 24
Case 3:20-cv-00523-AC                      Document 1                 Filed 03/31/20                Page 29 of 76




             3.4.2    Payment Obligatj.Qn Along with payment of Minimum Rent (once payment of Minimum Rent has
   commenced), Tenant shall pay to Landlord in advance, without demand, deduction or setoff, 011 the Delivery Date
   and on the first (1st) day of each and every calendar month following the Delivery Date, the monthly installment of
   Tenant's Prn Rata Share of Operating Charges. If the Delivery Date shall not be the first (1st) day of the month, then
   the first monthly installment of such Rent shall be prorated accordingly. The portion of the Operating Charges
   required to be paid by Tenant shall be based upon Landlord's estimate thereoC Within one hundred twenty days
   (120) after the end of each calendar year, the exact amount of the Tenant's Pro Rata Share of the Operating Charges
   for such calendar year shall be determined by Landlord and a statement thereof shall be submitted to Tenant (an
   "Operating Charges Statement"). lfthe total amount of Operating Charges for which Tenant is responsible is more
   than the actLta! amount received from Tenant during such year, Tenant shall pay to Landlord the difference between
   the amount paid and the adual amount due within ten ( l 0) days after demand therefor by Landlord; and if the total
   amount paid by Tenant for such Operating Charges for such year shall exceed such actual amount due from Tenant
   for such year, such excess shall be credited against payments hereunder next due or if no payments are next due,
   refunded by Landlord.

            3.4.3     Cap on Controllable Operating Charges. During the initial Tem1 of this Lease only, Landlord
   agrees that Controllable Operating Charges for each calendar year following the first full calendar year of the tenn of
   this Lease shall not increase by more than five percent (5%) each calendar year, noncumulative. "Controllable
   Operating Charges" means those Operating Charges that Landlord controls and shall not include insurance
   premiums, deductibles, utility charge, Real Estate Taxes, snow removal costs, trash removal costs, emergency
   maintenance expenditures, capital maintenance expenditures, and the adminismition fee.

             3.4.4     Audit Right, Tenant may elect, by written notice to Landlord delivered within thirty (30) days
   after Tenant's receipt of the Operating Charges Statement, to inspect, at Tenant's cost and using a Qualified Person
   (as defined below), Landlord's records pertaining to the computation of Operating Charges and Taxes to verify the
   accuracy of such Operating Charges Statement, so long as Tenant complies with the provisions of this Section 3.4.4.
     If Tenant elects to exercise such inspection right, then (i) Tenant shall complete such audit and inspection within 60
   days foilowing the receipt of the Operating Charges Statement pertaining to the year in question, provided Landlord
   does not unn,asonably delay Tenant's exercise ofits inspection right; and (ii) Tenant shall provide Landlord with not
   less than ten (10) business days prior vvritten notice of the date on which such Qualified Person desires to examine
   Landlord's books and records, and the parties shall reasonably agree upon a date when such inspection shall be
   conducted. Such inspection, if any, shall be conducted during Landlord's normal business hours in the Landlord's
   office.s. Tenant shall provide to Landlord a copy of the audit report. Tenant shall keep the report confidential and
   shall not share the contents, results, or the fact that Tenant is investigating the Operating Charges or the Taxes, or
   adjustments with any other person, except for its advisors on a need-to-know basis. Tenant shall pay to Landlord
   within ten ( l 0) days following its inspection any amount determined to be owing by Tenant Landlord shall promptly
   correct any e1Tors disclosed by the review unless there is a dispute as to the final amount of Operating Charges
   payable by Tenant In the event of any such dispute, a determination by a public accounting finn of national
   standing selected by Landlord as to tho amount thereof shall be binding un<l conclusive upon both Landlord and
   Tenant. ff the Operating Charges for any given year are overstated by more than five percent (5%), Landlord shall
   reimburse Tenant for the actual and reasonable out-of-pocket costs of its audit. If Tenant does not deliver written
   notice to Landlord exercising its inspection rights under this Section 3.4.4 within thirty (30) days ofreceiving any
   Operating Charges Statement, such inspection right shall be deemed waived with respect to such Operating Charges
   Statement and the Opcrnting Charges Statement shall be conclusive and binding on Tenant. "Qualified Person"
   means a certified public accountant paid on an hourly basis (and not a contingent fee basis) or other person
   experienced in accounting for income and expenses of retail stores, provided that such person is paid on an hourly
   basis (and not a contingent fee basis).



            3,5.1    Real Estate Taxes "Real Estate Taxes" means all taxes, levies, public charges, use charges and
   assessments of whatever nature (whether or not now customary or within the contemplation of the parties and
   regardless of whether the same shall be extraordinary or ordinary, foreseen or unforeseen), directly or indirectly
   assessed or imposed upon the land, buildings, improvements and personal property of that portion of the Retail
   Center upon which Landlord is from time to time obligated to pay taxes, including all costs and fees incurred by



   (00214507;7}                                               9                                          EXHIBIT_A
                                                                                                                 _ _ _ __

                                                                                                         PAGE...J.2_0F        5'1.




                                                                                                            Exhibit 1 - Page 25
Case 3:20-cv-00523-AC                       Document 1                  Filed 03/31/20                 Page 30 of 76




   Landlord in contesting same or in negotiating with the public authorities as to same. "Real Estate Taxes" shall not
   include any municipal, county, state or federal income, inheritance or franchise taxes of Landlord, transfer taxes of
   Landlord in connection with tbe sale or other transfer of all or part of the Retail Center, and any penalties or interest
   due to Landlord's failure to pay taxes when due.

             3.5,2      Payment Obligation Along with payment of Minimum Rent (once payment of Minimum Rent has
   commenced), Tenant shall pay to Landlord in advance, without demand, deduction or set-off, on the Delivery Date
   and on the first ( l st) day of each and every calendar month following the Delivery Date, a monthly installment of
   Tenant's .Pro Rata Share of Real Estate Taxes based on Landlord's estimate thereof. If the Delivery Date shall not
   be on the first (1st) day of the month, then the first monthly installment of such Rent shall be prorated accordingly.
   Within a reasonable time of receipt of the tax bills for each tax year, Land.lord will deliver to Tenant a statement
   reflecting the total amount of taxi;s payable by Landlord and the amount ofTemrnt's estimated share. Tenant shall
   pay any deficiency within ten ( l O,1 days after demand therefor by Landlord and Landlord shall credit any excess
   payments against payments hereunder next due.

   3.6      MarkctiiJg Tenant shall name the Retail Center in any of Tenant's advertising of Tenant's store at the
   Premises.

                                                         ARTICLE IV
                                                INT_!3NT10NALLY OMITTED

                                                          ARTICLE V
                                                          UTILITIES

             Tenant shall promptly pay when due all charges for utility services used in the Premises. Tenant shall
   install and pay the cost of all meters and sub-meters required in the measurement of Tenant's usage unless already
   installed by Landlord or the applicable utility company. Tenant shall apply to the applicable utility company or
   municipality for all required utility services; provided, however, that should Landlord elect to furnish any utilities,
   Tenant agrees to purchase same from Landlord at rates not in excess of the cost if Tenant were to buy same directly
   from a utility company, and to pay Landlord upon demand the cost for such services. Landlord may, at its sole
   option, choose to furnish such utility services, but in the event Landlord ceases to provide such service, Landlord
   shall be responsible for reconnecting Tenant to all meters required in the measurement of Tenant's usage and Tenant
   shall again be responsible for payment directly to the appropriate utility companies. The charge for domestic water
   and trash compactor usage shall be reasonably determined by Landiord if provided by Landlord and shall be payable
   on a monthly basis (Tenant shall deposit any garbage, trash, rubbish or other refuse in designated receptacles
   provided by Landlord on a daily basis). Periodically, at the request of either Landlord or Tenant, Tenant's usage will
   be reviewed and an adjustment will be made in the monthly charge to reflect changes in the cost to Landlord or in
   Tunant's volume of usage. Neither Landlord, nor any company, firm. or individual operating, maintaining,
   managing, or supervising the plant or facilities furnishing utilities, or any of their respective agents, beneficiaries, or
   employees, shall be liable to Tenant or any of Tenant's employees, agents or anyone claiming through or under
   Tenant, for any damages, injuries, losses, expenses, claims, or causes of action, because of any interruption,
   curtailment or discontinuance at any time for any reason in the furnishing of utilities; nor shall any such interruption,
   curtailment or discontinuance be deemed an eviction or disturbance of Tenant's use or possession of the Premises or
   any part thereat; nor shall any such interruption, curtailment or discontinuance relit:ve Tenant from foll perfonnance
   of Tenant's obligations under this Lease. Landlord shall diligently pursue the reinstatement to the Premises of any
   such interrupted, curtailed or discontinued serv\ces, to the extent within Landlord's reasonable control.

                                                       ARTICLE vr
                                                     USE OF PREMISE~

   6. 1     Tenam~s Use Tenant shall use the Premises solely for the Pcnnittcd Use specified in Section l .1.13 and for
   no other purpose whatsoever. The identity, skill, experience and reputation of Tenant, the specific character of
   Tenant's business, anticipated use of the Premises and the relationship between such use and other uses within the
   Retail Center have been a material factor in Landlord's entering into this Lease. Tenant shall open for business to
   the general public in the Premises, a fully-fixtured, stocked and staffed "Phanuaca" pharmacy on the Rent
   Commencement Date and thereafter, subject to Tenant's rights in Section 6. 1.2 below, occupy one hundred percent


   (00214507;7}                                                JO
                                                                                                         EXHIBiT__~ - - - - -

                                                                                                          PAGE_j:LOF-            S'1:::,




                                                                                                               Exhibit 1 - Page 26
Case 3:20-cv-00523-AC                       Document 1                Filed 03/31/20                 Page 31 of 76




    (100%) of the Premises during the Tenn and shall use not less than eighty percent (80%) thereof as sales and
    display area, Any change in the character ofTemmt's business, trade name or use shall. constitute a material default
    under this Lease. Tenant acknowledges that Landlord would not have leased the Premises to Tenant absent Tenant's
    agreement to open for business in the Premises. Accordingly, during the tenn of this Lease, Tenant shall not, either
    directly or indirectly, own, operate or be financially interested in, either by itselfor with others, a business like or
    similar to the business pennitted to be conducted hereunder within a radius of two (2) miles of the perimeter ofthe
    Retail Center except for those which Tenant has in operation as of the date hereof. Without limiting Landlord's
    remedies, in the event Tenant should violate this covenant and Tenant is obligated to pay Percentage Rent, Landlord
    may, at its option, include the gross sales of such other business .in the Gross Sales made from the Premises for the
    purpose of computing the Percentage Rent due hereunder.

            6. l .2   If Tenant complies with its obligations in Section 6.1.1, Tenant may thereafter cease to
   continuously operate Tenant's business in the Premises and such ceasing of continuous operations shall not be a
   default hereunder. In the event that Tenant ceases lo continuously operate Tenant's busim:ss in the Premises for a
   period of longer than two (2) consecutive months, ex duding closure due to casualty or remodeling, Landlord may
   terminate this Lease at any time upon prior written notice to Tenant. During any time period in which Tenant ceases
   to continuously operate Tenant's business on the Premises, Tenant shall continue to perform all of its obligations
   pursuant to this Lease, including, without !imitation, payment of Minimum Rent, Additional Rent and all other
   charges due to Landford under this Lmt5e. If Tenant ceases to continuously operate Tenant's business in the
   Premises, Tenant shall give Landlord not less than thirty (30) days prior written notice of its election to cease to
   continuously operate Tenant's business in the Premises, Such notice shall contain: (J) the name, address and
   telephone number of its local representative authorized to allow access to the Premises during such vacancy, and (2)
   Tenant's closing date. In addition to continuing to perfonn all ofits obligations pursuant to the Lease, Tenant
   covenants and agrees that so long as the Premises remain unoccupied:

                      a)       Tenant shall keep the HV AC units in the Premises operating at a minimum temperature
                               as to protect the Premises from any external weather conditions, i.e., damage due to
                               freezing/thawing water pipes, mildew on the walls due to humidity, etc., which may
                               adversely affect the Premises or any other contiguous space.

                      b)       Except as set forth in this Lease, Tcmmt shall not remove its storefront signage without
                               Landlord's prior written eonseni, and, if requested by Landlord, Tenant shall cover all
                               exterior windows, from the interior of the Premises, in an attractive, professional
                               manner as to minimize any unfavorable appearance from the exterior of the Retail
                               Center.

                      c)        For so long as the Premises are vacant and Tenant does not have a fully executed
                               assignment or sublease to an approve<! party, Tenant shall grant to Landlord the ability
                               and unrestricted right to show the Premises to any prospective parties which may have an
                               interest in leasing the Premises. To accomplish such rights, Tenant shall direct its local
                               representative named in the above-mentioned notice who is authorized to allow access to
                               the Premises to use its commercially reasonable efforts to accommodate Landlord, and
                               Landlord's agents, in showing the Premises. The foregoing notwithstanding, if Tenant's
                               representative is a real estate agent/broker, Tenant shall be independently responsible for
                               any brokerage fee that may be owed Tenant's agent in connection with Landlord's access
                               and reletting. Tenant covenants and agrees to indemnify and hold Landlord harmless for
                               the payment of such local representative in the event that Landlord's employees or agents
                               lease the Premises.

            Failure of Tenant to adhere to the closing conditions heretofore stated shall be deemed a material default
   under this Lease and Tenant shall be deemed to have abandoned the Premises.

   6.2      Trade Nam.9. Tenant will conduct business in the Premises only under the lrade name specified in Section
   I.J.7.




                                                                                                            EXHlBlT_,;..A....;..._ __
   {00214507;7}                                               11
                                                                                                            PAGE..J2-0F~




                                                                                                             Exhibit 1 - Page 27
Case 3:20-cv-00523-AC                       Document 1                  Filed 03/31/20                 Page 32 of 76




    6.3       Legal OperatioJU1fPremis~s Tenant shall not use, or suffer or pem1it the Premises, or any part thereof, to
    be used for any purpose or use in violation of any law, ordinance or regulation of any governmental authority, or in
    any manner that wlll constitute a nuisance or an unreasonable annoyance to any occupant of the Retail Center, or in a
    manner that will injure the reputation of the Retail Center, or for any hazardous purpose or in any manner that will
    violate, suspend, void or serve to increase the premium rate of or make inoperative any policy or policies of
    insurance of any kind whatsoever at any time carried on any property, buildings or improvements in the Retail
    Center, or any part thereof, including the Premises.

    6A        Operating Rules and Regulations Tenant shall abide by and adhere to the operating nt[es and regulations
    set forth in the attached Exhibit ."F" and any other rules and regulations as Landlord may from time to time institute,
    provided, that such rules and regulations do not conflict with the tenns of this Lease.. Any default or breach of such
    rules and regulations shall be deemed a default under this Lease and Landlord shall be entitled to exercise all rights
    and remedies available to Landlord as set forth in this Lease.



              6.5.l    Landlord agrees that during the Temi of this Lease Landlord shall not enter into a lease of space at
   the Retail Center permitting the tenant thereunder to (i) operate a phannaey dispensing prescription medication, or
   (ii) operate a business primarily engaging in the sale of vitamins, minerals, dietary supplements or natural beauty
   care (collectiveli, "Exclusive Product;"), all of the foregoing being for human use and consumption only (i.e., the
   foregoing shall not be applicable to products for animal use and consumption). For purposes of clarification, a
    business shall be deemed to be "primarily" engaged in the sale of the Exclusive Products ifit derives more than 10%
   ofils gross sales at the Retail Center in a 12-monlh period from the sale of Exclusive Products. The foregoing
   restrictions shall not apply to, and Landlord is expressly permitted to lease, license or otherwise pennit space at the
   Retail Center to be used by, any of the fol!owing businesses offering Exclusive Products for sale: (x) a hair salon or
   other bnsiness offering hair cutting or similar type services, and/or (y) a beauty or spa tenant. The exclusive use
   rights in this Section 6.5 shall automatically become null and void if any of the following occur at any time: (i)
   Tenant defaults under this Lease beyond any applicable notice and cure periods; (ii) Tenant directly or indirectly,
   transfors or assigns its rights under this Lease in whole or in part or sublets all or any portion of the Premises (excepi
   in connection with a Pemiirted Transfer, as defined in Section 15. l), or (iii) Tenant ceases for any period of time to
   continuously operate a full service phannacy in the Premises throughout the Tenn Notwithstanding the foregoing,
   this Section 6.5 shall not apply to existing leases at the Retail Center or to the tenants under existing leases or their
   successors; provided, that Landlord shall not amend, modify or supplement such leases so that such tenants have the
   right to operate as a phannacy or to sell Exclusive Products.

            6.5.2     Landlord shall not be in violmion ofthis Section 6.5 until Tenant has notified Landlord of such
   violation in writing together with reasonable evidence of such violation and such violation is not cured within sixty
   (60) days of Tenant's notice. If Landlord does not cure the vio !ation within such sixty-day period, then Tenant's sole
   and exclusive remedy for such violation shall be to tenninatc this Le.ase upon v..ritten notice to Landlord of such
   tennination, provided that Landlord does not cure such violation prior to the tennination date.

                                                       ARTICLE V1I
                                                   SIGNS AND Q{SPLAYS

             Tenant shall not place, cause or permit to be placed and maintained on the exterior of the Premises any sign,
   awning or other advertising matter unless in compliance with Landlord's graphics and signage criteria attached             ·
   hereto as Exhibit "I?.'.'., and will not place or maintain any decoration, lettering or advertising matter on the glass of
   any window or door of the Premises without Landlord's prior written consent. Landlord reserves the right to update
   its graphics and signnge criteria from time to time and, upon written notice from Landlord, Tenant shall update its
   signage in accordance with any new criteria. Tenant shall install and maintain at all times displays of merchandise in
   the show windows of the Premises. Any articles in the interior of the Premises that are visible from the exterior of
   the Premises ("Tllterior Display Items"), including, without limitation, any sign, placard, decoration, lettering,
   advertising matter, descriptive material, merchandise or fillillres, must comply with the following criteria: (a) any
   signs arc (i) professionally designed and manufactured; and (ii) used in substantially all ofits (and its affiliates')
   stores operating under the Trade Name; (b) the Interior Display Items do not :flash, blink or otherwise light in an



   {00214507;7)                                                 12                                         EXHIBiT_A
                                                                                                                  _ _ __

                                                                                                           PAGE.J...1£._0F~




                                                                                                                Exhibit 1 - Page 28
Case 3:20-cv-00523-AC                       Document 1                 Filed 03/31/20                Page 33 of 76




   alternate fashion; (c) any signs do not individually exceed two (2) foet by three (3) feet in size, or in the aggregate
   exceed more than one-third (1/3) of the glass portion of the storefront; (d) the Interior Display Items are not taped or
   affixed to the glass of the storefront windows or doors; (e) hand lettered signs and :flashing signs visible from the
   exterior of the Premises are prohibited; and (i) Tenant shall immediately upon order from Landlord remove any
   objectionable or offensive items, as detcnnined by Landlord in its reasonable discretion. During the term of the
   Lease, Tenant may seek Landlord's general approval ofTenant's standard corporate signage and marking materials
   for display in the exterior windows at the Premises for pedestrian traffic by delivering to Landlord, fur its review and
   approval, a set of sample materials that are representative of such standard signagc and materials in general.
   Landlord will not unreasonably withhold its g,1neral approval, provided, however, that any signage and marketing
   materials subsequently generated in reliance upon such general approval must comply with all applicable laws ru1d
   Retail Center criteria. Any such general approval shall be personal to Pbarmaca Integrative Phannacy, Inc. Tenant
   shall have the right lo install (i) a "coming soon" promotional banner for its Trade Name rm the exterior facade of the
   Premises for thirty (30) days prior to the date Tenant opens for business in the Premises, and u (ii) "grund opening"
   promotional banner for its Trade Name for thirty (30) days following the date Tenant opens for business in the
   Premises, so long as such signage complies with the graphics and signage requirements of this Lease and any
   applicable laws, codes or ordinances. Additionally, Tenant shall have the right, up to four (4) separate, non-
   overlapping times within each 12-rnonth period during the Term, to install two promotional item banners, not to
   exceed a combined size of 32 square feet, in the window, door or on the exterior fa9ade of the Premises for a period
   of up to thirty (30) consecutive days, so long as such signagc complies with the graphics and signage requirements of
   this LeasG and any applicable laws, codes or ordinances. Landlord agrees that if during the Term an appropriately
   sized signage panel position on the existing monumenV'pylon sign generally identifying the Retail Center and the
   tenants therein (the "Sign") becomes available, then in such event Landlord shall permit Temmt to use such vacant
   Sign panel position for Tenant's signage for the remainder of the Term (in accordance with the signage requirements
   set forth in this Lease),

                                                        ARTICLE VIII
                                              ALTi~RATIONS TQ PREMISES

   8.1       ,4,J_tprations to Premises Tenant shall not alter the exterior of the Premises including the storefront and/or
   signs, heating, ventilating, air-conditioning or any sprinkler systems, and shall not make any structural alterations to
   the Premises or any part thereof or any alterations to ,my building, mechanical, plumbing or electrical systems
   without, in each instance, obtaining Landlord's prior written consent (the alterations genera!ly described in this
   sentence being referred to as "Structural/Systems Alterations"). Tenant may, without Landlord's consent, make
   minor, nonstructural improvements and alterations, the aggregate cost of which shall not exceed Ten Thousand
   Dollars ($10,000.00) during any Lease Year, provided that such alterations or improvements are not
   Structural/Systems Alterations. Tenant agrees that any alterations made by it shall be performed pursuant to the
   Work Requirements attached as Exhibit "C~2" and shall become the property of Landlord upon the termination of
   this Lease and/or TcJJanl's right of possession. All alterations shall remain upon the Premises, unless Landlord shall
   require the restoration of the Premises to its original condition that existed after the completion of the Tenant's
   Work, in which event Tenant agrees to comply with such requirements prior to the expiration or other tem1ination of
   this Lease. Without Landlord's prior written consent, Tenant shall not (i) cut or drill into or secure any fixture,
   apparatus or equipment of any kind to any part of the Premises, (ii) paint or decorate any part of the exterior of the
   Premises or any part of the interior of the Premises visible from the exterior thereat: or (iii) change the architectural
   treatment of the Premises. Tenant shall require its contractors to maintain insurance in amounts and in such furm as
   Landlord may reasonably require. Tenant shall not use any portions of the Common Area Retail Facilities for any
   purpose in connection v.':itb the making of any alterations.

   8.2     Compliance with Laws All alterations shall be completed in a good, workmanlike and prompt manner and
   in compliance with all applicable Jaws. If any alterations which Tenant causes result in Landlord being required to
   make any alterations to any portion of the Retuil Center to comply with applicable laws, Tenant shall reimburse
   Landlord upon demand for all costs and expenses incurred by Landlord in making such alterations.

   8.3      Plans When applyiug for Landlord's consent, Tenant shall furnish complete plans am! specifications for the
   desired alterations and, if requestt:d by Landlord, shall provide Landlord with an architectural review fee in the
   amount off'ivc Hundred Dollars ($500.00). Prior to commencement ofthe alterations, Tenant shall deliver to


   {00214507;7)                                               13                                       EXH!81T.,__;~----

                                                                                                       PAGE_tl_OF              ~/J_..




                                                                                                              Exhibit 1 - Page 29
Case 3:20-cv-00523-AC                       Document 1                 Filed 03/31/20                Page 34 of 76




    Landlord any required building permit and other governmental authorization pertaining to the alterations. Within
    thirty (30) days after the completion of construction of any alterations, Tenant shall deliver to Landlord a full and
    complete set of "as built" drawings for such alterations.

    8.4       .Mandatorv Refurbishing lfthis Lease has a Term in excess of five (5) years, as a material inducement to
    receiving a lease term in excess of five (5) years, Tenant shall, to the extent Landlord reasonably believes the
    following items are no longer in a first class condition, refurbish, at Tenant's own expense, the interior of the
    Premises by replacement of wall c<Jvedngs, repainting, caq,eting, counters, lighting and trade fixtures at least every
    five (5) years, measured from the Rent Commencement Date or from the last refurbishing required by this Section,
    whichever is later. Tenant shall obtain Landlord's prior written approval, which approval shall not be unreasonably
    withheld, of the rcthrbishing required by this Section, The provisions of this Section shall in no event diminish
    Tenant's maintenance and repair obligations contained in this Lease, it being expressly understood and agreed that
    Tenant's maintenance and repair obligations under this Lease shall be in addition to the obligations contained in this
    Section.

                                                       ARTICLE IX
                                                  f;ONSTRUCTfON LIENS

              Any work performed by Tenant hereunder shall be perfonned pursuant to the Work Requirements attached
   as Exhibit "C-2': and upon comp.lction thereof Tenant shall furnish Limdlord with waivers and affidavits confirming
   that all contractors, subcontractors, laborers and materialmen who have performed work on the Premises or supplied
   materials incorporated therein have been paid in full. Such waivers and affidavits shall be in a form acceptable to
   Landlord and in accordance with the applicable Oregon statutes. Landlord may post and maintain on the Premises
   and record such notices of non-responsibility as are provided under Oregon mechanics' lien laws. Should
   mechanics', materialmen's or other !iens or claims thereof be filed against the .Premises or any portion of the Retail
   Center by reason of Tenant's acts or omissions or because of a claim against Tenant, Tenant shall cause the lien to be
   canceled and discharged ofrecord by bond or otherwise within ten (l 0) days after receipt of notice from Landlord.
   Should Tenant fail to cause such lien to be so discharged or bonded, Tenant shall be in default hereunder, and
   Landlord may exercise any or all remedies available to Landlord under this Lease or in Heu there<Jf, Landlord may at
   its optiou, within the sixty (60) days next following Tenant's failure, discharge the same by paying the amount
   claimed to be due, and Tenant shall pay to Landlord on demand, as Additional Rent, the amount so paid and all costs
   and expenses incurred by Landlord, including reasonable atiomeys' fees, in processing such discharge.

                                                      ARTICLEX
                                              REPAIRS ANJ.) MAINTEt)ANCE

    I 0.1    Landlord lviaintenanc,umd Repairs Landlord shall maintain, repair and make all necessary replacements to
   the Common Area Retail Facilities i11 accordance with standards then-prevailing for buildings oflikc age and
   character, and Tenant expressly acknowledges that the costs of such maintenance, repair aud replacement constitute
   Operating Charges. Landlord shall maintain, repair and make all necessary replacements to the exterior supporting
   walls and other structural elements of the building that includes the Premises, the foundations, roof, and
   downspouling of the Premises in reasonable repair consistent with the standards then-prevailing for shopping centers
   of similar age and character, provided that Landiord shall have rece.ived prior written notice of the necessity for such
   repairs as same affect the Premises. Tenant expressly acknowledges that the costs of the maintenance, repairs and
   replacements described in the previous sentence constitute Operating Charges. Notwithstanding anything to the
   contrary herein, Tenant shall repair any and all damage to the Premises and the Retail Center that shall have been
   caused by the negligence of Tenant, its concessionaires, <Jfficers, agents, employees or licensees. Landlord shall, at
   its sole C<Jst and expense, make all commercially reasonable repairs, replacements and alterations that may be needed
   to cause the Premises to be in compliance with those govenunental laws, ordinances, rnles and regulations applicable
   to the Premises that are required to be complied with by the pennit., for the conduct of the Landlord's Work issued
   by the applicable g<ivernmental authorities. Except to the extent of Landlord's gross negligence or willful
   misconduct, Landlord shall not be liable for any death or injury to any person or damage to any property arising out
   of any Landlord repairs or failure t<J perform repairs.




   {00214507;7}                                               14                                        EXHIBIT_....
                                                                                                                ~----




                                                                                                             Exhibit 1 - Page 30
Case 3:20-cv-00523-AC                       Document 1                 Filed 03/31/20                 Page 35 of 76




   10.2       Tenant Maintenance and ReR;:til] Tenant shall keep the interior of the Premises (together with the storefront
   and al! windows and doors of the Premises which shall be cleaned and maintained by Tenant), and all electrical,
   plumbing, heating, ventilating, air conditioning, and any other mechanical installations therein (the "Equipment"),
   whether or not in or under the floor slab or on the roof of the Premises, in good working order, condition and repair
   including the replacement of the Equipment, fixtures and all broken glass (wiih glass of the same size and quality), at
   its expenBe. Tenant shall promptly repair, at its expense, any damage to the Premises caused by bringing into the
   Premises any property for Tenant's use, or by the installation or removal of such property regardless of fault or by
   whom such damage may be caused, unless caused solely by the affirmative acts of Landlord, iL'> agents or employees.
    In the event Tenant fails to make such repairs, Landlord may, at its option, but need not, make same and Tenant
   agrees to pay Landlord as Additional Rent the cost thereof plus an additional twenty percent (20%) of such costs to
   cover Landlord's administrative and overhead costs promptly upon demand by Landlord. Tenant shall not overload
   the floor slab, electric wiring and ventilation or utilities serving the Premises or located within the Premises and shall
   install at Tenant's sole expense, after first obtaining Landlord's wl'ittcn approval, any additional electric wiring that
   may be required in connection with Tenant's apparatus, equipment or fixtures,

   l0.3      Noxious Odors

   If Tenant provides written notice to Landlord that noxious or offensive odors caused by Landlord or other tenants of
   the Retail Center are materially interfering with Tenant's business operations at the Premises, and Landlord
   detcnnines that the presence of such noxious or offensive odors is inconsistent with the operating standards for
   shopping centers of similar age and character, then Landlord shall make commercially reasonable efforts to mitigate
   the odors' presence in the Premises. However, Tenant expressly acknowledges that: (i) as of the date hereof, other
   tenants at the Retail Center include a veterinarian/ pet care operation, hair salon and other retail and restaurant
   operations that emit odors in their ordinary course of operating, and (ii) the odors generated by such pre-existing
   tenants in their ordinary operations at the Retail Center shall not be deemed to constitute noxious or offensive odors
   und1~r this Section !0.3.

                                                         ARTICLE XI
                                                      COivlMON AREAS

   11.1      Control of Common i-,!:S:Jll! The Common Area Retail Facilities shall at all times be subject to the exclusive
   control and management of Landlord. Landlord shall have the right from time to time to non-discriminatorily
   establish, modify and enforce reasonable rules and regulations with respect to all Common Area Retail Facilities.
   Landlord shall have the further right from time to time to, among other things (A) close all or a portion of the
   Common Area Retail Facilities to such extent as may, in the opinion of Landlord, be legally sufficient to prevent a
   dedication thereof or the approval of any rights claimed by any person or the public therein; (B) close temporarily all
   or any portion of the parking areas or other Common Area Retail Facilities for construction, maintenance repair or
   replacement; (C) discourage non-customer parking; (D) to do and perfonn such other acts in and to the Common
   Arca Retail Facilities as Landlord shall delennine to be advisable according to good business practices; and (E)
   conduct, hold or organize events within the Common Area Retail Facilities.

   1 l .2    Alterations in the Common Arc_Q!i Landlord reserves the right in it~ sole discretion to change, close,
   rearrange, relocate, alter or modify any and all of the Common Area Retail Facilities or the buildings in the Retail
   Center so long as adequate facilities in common with other tenants arc made available to Tenant. Landlord
   specifically reserves the right to erect improvements on the parking areas, store buildings or other structures or
   improvements of any kind, including, but not limited to, extensions to existing huildings. In furtherance, and not in
   limitation of the foregoing, Landlord shall have the right Lo erect additional stores, kiosks or other structures over or
   beside all or any part of the Common Area Retail Facilities and to erect in com1cction with the construction thereof
   or with any maintenance, repairs or replm.:ements to the Common Area Retail Facilities or the Retail Center,
   temporary scaffolds and other aids to coustruction on the exterior ufthe Premises, provided that front and (if
   necessary for fire exiting purposes) rear access to the Premises shall not be denied Tenant If Landlord remodels or
   repaints the building in which the Premises is located, Tenant shall relocate Tenant's exterior signage on the
   Premises at Tenant's sole cost and expense.




   {00214507;7)                                                15                                     EXHIB!T,_A;_.;____

                                                                                                      PAGE_l:Lm:           pl-




                                                                                                               Exhibit 1 - Page 31
Case 3:20-cv-00523-AC                       Document 1                 Filed 03/31/20                Page 36 of 76




   11.3     Non-Interference Neither Tenant or any affiliates of Tenant shall take any action or have any
   communication with any governmental authority or entity to protest any possible redevelopment of the Retail Center
   or any potential tenant or potential use of the Retail Center, it being understood that Tenant's sole remedy with
   respect to any such matter shall be a breach of lease claim against Landlord under this Lease.

                                                        ARTICLE XII
                                                        INSURANCE

   12.l      lli,'i!1£ill1CC

             12. I. l Tenant Insurance. Tenant sha!I keep in force at Tenant's expense during the Term hereof and
   during such other time as Tenant occupies the Premises or any part thereot: a commercial general liability insurance
   policy including bodily injury and property damage personal or advertising injury and medical payments (which
   policy shall likcwise include insurance against all assumed or contractual liability of Tenant under this Lease),
   covering the Premises, Tenant's use thereof and any use of motor vehicles by Tenant within the Retail Center, in
   companies rated A or A+ by Best's rating service and in fonns satisfactory to Landlord against claims for "personal
   injury" liability, including but not limited to, bodily injury, death or property damage with limits of not less than a
   combined single limit of Two Million and Noll 00 Dollarn ($2,000,000.00). Tenant shall also keep in force plate
   glass insurance and all-risk property and casualty insurance {special fbrm) covering all leasehold improvements in
   the Premis..:s (whether installed by Tenant or otherwise) and ail of Tenant's property, including, but not limited to,
   Tenant's betterments and improvements, inventory, fixtures, furnishings, floor coverings, equipment and other
   property of Tenant whether or not removable by Tenant hereunder, which insunmce shall be in an amount sufficient
   to cover the full replacement cost thereof (without deduction for depreciation) and of any repair or reconstruction
   from any hazard covered u.nder an all-risk policy, including, without limitation, against damages to all such property
   caused by or attributable to water damage, including, but not .limited to, sprinkler leakage or sprinkler flow, if
   app!icable. Tenant shall in addition keep in force and effect Workers' Compensation or similar insurance to the
   extent required by law. All policies required to be obtained by Tenant pursuant to this Section shall name Landlord
   (and such other persons or finns as shall be specified by Landlord from time to time) as additional insureds, shall be
   primary and non-contributory and shall have deductibles of not more than Ten Thousand and No/100 Dollars
   ($10,000.00). Tenant shall deposit the policy or policies of such insurance or a certificate or certificates thereof with
   Landlord no less than thirty (30) days after the execution hereof by Tenant and Landlord and evidence of all
   renewals of same not less than ten ( 10) days prior to the expiration <late of such policy. Should Tenant fail to carry
   or keep in force such insurance, Landlord may, but need not, cause such insurance to be issued and in such event
   Tenant agrees to pay as Additional Rent the premium for such insurance promptly upon Landlord's demand. Such
   insurance coverage may be as a par! of blanket coverage for all of Tenant's stores provided that such coverage shall
   be specifically endorsed to cover the Premises and shall otherwise be subject to the approval ofLandlord, which
   approval shall not be unreasonably withheld.                            '

              12. l .2 Landlord will at all times throughout the Tenn carry: (a) insurance on the Retail Center (excluding
   the foundations and excavations) and the machinery, equipment and Retail Center systems (but excluding any
   property with respect to which Tenant is obliged to insure) against damage by fire and extended perils coverage in an
   amount equal to the fill! replacement cost thereof with sucb reasonable deductions as would be carried by a prudent
   owner of a reasonably similar shopping center building, having regard to size, age and location; and (b) public
   liability and property damage insurance in such reasonable amounts and with such reasonable deductions as would
   be carried by a prudent owner of a reasonably similar shopping center building, having regard to size, age and
   location.

   12.2      J.vcrease in In$urance Premiums Tenant shall not do or suffor to be done, or keep or suffer to be kept,
   anything in, upon or about the Premises which will contravene Landlord's insurance policies or which will prevent
   Landlord from securing such policies in companies acceptable to Landlord. Jf anything done, pennitted to be done
   or suffered to be done by Tenant, or kept or suffered by Tenant to be kept in, upon and about the Premises shall
   cause the rate of all-risk insurance on the Premises or the Retail Center in companies acceptable to Landlord to be
   increased beyond the minimum rate from time to time applicable to the Premises or the Retail Center for the
   Pennitted Use, Tenant shall pay as Additional Rent the amount of any such increase promptly upon demand by
   Landlord and shall cease such action until such payment is made.



   {00214507;7}                                               16                                          EXHIBIT ( \

                                                                                                         PAGE...1,LoF.!z1-_




                                                                                                             Exhibit 1 - Page 32
Case 3:20-cv-00523-AC                      Document 1                 Filed 03/31/20                 Page 37 of 76




   12.3      Waiver ofSubrogation Landlord and Tenant (for themselves and for their insurers) each hereby waive any
   and all rights to recover against the other, for any loss or damage to such waiving party arising from any cause
   coveted by all-risk property and casualty insurance (special coverage). ln furtherance of the foregoing, Landlord and
   Tenant will each cause their respective insurers to issue appropriate waiver of subrogation right~ endorsements {to
   the extent that such rights are not waived in the policies themselves) to such all-risk property and casualty insurance
   (special coverage) policies of insurance.

    l 2.4    Mutual Releases Landlord hereby releases Tenant from any liability from any and all claims or damages
    arising out of Tenant's uses of the Common Area Retail Facilities, regardless ofresponsibility, to the extent such
    claims or dan1agcs are covered by insurance proceeds received by Landlord and Tenant hereby releases Landlord
    from any and all claims or damages arising out of Landlord's use of the Premises, regardless of responsibility, to the
    exient such claims or damages are 1,;overed by insurance proceeds received by Tenant.

                                                    ARTICLEXJH
                                                HAZARDOUS MATERIALS

             Tenant neither has nor will it allow any person to (1) install on the Premises or the Retail Center any friable
   asbestos or any substance containing asbestos (which is included in the definition of Hazardous Materials) or (2) use,
   store, release or dispose of any Hazardous Materials in, 011, about or under the Premises or the Retail Center, except
   in accordance with applicable law and nomial business practices for similar projects similar in use to the.Premises.
   From time to time during the Tenn of the Lease, Tenant agrees to submit, at its own expense, if requested by
   Landlord, rcport(s), satisfactory to Landlord in reasonable discretion, prepared by 1,;onsultant(s) approved by
   Landlord, certii'ying that the Premises is not then being used nor has it been used in the past for any activities
   involving, directly or indirectly, the use, generation, treatment, storage or disposal of any Hazardous Materials;
   provided, however, that so tong as Tenant has not breached any term or provision contained in this Article XIII,
   Tenant shall only be responsible for the cost and expense of such a report once during the Tenn and Landlord shall
   be responsible for the cost and expense of any additional reports. In the event of a Hazardous Materials Claim or if
   Hazardous Materials are diswvered in, on about or under the Premises, Tenant, at .its sole cost and expense, shall
   comply with all Hazardous Materials Laws relative to such Haz.ardous Materials, pay immediately when due the cost
   of removal of any such .Hazardous Materials and keep the Premises free of any lien imposed pursuant to such
   Hazardous Materials Laws. In the event Tenant fails to comply w.ith the provisions of this Paragraph within fifteen
   ( 15) days after notice of noncompliance or such shorter period as is mandated by applicable law or, if compliance is
   not feasible within such fifteen (l 5) days or shorter period, if Tenant shall fail to commence a program aimed at
   compliance with such provisions, which program is satisfactory to Landlord, in its sole and absolute discretion,
   Landlord may declare a default of this Lease and/or cause the Hazardous Materials to be removed from the Premises.
    Tenant shall give to Landlord, its agent~ and employees m,;cess to the Premises and hereby specifically grants to
   Lartdlord, for the Tem1 of this Lease, a license to enter upon the Premises for the purposes of conducting tests and
   investigations for Hazardous .Materials (subject to the requirements of Article XIX). If any Ha1,ardous Materials are
   caused to be removed from the Premises by Tenant or Landlord, the Environmental Protection Agency number,
   manifest number, manifest number or similar identification assigned to the Hazardous Materials so removed shall be
   solely in the name of Tenant and Tenant shall assume all liability for such removed Hazardous Materials.

             Landlord represents and warrants to Tenant that to the best of Landlord's knowledge, at the time of delivery
   of the Premises by Landlord to Tenant, the Premises does not presently contain any Hazardous Materials in violation
   ofHawrdous Materials Laws. To the extent any Hazardous l\.faterials in violation of Hazardous Materials Laws are
   present in, at or about the Premises or Retail Center prior to the time possession of the Premises is delivered to
   Tenant, then Landlord shall n:mediatc and remove such Hazardous Materials as required by, and in full compliance
   with, all applicable Hazardous Materials Laws. Landlord shall protect, indemnify and save Tenant harmless from, all
   damages, losses, claims and liabilities imposed upon, incurred by or asserted against Tenant by reason ofLandlord's
   failure to fulfill its remediation and removal requirements set forth in the previous sentence.




   (00214507;7}                                               17




                                                                                                             Exhibit 1 - Page 33
Case 3:20-cv-00523-AC                       Document 1                 Filed 03/31/20                 Page 38 of 76




                                                  ARTICLE XIV
                                         SUBORDINATION 1\ND ATTORNMENT

   14. l     Subortlinatioq Landlord and Tenant agree that this Lease be and hereby is made subject and subordinate at
   alt times to !he CC&Rs and to all ground and underlying leases and to all mortgages in ,my amounts, and all
   advances thereon which may now or hereafter affect such leases m the Retail Center and to all renewals,
   modifications, consolidations, participation, replacements, and extensions thereof. The term "mortgage" as used
   herein shall be deemed to include a bond, trust indenture, and deed of trust. The aforesaid provisions shall be self:.
   operative and no further instrument of subordination shall be required to evidence such subordination. If Landlord
   or such lessor or mortgagee desires confirmation of such subordination, Tenant shall execute within fifteen (15) days
   alter request and without charge therefor, any subordination agreement or certificate that may be reasonably
   requested; provided, that such lessor or mortgagee confim1s in such subordination agreement or certificate that
   Tenant's possession of the Premises shall not be disturbed upon any !breclosure of the mortgage or deed of trust so
   long as Tenant is not in default of the Lease beyond applicable notice and cure periods.

   J4.2      Succession to Landlord's fnterest; Attornrnmil Nothing contained in this Lease shall in any manner restrict
   Landlord's right to assign or encumber this Lease or to sell, convey or transfer its interest in the Retail Center.
   Should Landlord sell, convey or transfer its interest in the Retail Center, or should Landlord enter into a mortgage
   affociing Land.lord's fo<.j .interest or leasehold interest, as the case mny be, in the Retail Center or a sale/leaseback
   transaction, Tenant shall be bound to any successor to Landlord in title or interest under all the terms, covenants and
   conditions of this Lease for the balance of the tem1 hereof remaining alier such succession, and Tenant shall without
   further documentation be conclusively deemed to have attomed to such succeeding party as its landlord under this
   Lease promptly upon any such succession. Landlord shall be relieved of any and all obligations to Tenant hereunder
   arising subsequent to the trans for by Landlord of its title or interesl in the Retail Center promptly upon the
   assumption of said obligation by Landlord's successor. Tenant agrees that should any party so succeeding to the
   interest of Landlord require a separate agreement ofattornmcnt regarding the matters covered by this Lease, then
   Tenant shall enter inio any such "attomment agreement".

   14.3      E®1mel Certificate Within fifteen ( l 5) days after request therefor by Landlord, or in the event that upon
   any sale, assignment or hypothecation of the Premises and/or the land thereunder by Landlord an estoppel certificate
   shall be required from Tenant, Tenant agrees to deliver without charge, in recordable form, a certificate to any
   mortgagee or purchaser, or to Landlord or any person, fim1 or corporation specified by Landlord, certifying that this
   Lease is unmodified and in full force and effect (or, if there have;: been modifications, that the same is in foll force
   and effect as modified, and staling the modifications), that there are no defenses or offsets thereto (or stating those
   claimed by Tenant), the dates to which Minimum Rent, Percentage Rent and other charges have been paid and the
   Term of this Lease.

                                                        ARTfCLEXV
                                    JRANSPERS, ASSIGNMENT AND ~UBLETTTNG

   15. l    Covenant Not to Assign or Sublet Without Consent Tenant covenants that it will not assign, mortgage, or
   encumber this Lease, nor sublease the Premises, or pem1it the Premises or any part of the Premises to be used or
   occupied by others, without the prior written consent of Landlord in each instance which shall not be unreasonably
   withheld. The transfer of control or of a majority of the issued and outstanding capital stock of any corporate tenant
   or subtenant, however accomplished, and whether in a single transaction or in a series of transactions, will be an
   assignment of this Lease or of such sublease requiring Landlord's prior written consent in each instance.
   Notwithstanding anything contained in the preceding sentence, the provisions of the preceding sentence shall not
   apply to any corporate tenant whose shares arc traded on a nationally-recognized securities exchange.

   Notwithstanding any provision herein to the contrary, so long as Tenant is not in default of the Lease, Tenant shall
   have the right to assign this Lease or sublet all or any part of the Premises, without Landlord's consent, to: (i) an
   entity that results from an organizational change of Tenant or the division ofTcmmt into two or more entities; (ii) to
   an entity that controls, is controlled by, or under common control with, Tenant (an "Affiliate"), or (iii) in connection
   with the merger, acquisition or reorganization ofTenantor its Affiliate, sale of substantially all of Tenant's assets, or
   in connection with the issuance, redemption or transfer of any portion of Tenant's stock (a "Permitted Transfer"),


   {0[)214507;7]                                              18                                        EXH1B!T_.....A
                                                                                                                     _ __

                                                                                                        PAGE     t.1,.   OF    5'L




                                                                                                              Exhibit 1 - Page 34
Case 3:20-cv-00523-AC                         Document 1                 Filed 03/31/20                Page 39 of 76




   provided, however: (a) Tenant sha!I not be released from its obligations under this Lea~e, (b) Landlord shall be given
   a copy of the document effecting the transfer and evidencing the assumption of the Lease by the Affiliate of Tenant
   within 15 days after the date on which the assignment occun-ed, and (c) from and after the date of the assignment,
   Tenant shall be jointly and severally liable \Vith the new tenant with respect to all obligations of Tenant under this
   Lease.

   15 .2   Conditions for Landlord'sConsent Landlord and Tenant hereby agree that the granting of consent by
   Landlord shall, at a minimum, be preconditioned upon the fulfillment of the following requirements of Landlord,
   which Tenant has reviewed and hereby agrees to be reasonable requirements ofLandlord

               15.2.l    Landlord shall be provided with at least thirty (30) days' written notice prior to any proposed
   assignment or subletting;

               15.2.2    Tenant shall remain primarily liable under this Lease and shall guarantee the Lease if Landlord so
   requests;

             !5.2.3 Any proposed assignee or sublcsscc shall assume, in written instrument acceptable to Landlord, all
   of the obligations of Tenant hereunder;

               15.2.4    The Premises shall remain intact and shall not be altered in any manner whatsoever;

            15 .2.5 The net worth of the proposed subtenant/assignee must be at least equal to the greater of Tenant's
   net worth immediately preceding the proposed transfer or Tenant's net worth on the date of this Lea5e;

               l 5.2.6   The bu&iness reputation of the proposed subtenant/assignee must be at least equal to that of
   Tenant;

            J 5.2.7 The managerial and operational skills of the proposed subtenant/assignee must be at least equal to
   those of Tenant;

               15 .2.8   Any use of the Premises by the proposed sublessee/assignee is pem1itted under this Lease and/or
   will not violate or create any potential violation of any laws, nor will it violate any other agreements affecting the
   Premises, the Retail Cenkr, or Landlord;

               15 .2.9   The proposed subtenant/assignee will not create traffic congestion or an unreasonable burden on
   existing parking; and

            15.2.10 Tenant shall pay up to $2,500 (such amount to be adjusted for inflation subsequent to the date of
   this Lease) of Landlord's reasonable attorney's fees or other costs associated with Landlord's review and approval of
   a prospective assignee or sublessee.

   15.3      Assignment in Violation of Article Any assignment or sublease in violation of this Article shall be deemed
   void ab initio. No occupancy by any party other than Tenant or collection of rent by Landlord will be deemed (A) a
   waiver of provisions of this Artick, or (B) the acceptance of the assignee, subtenant, or occupancy as tenant, or (C) a
   relea~e of Tenant from the further performance by Tenant of covenants on the part of Tenant contained in this Lease.
    The consent by Landlord to an assignment or sublease will not be construed to relieve Tenant from obtaining
   Landlord's prior written consent in writing to any further assigmnent or sublease. No permitted subtenant shall have
   the right to assign or encumber its sublease or further sublease all or any portion of its subleased space or otherwise
   permit the subleased space or any part ofit;; subh.msed space to be used or occupied by others.

   15.4     ~i.S.::laim for Damages Tenant's sole remedy for Landlord's refusal to consent to a proposed assignee or
   suhlcssee of Tenant will be an action or proceeding for specific performance, iajunction, or declaratory judgment.




   {00214507;7}                                                 19
                                                                                                             EXHIBff__;~~---

                                                                                                             PAGE-12-0F       5'1-




                                                                                                               Exhibit 1 - Page 35
Case 3:20-cv-00523-AC                      Document 1                Filed 03/31/20                 Page 40 of 76




                                              ARTICLE XVI
                             DAMAGE TO PREMISES; ElvHNENT DOMAIN; INDEMNITY

    16. i    Damage Except as provided othenvise below, in the event the .Premises or Retail Center are damaged by
   fire, explosion, or other casualty or occurrence., and such damage is of such a character that the same can, in the
   ordinary course, commercially reasonably be expected to be repaired within two hundred seventy (270) days from
   the date of such casualty (as reasonably detem1ined by Landlord, after accounting for all applicable factors, including
   time for claims adjustment and pennitting), the damage shall be repaired with due diligence by Landlord at
   Landlord's expense; provided, however, that Landlord in no event shall be required to expend for such repair an
   amount in excess of the net insurance proceeds received by Landlord as a result of such damage. Landlord shall
   proceed with reasonable diligence to detcnnine the estimated time necessary to repair the damage. Landlord shall
   give written notice to Tenant stating Landlord's estimate of the time necessary to repair or restore the damage.
   Notwithstanding the foregoing, in the event of any such damage in which (A) Landlord reasonably detennines that
   such damage cannot, in the ordinary course, commercially reasonably be expected to be repaired within two hundred
   seventy (270) days from the date of such casualty (after accounting for all applicable factors, including time for
   claims adjustment and permitting), (B) any mortgagee then holding a mortgage on the Property or any interest of
   Landlord therein, should require that insurance proceeds payable as a result of such damage he applied to the
   mortgage debt, (C) the damage is caused by any occunence not covered by Landlord's insurance, or (D) either the
   Retail Center or the bu.ilding of which the Premises arc a part is damaged within the last three (3) years of the Lease
   Tenn to the extent of twenty-five percent (25%) or more of the insurable value, Landlord may elect either to repair
   or to rebuild the Premlses or the building in which the Premises are located or to tenninate this Lease upon giving
   notice of such election in writing to Tenant within ninety (90) days of the happening of the event causing the
   damage; provided, however, that Landlord in no event shall be required to expend for such repair of the Premises or
   the building of which the Premises are a part an amount in excess of the insurance proceeds received by Landlord as
   a result of such damage. If all or a po1tion of the Premises is damaged or destroyed from by fire, explosion, or other
   casualty and Landlord reasonably detem1ines that such damage cannot, in the ordinary course, commercially
   reasonably be expected to be repaired within two hundred seventy (270) days from the date of such casualty (after
   accounting for all applicable factors, including time for claims adjustment and permitting}, then Tenant may
   tem1inate this Lease upon delivery of \'.Titten notice to Landlord of such election, provided that such notice is
   delivered to Landlord within thirty (30) days after the date of such determination by Landlord. lfthe casualty or the
   repairing or rebuilding shall render the Premises untcnantable in whole or in part, a proportionate abatement of the
   Minimum Rent and Operating Charges shall be abated from the date when the damage occurred until the earlier of
   Tenant's reopening for business or until thirty (30) days after Landlord delivers the Premises to Tenant, or until the
   effective date of termination as herein provided, such abatement to be computed on the basis of the relation which
   the square-foot area of the space rendered untenantab.le hears to the aggregate square foot area of the Premises. If
   Landlord is required or elects to rebuild the Premises as herein provided, Tenant shall at its sole expense, repair or
   replace its betterments and improvements, stock in trade, fixtures, furnishings, floor coverings, equipment, and all
   other items which Tenant will require in order to operate in the Premises or is required to insure hereunder, and if
   Tenant has closed, Tenant shall promptly reopen for business.

    16.2    B.nti.nfllit Domain lfthe whole or any part of the Premises shall be taken under the power of eminent
   domain, whether by condemnation or friendly acquisition, this Lease shall terminate as to the part so taken on the
    date Tenant is required to yield possession thereof to the condemning or acquiring authority. In the event ofa partial
    taking which does not render the balance of the Premises unusable by Tenant, Landlord shall within sixty (60) days
   of such taking make such repairs and alterations to the Premises as may be necessary in order to restore the part not
   taken (not including Tenant's bettennents or improvements) to useful condition, and the Minimum Rent and other
   charges shall be reduced in proportion to the portion of the Premises so taken. Minimum Rent and the Operating
   Charges shall be abated during the portion of any of the restoration period in which the Premises are unfit for
   occupancy or for the usual conduct of Tenant's business. In the event Tenant's use of the Premises is materially
   impaired due to such taking, either party may terminate this Lease as of the date on which Tenant is required to yield
   possession by giving written notice to the other party not less than twenty (20) days following notice of any such
   condemnation or friendly acquisition. Tenant shall have no right to any award or compensation in connection with
   any exercise of the power of eminent domain; provided, however, nothing contained herein shall prevent Tenant
   from claiming, proving, and receiving awards for moving expenses or removal of trade fixtures so long as such
   award does not diminish the amount of any award to Landlord or Landlord's mortgagee.


   {00214507;7}                                              20
                                                                                                               A___
                                                                                                        EXl'llBIT__

                                                                                                        PAGE.Ji_oF S'1-




                                                                                                            Exhibit 1 - Page 36
Case 3:20-cv-00523-AC                       Document 1                Filed 03/31/20                Page 41 of 76




   16.3      Jenant (pdenmitv Tenant hereby agrees to indemnity, protect, defend and hold Landlord, its agents and
   employees, harmless from and against any and all claims, actions, damages, liabilities and expenses resulting from or
   connected (i) to the ptesence ofHazardoui; Materials in the Retail Center due to an act or omission of Tenant, its
   officers, agents, contractors, employees, licensees or invitees or (ii) with any loss oflifo, personal injury and/or
   damage to personal orreal property, arising from or out of the occupancy or use by Tenant of the Premises or any
   part thereof or occasioned wholly or in part by any act or omission of Tenant, its officers, agents, contractors,
   employees, licensees and invitees in the Retail Center; provided, however, that the foregoing indemnity shall not
   apply to any claims, actions, damages, liabilities or expenses directly resulting from the gross negligence or willful
   misconduct of Landlord or Landlord's officers, employees or agents or a breach hy Landlord of its obligations
   hereunder. Tenant further releases Landlord, its agents and employees, from liab.ility for any damages sustained by
   Tenant or any other person claiming by, through or under Tenant due to the Premises, the Retail Center, or any part
   thereof or any nppurtenanccs thereto becoming out of repair, or due to the happening of any accident (except to the
   extent that such accident is directly caused by the gross negligence or willful misconduct of Landlord or Landlord's
   officers, employees or agents or by a breach by Landlord of its obligations hereunder), including, but not limited to,
   any damage caused by water, snow, windstorm, tornado, gas, steam, electrical wiring, sprinkler system, plumbing,
   heating and air t.:onditioning apparatus and from any acts or omissions of co-tenants or other occupants of the Retail
   Center.

                                                    ARTICLE XVII
                                                DEFAULT AND REMEDJES

   17.1      Pefauh ofTepant Tenant shall be ln default of this Lease if Tenant

             17. I. l fails to pay all or any portion of any sum due from Tenant hereunder for Rent as and when such
   sum is due and payable or reimbursement for sums advanced by Landlord on Tenant's behalf hereunder within five
   (5) days following written notice that such reimbursement is due and payable;

             17 .1.2   commits waste to the .Premises or removes any improvements or betterments thereof;

             17.l.3    Intentionally Omitted;

             17 .1.4 fails to timely deliver to Landlord any estoppel certificate, subordination or attornment agreement
   as required by Article xrv, or commits an act in violation of the Lease which Landlord has previously notified
   Tenant to cease more than once in that LNL~c Year;

             17.1.5 becomes bankrupt or insolvent or files any debtor proceeding or ifTernmt shall take or have taken
   against Tenant any petition of bankruptcy, or if Tenant shall take action or have action taken against Tenant for the
   appointment of a receiver for all or a portion of Tenant's assets, or if Tenant shall file a petition for a corporate
   reorganization, or shall make an assignment for the benefit of creditors, or .if in any other manner Tenant's interest
   hereunder shall pass to another by operation oflaw, and with respect to any such action taken against Tenant such
   action is not dismissed within sixty (60) days (it being understood that any or all of such occurrences shall be
   deemed a default on account of bankruptcy for the purposes hereof); or

             17.1.6 is otherwise in default hereunder and shall not have cur<::d sueh default within twenty (20) days
   fol !owing written notice from Landlord or such longer period as may be reasonably necessary if such default is of
   such a nature that it cannot being cured within twenty (20) days, provided that Tenant promptly commence and
   diligently and continuously pursue completion of such cure.

   172      Remedjf;; of Landlord On the oecrnTence ofa default of this Lease by Tenant, Landlord may, at anytime
   thereafter with or without notice or demand and without limiting Landlord in the exercise of any right or remedy
   which Landlord may have

             17.2. l Terminate this Lease, in which event Tenant shall immediately surrender the Premises to Landlord,
   and if Tenant fails so to do, Landlord may, without pr(\judice to any other remedy which Landlord may have for
   possession or arrcarages in rent, enter upon and take possession of the Premises and expel or remove Tenant and any
   other perso11 who may be occupying such Premises or any part of the Premises, by self-help means, at Landlord's


   {00211507;7)                                              21                                           EXH!BIT_A
                                                                                                                  _ _ __

                                                                                                          PAGE-1:5-0F       [:)'2. .




                                                                                                            Exhibit 1 - Page 37
Case 3:20-cv-00523-AC                       Document 1                  Filed 03/31/20                 Page 42 of 76




    option, without being liable for proser.;ution or any claim of damages therefor, and Tenant agrees to pay to Landlord
    on demand the amount of all loss and damage which Landlord may suffer by reason of such termination, whether
    through inability to relct the Premises on satisfactory terms or otherwise, Landlord's right to any and all damages
    and remedies shall survive tennination of this Lease.

                17.2.2 Enter upon and take possession of the Premises and expel or remove Tenant and any other person
    who may be occupying the Premises or any part of the Premises, by selt~hclp means, at Landlord's option, without
    being liable for prosecution or any claim for damages, and relet the Premises for such terms ending before, on or
    after the expiration date of the Tem1, at such rentals and upon such other conditions (including concessions and prior
    occupancy periods) as Landlord in its sole discretion may determine, and receive the rent for such reletting; and
    Tenant agrees to pay to Landlord on demand any deficiency that may arise by reason of such reletting together with
    all costs incurred by Landlord in connection with such reletting. Landlord shall have no obligation to relet the
    Premises in advance of any other available space owned by Landlord and shall not be liable for refusal or failure to
    rel.et or in the event of reletti11g for refusal or failure to collect any rent due upon such reletting; provided, however,
    that Landlord shall use commercially reasonable efforts to mitigate damages, In the event Landlord is successful in
    reletting the Premises at a rental in excess of that agreed to be paid by Tenant pursuant to the terms of this Lease,
    Landlord and Tenant each mutually agree that Tenant shall not be entitled, under any circumstances, to such excess
    rental, and Tcnam does hereby specifically waive any claim to such excess rental.

              17.2.3 Landlord shall have t.he right to recover unpaid rent and all damages caused by Tenant's default,
    including, without limitation, attorneys' fees. Damages shall include, without limitation all accrued and unpaid rent;
    damages attributable to Rent lost during any period during which the Premises are not relet if Landlord uses
    commercially reasonable effo1is to rel et the Premises, the difference between the Rent reserved under this Lease for
    the remainder of the Term and the reasonable rental value of the Premises for such period as determined pursuant to
    Oregon law; all legal expenses and other related costs incurred by Landlord following Tenant's default; all costs
    incurred by Landlord in restoring the Premises to good order and condition, or in remodeling, renovating or
    otherwise preparing the Premises for relctting; all costs, including without limitation any brokerage commissions;
    plus interest on all such expenditures at the Interest Rate per annum from the date of expenditure until fully repaid.
    The "Interest Rate" shalt equal the rate on 10-year U.S. Treasury Bonds plus eight hundred (800) basis points.

            17.2.4 Landlord may sue periodically to .recover damages during the period con-esponding to the
    remainder of the Tenn, and no action for damages shall bar a later action for damages subsequently accruing,

             17 .2.5 Pursuit of any of the foregoing remedies shall not constitute a forfeiture or waiver of any rent due
    to Landlord under this Lease or of any damages accruing to Landlord by reason of the violation of any of the tcnns,
    provisions, conditions, and covenants contained in this Lease. No act or thing done by Landlord or its agents shall
    be deemed a tenniuation of this Lease or an acceptance of the surrender of the Premises, and no agreement to
    terminate this Lease or accept a surrender of the Premises shall be valid unless in writing signed by Landford.

    17 .3     Intentionally Omitted Late C!mrfillli lf Tenant shall foil to make any payment of rentals, costs, additional
    rentals or other charges when due as herein provided, then such sums shall bear interest at the highest legal rate not
    to exceed twelve percent (12%) per annum calculated from said due date. In addition, Tenant shall pay on demand a
    late charge equal to five percent (5%} of the delinquent payment for processing of late payments as Additional Rent.

    l 7.5    Remedies Cumulative All rights and remedies of Landlord herein created or remedies otherwise available
   (at law or in equity) to Landlord under the laws of the United States or Oregon, which Landlord may, at it.~ option,
   invoke, are cumulative and the exercise of one or more rights or remedies shall not be taken to exclude or waive the
   right to the exercise of any other. All such rights and remedies may be exercised and enforced concurrently and
   whenever and as often as Landlord shall deem desirable.

                                                        ARTICLE XVIII
                                                ~JJRRENDER OF PREMISES

            Tenant, upon expiration or termination of this Lease, either by lapse of time or otherwise, agrees peaceably
   to surrender to Landlord the Premises, including the alterations, additions, improvements, changes. and fh.1ures other



   {002!4507;7}                                                22                                        EXHIBIT_A
                                                                                                                 _ _ __

                                                                                                         PAGE.ft_OF               51-




                                                                                                               Exhibit 1 - Page 38
Case 3:20-cv-00523-AC                       Document 1                 Filed 03/31/20                Page 43 of 76




   than Tenant's movable trade fixtures, in broom-clean condition and in good repair, ordinary use and wear excepted;
   provided, however, that Tenant shall be required to remove such alterations as Landlord requires pursuant to Section
   8. J hereof Tenant agrees to remove Tenant's sign imd!or trade fixtures upon such expiration or termination and to
   repair all damages to the Premises caused by or resulting from such removal. Tenant's failure to remove all or part
   of Tenant's sign and/or trade fixtures upon such expiration or termination shall be deemed an abandonment to
   Landlord of such sign and/or trade fixtures and, if Landlord elects to remove all or any part of said sign and/or trade
   fixtures, such removal, including the cost of repairing any damage to the Premises caused by or resulting from such
   removal, shall be paid by Tenant If Tenant fails to surrender the Premises as provided above, Tenant agrees to pay
   Landlord, as liquidated damages, a sum equal to !50% of the Rent to be paid by Tenant to the Landlord for all the
   time Tenant shall so retain possession of the Premises or any part thereof; provided, however, that Tenant shall be
   deemed to be a "Tenant at Sufferance" and the exercise of Landlord's rights under this clause shall not be interpreted
   as a grant ofpennission to Tenani to continue in possession.

                                                      ARTICLEXlX
                                                  t\CCESS~[O PREMISES

            Tenant agrees that Landlord, its agents, employees, or servants or any person authorized by Landlord may,
   at Landlord's sole discretion, enter the Premises to inspect the condition of the same, to make such repairs, additions,
   improvements, changes, or alterations to the Premises, the building of which they are a part or the Retail Center as
   Landlord may elect to make and to exhibit the same to prospective purchasers of the Retail Center, or to prospective
   tenants, without any such activity constituting an eviction of Tenant in whole or in part, and the rent reserved shall in
   no way abate by reason of loss or interruption of the business of Tenant or otherwise while any such work is being
   done. JJ Tenant or Tenant's agents or employees shall not be present or permit entry into the Premises when
   necessary or permissible under this Lease, Landlord, or Landlord's agent or employees may enter same by whatever
   lawful means necessary without liability therefor and without in any manner affecting the obligations, covenants,
   (erms, or conditions of this Lease.

            Notwithstanding the ibregoing or any other provision herein, any entry into the Premises by Landlord
   during the Term shall be subject to the following tem1s and conditions: (a) Landlord shall give at least twenty-four
   (24) hours prior notice of any entry (except in the case of emergency, in which case no prior written or oral notice
   need be given); (b) any such persons entering into the Premises shall at all times use commercially reasonable effotts
   to avoid materially interfering wilh Tenant's business operations within the Premises; (c) to the extent commercially
   reasonably possible, non-emergency repairs will be scheduled to occur during non-business hours; (d) to the extent
   commercially reasonably possible, Landlord will cause any entry with prospective tenants, purchasers, lenders or
   other similar parties to be made during normal business hours when a representative of Tenant is present; and (e)
   upon its completion of any alteration, improvement, maintenance, repair or other work within the Premises, Landlord
   shall promptly restore the Premises to substantially the same condition which existed prior to such entry.

                                                        ARTICLE XX
                                                     JvHSCELLANEOUS

   20.l     Notices Notices and demands required or permitted to be given hereunder may be given by personal
   delivery to either party or any officer or other representative of the party to be notified, or may be sent by recognized
   overnight courier or certified mail, return receipt requested, addressed, postage prepaid, to the address set forth fn
   Sections L l.3 ,md 1.1.6 hereof. Notices and demands shall be deemed to have been given upon the date of delivery
   provided that if any party shall refuse delivery, notices shall be deemed given when mai!erl or, if made by personal
   delivery or overnight courier, then upon the delivery except that notice of change of address for notices shall not be
   deemed made until received. Unless otherwise specified by Landlord, the payment of Rent shall be to the address of
   Landlord as set fo1th in Section 1.1.4 hereof.

   20.2     Successors and -i:\$.filfill.~ Subject to Artiele XV, all covenants, pmmises, conditions, representations, and
   agreements herein contained slmll be bin<ling upon, apply, and inure to the parties hereto and their respective heirs,
   executors, administrators, successors, and permitted assigns.




   {00214507;7}                                               23                                            EXHIBIT_/\
                                                                                                                    _ _ __

                                                                                                            PAGE__1J_OF        5   2-




                                                                                                              Exhibit 1 - Page 39
Case 3:20-cv-00523-AC                       Document 1                 Filed 03/31/20                 Page 44 of 76




     20.3      fumresentations and Entjre Agreement It is further understood and agreed by Tenant that Landlord and
     Landlord's agents have made no written or oral representations or promises with respeut to the Premises or the
     making or entry int-0 this Lease (including with respect to the identity or existence of any other tenants or proposed
     tenants in the Retail Center or the redevelopment of the Retail Center) except as expressly set forth in this Lease and
     that no claim or liability, or cause fur termination, shall be asserted by Tenant against Landlord for, and Landlord
     shall not be liable by reason or breach of any representations or promises not expressly stated in this Lease. This
   · Lease and the Exhibits attached hereto constitute the sole and exclusive agreement between the parties with respect
     to the Premises. No runendments, modifications ofor supplements of this Lease shall be effective unless in writing
     and executed by Landlord and Tenant.

    20.4     Time is of1he Essence The time of the performance of all of the covenants, conditions, and agreements of
    this Lease is of the essence of this Agreement.

   20.5     Recording This Lease shall not be recorded. but, promptly following the request of Tenant, Landlord m1d
   Tenant shall execute a short form memorandum oflease for recording in the official records of Washington County
   (Oregon). Tenant agrees that, following the expiration or earlier tcnnination of this Lease, it will promptly execute
   upon the request of the Landlord a tennination of the memorandum oflease for recording in the official records.

   20.6    Rclationshill. of Parties Nothing herein shall be construed so as to constitute a joint venture or partnership
   between Landlord and Tenant

   20.7     Waiver One or more waivers of any covenant or condition by Landlord shall not be construed as a waiver
   of a subsequent breach of the same or any other covenant or condition, and the consent or approval by Landlord to or
   of any act by Tenant requiring Landlord's consent or approval shall not be construed to waive or render unnecessary
   Landlord's consent or approval to or of any subsequent similar act by Tenant.

   20.8     Litigatiou. Landlord and Tenant do hereby waive trial by jury in any action, proceeding, or counterclaim
   brought by either against the other upon any matters whatsoever arising out of or in any way connected with this
   Lease, Tenaut's use or occupancy of the Premises, and/or any claim ofinjury or damage.

   20.9     Force Maieure ln the event that either party shall be delayed or hindered in, or prevented from, the
   performance of any work, service, or other act required under this Lease to be perfom1cd by the party and such delay
   or hindrance is due to strikes, lockouts, acts of God, governmental restrictions, enemy act, civil commotion,
   unavoidable fire or other casualty, or other causes of a like nature beyond the control of the party so delayed or
   hindered, then performance of such work, service, or other act shall be excused for the period of such delay and the
   period for the performance of such work, service, or other act shall be extended for a period equivalent to the period
   of such delay. In no event shall such delay constitute a termination or extension of this Lease. The provisions ofthis
   Paragraph shall not operate to excuse Tenant from the prompt payment of Rent as due under any provision hereof.

   20.10     GoY9..rnintl.IDY This Lease shall be construed under the laws of the State of Oregon.

   20.11 Partial Invalidity If any provision of this Lease or the application thereof to any person or circumstance
   shall to any extent be held invalid, then the remainder ofthis Lease or the application of such provision to persons or
   circumstances other than those as lo which it is held invalid shall not be affected thereby, and each provision of this
   Lease shall be valid and enforced to the fullest extent pe1111itted by law.

   20.12 ,S_4.!:m1ission ofJ,case The submission of this Lease for examination does not constitute an offer to lease, or
   a reservation ofor option for the Premises, and this Lease shall be effective only upon execution and delivery thereof
   by Landlord and Tenant.

   20.13 Interpretation In interpreting this Lease in its entirety, the printed provisions of this Lease and any additions
   written or typed thereon shall be given equal weight, and there shall be no inference, by operation of law or
   otherwise, that any provision of this Lease shall be construed against either party hereto.




   {0021450"1;7}                                              24                                                       f'\____
                                                                                                              EXHIBIT_.....

                                                                                                              PAGE..l:£._OF...62::.




                                                                                                              Exhibit 1 - Page 40
Case 3:20-cv-00523-AC                       Document 1                 Filed 03/31/20                 Page 45 of 76




    20.14 Brokerage Commissions Tenant hereby warrants and represents to Landlord that there arc no real estate
    commissions due any broker, agent or other party in connection with the negotiation or execution of this Lease acting
    for or on behalf of Tenant other than those specified in Section l. t .20 and Tenant hereby agrees to indemnify,
    protect, defend and hold Landlord ham1less from and against any and all costs, expenses, liabilities, causes of action,
    claims or suits in connection with compensation, commissions, foes or other sums claimed to be due and owing to
    anyone claiming through Tenant other than the person or entity specified in Section 1,1.20.

    20.15 Limitation of Liability Landlord's liability to Tenant for damages or otherwise with respect to the Lease
    shall be limited solely to, and recovered, if at all, solely from Landlord's interest in the Retail Center. No personal
    judgment shall be against Landlord upon extinguishment of its rights in the Retail Center and any judgment so
    rendered shall not give rise to any right of execution or levy against Landlord's assets. In no event shall Landlord
    ever be liable under this Lease for any consequential damages, punitive damages, special damages or any similar
    type of damages.

    20. 16 Survival ofObli!:mtions The provisions of this Lease with respect to any indemnity obligation or any
    obligation of Tenant to pay any sum in order to perform any act required by this Lease after the expiration or other
    termination of this Lease shall survive the expiration or other termination of this Lease.

    20. I7 Headings, Captions and References The section captions contained in this Lease are for convenience only
    and do not in any way limit or amplify any term or provision hereof. The use of the tenns "hereof," "hereunder" and
    "herein" shall refor to this Lease as a whole, inclusive of the Exhibits, except when noted otherwise. The use of the
    masculine or neuter genders herein shall include the masculine, fominine and neuter genders and the singular form
    shall include the plural when the context so requires.

    20. 18 M£Qrd and Satisfaction No payment by Tenant or receipt by Landlord of a lesser amount than any
    payment of rent or additional rent herein stipulated shall be deemed to be other than on account of the earliest
    stipulated rent or additional rent then due and payable. Accordingly, Tenant agrees that Landlord shall not be bound
    by any endorsement or statement on any check or any letter accompanying any check or payment and no such
    endorsement, statement or letter shall be deemed an accord and satisfaction, and Landlord or Landlord's bank may
    accept such check or payment without prejudice to Landlord's right to recover the balance of such rent or pursue any
    other remedy provided in this .Lease, at law or in equity.

   20.19 Performance of Tenant's Covenants Tenant covenants and agrees that it will perform all agreements and
   observe all covenants herein expressed on its part to be performed and observed and that it will promptly, upon
   receipt of written notice specifying action required by this Lease (a "Compliance Notice"), comply with such notice,
   and further, that if Tenant shall not comply with any such notice to the satisfaction of Landlord prior to the date on
   which such non-compliance would constitute a defanlt under this Lease, in addition to, and not in lieu of or in
   limitation of any other remedy which Landlord may have pursuant to this Lease, at law or in equity, Landlord may,
   but shall not be obligated to, enter upon the Premises and do the things specified in such notice; provided, however,
   that Landlord agrees not to exercise the aforementioned entry and self~help right until Tenant has fuiled to comply
   (to the satisfaction of Landlord prior to the date 011 which such non-compliance would constitute a default under this
   Lease) with at least two (2) other Compliance Notices from Landlord. Landlord shall have no liability to Tenant for
   any loss or damage resulting in any way from such action and Tenant agrees to pay upon demand, as additional rent,
   any sums or costs incurred by Landlord in taking such action, plus administrative costs of Landlord in an amount
   equal to twenty percent (20%) of such sums and/or costs. Notwithstanding the foregoing, Landlord's perfonnance of
   any or all of Tenant's covenants shafl not release Tenant from liability for non-perfonnance.

   20.20 fptire Agreement Except as herein otherwise provided, no subsequent alteration, amendment, change or
   addition to this Lease shall be binding upon Landlord or Tenant unless reduced to writing and executed by both parties.

   20.21     Landlord Subordination Agreement

   Landlord and 'l'enant agree to execute and deliver to each other the "Landlord Subordination" agreement attached
   hereto simultaneously with the execution of this Lease. Tenant shall deliver to Landlord a fully-executed original of
   the Landlord Subordination agreement within thirty (30) days of the date offull execution of this Lease.


   {002145()7;7}                                               25




                                                                                                              Exhibit 1 - Page 41
Case 3:20-cv-00523-AC                     Document 1              Filed 03/31/20              Page 46 of 76




             lN WITNESS WHEREOF tl1is Lease has been executed as of the day and year first above written.

   LANDLORD




   TENANT                                     PHARJv1ACA INTEGRATIVE PHARMACY, lNC., a De.laware
                                              corporation

                                              By
                                              Title




                                                                                                EXH!Brr__/\
                                                                                                        _ _ __
   {00214507;7)                                          26

                                                                                                PAGE.1:Q__Of   5'2-




                                                                                                     Exhibit 1 - Page 42
Case 3:20-cv-00523-AC                                               Document 1                         Filed 03/31/20   Page 47 of 76




                                                                                            EXHIBIT "A':




                            Approximate
                            Location of
                            Demi~d




                  f..EGEJiD



                   ,i4
                   0        O.£Att      o;;r
                  "f:t      n~,,e fft:Pf',UH'
                   V
                      S     W,\ti.t'Mt..,lt,fr
                      ..    WA!f,f \'_.;;.~-

                      •     Hlt!iii. 918
                      l'J   rt'.AfrtC- $:'CWA!. EOX
                  ~fR..\ffl::'-~!*'a.£
                   o,,.     /;«,f,lt ~ - m,-;.•4.tL k.'.tl
                      ;l    rRJc.Y.€lt'~£.I(\
                  _rgJ .tt.tcmc w.r::.1
                  18:1      {lliU1Y ).'.(tJ!r

                  '"UI      P(U~5:, f'r::t.!£




                   [is      ~S'IICiu't
                                                                  \
                   a        ra!?n0t.tt r.EJ£:;Tu
                   .'Ji'    fti.!f'tltti't:t.l.li~f:;t.C
                            s.t;n
                  @         !J$~WW$ ~ W/ .!;~JliW.~
                  •         Cr-A,.l'tl:i\.'}tJS   Th'\".:!   tr/ f.\.tit!Jt)t



                  _,,,....,..'*' . . . . ,..t\'1.~l~Mt'.'J     Hwt.~ !").~

                  -•-a~-':OJIO~..J;; LJ.'IS

                  _,,. -b\Pl.::'l<Q:t¢:l,,1.");i) PC~:« H'Mr                    I
                  -~-T-(.1,li."Ot:.,i(l?{?+<W ~,t(!Yet L~


                  -   , -
                  «?ln ti
                                    ....., L'\"          •wr.:. LM!:'',.,..L....._.,¢1-- u. "
                  ~ G~s,s                                                !:?l       ttl'r     ~
                  !W~.U'!!:J;                        r k•Prllf<i f:i !:'.J ~ ;:l
                  111.? vn.urr                       11,     o~'l,.,,    !~ (ii ~       1
                                                                                             r--
                                                                                    0




                                                                                                                           EXH!BIT......:.A....:..----
   {00214507;7}

                                                                                                                           PAGE~OF_ ~




                                                                                                                            Exhibit 1 - Page 43
Case 3:20-cv-00523-AC          Document 1          Filed 03/31/20       Page 48 of 76




                                       EXHJBIT "A~l"

                                   OLITL!NE OF PREiv!lSES




                                                                    j        1
                                                                             c:j
                                                                                 l
                                                                                 I

                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                 l
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  l
                                                                         ~       II
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                             t::::J
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                             c::::J
                                                                                  I
                                                                         ~       :I
                                                                                  I
                                                                                  I
                                                                                  i
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                  I
                                                                                 I
                                                                                  I
                                                       ·""'~i:                    !
                                                                                  I
                  _______________o_ ____________ .fl __________________ .J




   {00214507;7)




                                                                                Exhibit 1 - Page 44
Case 3:20-cv-00523-AC   Document 1        Filed 03/31/20   Page 49 of 76




                                 EXHIBIT"B"

                              Intentionally Omitted




f002J4507;7)




                                                               Exhibit 1 - Page 45
Case 3:20-cv-00523-AC                         Document 1                 Filed 03/31/20                 Page 50 of 76




                                                         EXHIBIT "C-1"

                                                      LANDLORD'S WORK

   Landlord shall deliver possession of the Premises to Tenant in its "as is" condition and shall not be obligated to
   perfonn any work or provide any facilities in relation to the Premises or the Retail Center, except as specifically set
   forth as follows:

        J.     Landlord shall remove the prior tenant's finishes, furniture, restaurant equipment or other materials,
               including without limitation, floor tile, ceiling tile/grid, equipment and wall removal, and other related
               work.

        2.     Floor covering shall be exposed concrete in broom clean condition with any obstructions removed.

        3.     All Building perimeter exterior walls and foc;ade remodel shall be constrncted to the minimum standard
               required by fire code and local energy code requirements including exterior finish, vapor barrier, insulation,
               studs or furring and sheetrock fire taped and sunded, texture ready. Facade remodel shall be completed
               before Landlord delivery.

        4.     Wall insulation shall ex1cn<l above storefronts to the roof structure or, as the case may be, to the underside
               offloor structure in the case of a multi-story building condition,

        5.     All demising partitions (complete party wall(s) dividing the Premises from that of adjacent lease space,
               extending from floor slab up to roof deck, or as the case may be, to the underside of floor structure in the·
               case ofa multi-story building condition), shall be constructed to the minimum standards required for the
               appropriate fire rating dictated by the goveming code or authority including insulation and fire taped,
               sanded, texture ready sheetrock.

        6.     New roofing shall be built np with a minimum 25-year life warranty.

        7.     Roof shall be insulated with minimum R-l9 or greater roof insulation as required by local energy code
               (Title 24 in CA).

        8.     Landlord shall install roofp!atfonns for heating, ventilation and air conditioning equipment, and roof
               penetrations for ducts, vents, plumbing and conduits.

        9.     The ceiling in the Premises shall be open structure with thermal insulation as necessary to conform to the
               minimum standard required by local Energy Code (Title 24 in CA).

        l(l.   Roof mounted HVAC package units shall be installed on factory curbs including all utility connections for
               an operational HVAC system.

        11. HV AC units shall be sized and zoned to accommodate approximately one ton of AC per 300 sq. ft. and
            shall meet 01· exceed efficiency requirements of Title 24 energy efficiency standards. There must be a
            minimum of three (3) units to be sized and located per tenant requirements for proper zoning.

        12. The HVAC units shall have a minimum SEER rating of 13.

        l 3. Landlord's HVAC installation shall include power connections, control wiring, and condensate lines.
             Supply and return plcm1ms shall be stubbed through the roof (or, as the ease may be, to the underside of
             floor strncture in the ease of a multi-story building condition) into the Premises.

        14. Landlord to demo the existing restrooms and cap utilities.

       15. Landlord to install new 400 amp (or two 200 amp) 120/208 volt 3 phase 4 \\ire service distribution panels
           with separate meter and switch for each tenant space as may be determined by the requirements ofthe"local



   {00214507;7}




                                                                                                                Exhibit 1 - Page 46
Case 3:20-cv-00523-AC                        Document 1                 Filed 03/31/20                 Page 51 of 76




            authorities. Service entrance shall be in a common electrical room along with telephone company
            backboard. Panel shall be brought to Tenant's Premises.

        16. Landlord shall install a J-box above storefront(s) of the Premises for Tenant's exterior sign with conduit
            stubbed to the interior of lhc Premises (as part of fat;ade remodel).

        17. Landlord shall install a main telephone terminal board at location outside the Premises for Tenant's
            connection to telephone service.

        18. All utilities will be brought up to the Premises line.

        19. Landlord shalt install a wmcr sub-meter· Landlord will provide water service for Tenant through use of
            sub-meter. Separate city meter is preferred but if not allowable, the Landlord will sub-meter and bill tenant
            on a 1nonthly basis.

        20. Water pressure al pipe stub shall be between 35 psi and 60 psi.

        21. Landlord is responsible for snaking out ail existing sewer lines to the main connection and to clear them of
            any grease or residue from the previous restaurant tenant and certify that they are in good condition.

        22. An automatic fire sprinkler system, if required by code, shall be installed by local authorities to cover the
             building shell with main riser, tamper switch, main and distribution piping, up and down heads based on
             light hazard use and a maximum of 130 sq. ft per head, conforming to local code requirements.

        23. Landlord shall install a complete fire alarm system, including duct smoke detectors to be located in rooftop
            HV AC units as and to the extent required by code.

        24. Landlord shall install an address sign.

        25. Exterior lighting (parking lots, entrances, paths of travel) must have u minimum average rating of I 0-foot
            candles.

        26. All exterior finishes (paint, tile, awnings, t!tc.) shall be upgraded and/or replaced to appear in like-new
            condition.

        27. Trash and recycle enclo~ure within 100 feet of the Premises.

        28. Premises shall be delivered with all parking and hardscape completed and in accordance with ADA
            requirements and lease requirements.

        29. All exterior har<lscapc improvements must meet ADA compliance; including all exterior ramps, railings and
            paths of travel.

       30. All means of egress and areas of refuge shall meet fire code and ADA compliance.


   C2.nstruction Allowance:

   Jn addition, as an inducement to lease, Landlord shall provide Tenant with a "Construction Allowance" for leasehold
   improvements equal to $135,000. The Construction Allowance shall be paid within thirty (30) days after Tenant's
   compliance with: (i) all of the requirements set forth in Section 12 of the Tenant's Work exhibit attached as Exhibit
   :1>2" to the Lease, (ii) Tenant shall not be in arrears with regard to any Rent or other charges which may be due or
   owing, (iii) Tenant is open for business in the Premises, and (iv) Tenant shall have delivered to Landlord [ hard copy
   and l digital copy of as-built drawings ofall of the Tenant's Work that was constructed in the Premises."

   No amount of the Construction Allowance shall be allowed to purchase Tenant's inventory or as a set-off against
   Rent or any other charges owing to Landlord by Tenant. 1n the event Tenant is in default under the Lease beyond



   {002H50?;'/}                                                2                                    EXHiBff_..,;~:....;,---

                                                                                                    PAGE     ::f?    OF     5 1-




                                                                                                               Exhibit 1 - Page 47
Case 3:20-cv-00523-AC                      Document 1                 Filed 03/31/20            Page 52 of 76




    any applicable grace period and Landlord thereafter terminates this Least, the unamortized portion of the
    Construction Allowance slmH be deemed sums advanced by Landlord on Tenant's behalf and such unamortized
    portion (in accordance with the fonnula set forth below) shall be due from Tenant as Additional Rent payable in a
    lump sum as an additional remedy of Landlord under Article XVII of the Lease.

              Amortization Formula

              U    Ax (RM ,. LM)

              WHERE

              U '·' Unamortized po1iion of Construction Allowru1cc.

              A = Amount of Construction Allowance plus simple interest at l 2% per annum from the date of this Lease
              until the date of termination.

              LM '"'Total Months during the initial Lease Term.

              AND

    R!vl   Remaining Jvlonths to the end of the initial Lease Tenn.




   ·(00214507;7)                                              3                                   EXHIBff_...  A
                                                                                                               ____
                                                                                                 PAGE~OF~               SL




                                                                                                        Exhibit 1 - Page 48
Case 3:20-cv-00523-AC                      Document 1                    Filed 03/31/20             Page 53 of 76




                                                       EXHIBIT "C-2"

                                                     TENANT'S WORK_


              i.      Design ofTenanCi;__Work.

                       Ll      Within fifteen (15} days after execution of the Lease, Tenant shall notif)' Landlord ofthe
    identity and mailing address of the licensed architect engaged by Tenant for the preparation of the store design
    drawings, plans and specifications for the Tenant Work, any changes in Landlord's \Vork and the approximate split
    in the tenant space betwem1 sales area and storage area.

                        1.2     Within a reasonable time following t>Xecution of the Lease, Landlord will provide Tenant
    with an outline drawing and design criteria containing basic infonnation pertinent to the project and the Premises as
    outlined in Exhibit "C-l" and this Exhibit "C-2". Within thirty (30) days after receipt from Landlord of the outline
    drawing and design criteria, Tenant shall submit to Landlord for Landlord's approval, a preliminary plan showing the
    desired design chimicter and finish of the Premises (the "Store Design Drawings"). The Store Design Drawings shall
    comply with the ou[!ine drawing imd design criteria ftom Landlord, the terms of the Lease and shall set forth in
    genera! the alteration and renovation desires of Tenant including, without limitation, the architectural design of the
    space, plans, elevations, sections, material selections and finishes.

                       1.3       As soon as reasonably practicable a Her receipt of the Store Design Drawings, Landlord
    shall return to Tenant a set of prints of Store Design Drawings with its suggested modifications and/or approval,
    which-approval shall not be unreasonably withheld or delayed. If Tenant disagrees with Landlord's comments,
    Tenant may do so in writing within fifteen (15) days ofret:eipt ofLandlord's comments. Unless Tenant responds
    within such fifteen ( 15) day period. Tenant shall be deemed to have accepted all suggested modifications.

                      l .4    If the Store Design Drawings are returned to Tenant with comments, the Store Design
    Drawings shall be revised by Tenant and resubmitted to Landlord within fifteen (15) days of receipt by Tenant.

                       L5       Promptly following the date on which the Store Design Drawings hearing Landlord's
   approval (with or without suggested modifications) are returned to Tenant, Tenant, at its sole cost and expense, shall.
   cause its architect or designer to prepare working drawings and specifications (the "Plans") for the Premises based
   on the Store Design Drawings approved by Landlord.

                       1.6     Upon completion oftl1e Plans, Tenant's architect or designer shall submit to Landlord one
   (]) set of Plans for LandlC1rd's approval. Landlord's appmval of the Plans shall not be unreasonably withheld;
   prnvided, however, Landlord may withhold its approval in its sole discretion with respect to those improvements
   which affect or relate to mechanical or electrical systems, structural integrity and/or storefront design. One (l) set of
   Plans bearing Landlord's comments, ifany, shall be returned to Tenant's architect or designer within ten (JO}
   business days after receipt thereof.

                      1.7      The Plans shall be prepared in compliance with the Landlord's outline drawing and
   design criteria and requirements set forth in the Lease and shall adhere to the Store Design Drawings approved by
   Landlord. The Plans shall include, without limitation, the following

                               1.7.l    Key plan showing location of the Premises.

                               1.7.2    floor plan using at least 1/8" scale.

                               l.7.3    Overall section at l/4" scale.

                               1.7.4   Reflected ceiling plan at 1/8" scale.

                               l.7.5    Plan, elevation and section of storefront at 1/4" scale.

                               1.7,6   lnterio; elevations at 1/4" scale.


   {002 r4507;7)
                                                                                                                     f::\
                                                                                                        i::.xHIBff_,.;.__ _ __

                                                                                                       PAGE-1[L._OF            '5 ,Z..




                                                                                                             Exhibit 1 - Page 49
Case 3:20-cv-00523-AC                       Document 1                     Filed 03/31/20               Page 54 of 76




                               1.7.7     Full section of types of partitions used at 1/2" scale.

                               l. 7.8    Details of special conditions encountered at 1/2" scale.

                               J. 7.9    Deiails of proposed changes to the storefront at 1/2" scale.

                               l .7.10   Door schedule withjamb·details at 1-1/2" scale.

                               1.7.l J   Finish schedule and sample boards of finishes.

                               1.7.12    Sprinkler, plumbing, heating, ventilating and cooling plans at l/8" scale.

                               l.7.13    Mechanical details at I" scale.

                                l.7.14   Electrical plans at 1/8" scale.

                               1.7.15    Electrical details and fixture schedules.

                              l. 7.16 Specifications covering all Tenant's Work, architectural (including list of
   hardware), electrical, plumbing, heating, ventilating and air conditioning.

                               1.7. !7   Trade fixtures and security vaults.

                               J. 7.18   AH requirements oflicensing, health and other similar authorities having
   jurisdiction over the Premises.

                              The Plans shall be submitted to Landlord in the form ofreproducible prints within thirty
   {30) days of receipt by Tenant from Landlord of approved Store Design Drawings.

                       1.8      Landlord shall review the Plans and shall notify Tenant, within fifteen (15) days of receipt
   of the Plans, of the matters, if any, in which the Plans do not confomi to the approved Store Design Drawings or
   otherwise do not meet with Landlord's approval. Tenant shall, within ten (10) days of receipt of Landlord's
   response, cause the Plans to be revised as required to obtain Landlord's approval and shall resubmit the Plans for
   Landtord's approval within such ten ( !O) day period. When Landlord has approved the Plans, Landlord shall initial
   and return one ( l) set of approved Plans to Tenant, which set shall also show the date of Landlord's approval.
   Tenant shall not commence the Tenant's Work until Landlord has approved the Plans.

             2.      Q1nstruction of Tenant Work. The following shall be part of Tenant's Work

                      2.1      Natural Gas. Natural gas meter, gas service from me!er location to Tenant's Premises, all
   gas distribution and final connections. Gas company charges for bringing gas service to meter locations shall be paid
   for by Landlord.
                      2.2       Payment of Utjlitie2 . Tenant has sole obligation for payment of all individually metered,
   and special use utility company use fees and connection charges. Tenant shall pay to Landlord its pro rata share of
   fees and charges for utility services shared with other users.

                    2.3      Jelephone. AH switching, wiring and distribution of telephone service from Landlord's
   main telephone backboard.

                      2.4      \Valls. All interior partitions and curtain wall within the Premises.

                     2.5       ;Floors. All floor coverings and bases.

                      2.6      l()jerlor Finishes. All interior painting and finishes including finishes on demising walls,
   ceilings, and finors.

                     2,7       Furniture & Fixtures. All store fixtures, cases, displays windows, cornices, etc.


   {007.14507;7}                                               2
                                                                                                              EXH!BlT_.;A:.._.i---

                                                                                                              PAGEJiL_oF       _?'1.




                                                                                                              Exhibit 1 - Page 50
Case 3:20-cv-00523-AC                       Document 1                  Filed 03/31/20               Page 55 of 76




                      2.8      Ahmn Systems. All fire monitoring, intmsion alarm systems and protective devices. Any
    exterior systems to be approved by Landlord in writing.

                      2.9       HV AC. All special HY AC equipment beyond Landlord provided HVAC equipment
    ("Vanilla" Shell Opiion).

                       2.1.0    Insulation of Tenant's Appliarn;;£§.. Tenant shall insulate Tenant's appliances so that
    excessive heat is confined to within the Premises.

                      2.11     Security Equipment. Any security grills or closures. The equipment must be located
    behind storefront and subject to Landlord's writing approval.

                       2.12     ~cial Equipment and Construvtion. All special equipment and construction such as
    stairs, conveyors, elevators, escalators, dumbwaiters, roll-up doors, etc. including installations and electrical
    comiections.

                      2.13      Painting or Stai11i.ng. All interior painting and staining.

                       2.14     RopfEquipnmnt. Tenant shall not make any roof penetration and/or modifications to
    accommodate Tenant-provided roof-mounted equipment without Landlord's prior written consent. Any roof-
    mounted equipment shal I be located so as to be folly concealed. Final flashing and patching of any roof penetrations
    shall be made by Landlord's roofing contractor at Tenant's sole cost and expense. Tenant shall deliver a minimum
    five (5) year warranty to Landlord for labor and material for all roof modifications.

                      2.15    Union Labor l?.rovision. Tenant agrees to comply with any union labor provisions as may
    be required by Landlord, and Tenant agrees to do nothing to cause picketing of the construction site or Project by
    any labor unions.

                     2. 16    Health Requirements. Tenant shall be responsible for obtaining all approvals from local
    health department, when required.

                       2. 17   Structural Chang§. Any alterations and/or additions and reinforcements to Landlord's
    structure required to accommodate Tenant's Work shall be Tenant's responsibility and shall be subject to Landlord's
    prior written approval.

                      2.18     Hazardous Materials. Tenant shaH no introduce or cause to be introduced any asbestos or
    other toxic or hazardous materials or substances in any construction materials, fixtures or equipment used in the
    Premises. The use of floor finishes containing asbestos is expressly prohibited.

                      2J 9     Plumbing. Any plumbing beyond the Landlord-provided toilet room including floor
   drains or sinks. If Tenant engages in grease-producing cooking operations, Tenant shall provide, install and maintain
   a grease interceptor within the Premises.

                       2.20     Fire Svstem Requirements. Any additional fire protection system or individual
   components required per code (i.e. fire monitoring system, smoke detectors, smoke evacuation system, special fire
   sprinkler modifications to accommodate Tenant's Work, kitchen fire suppression systems, cooking supply and
   exhaust equipment, etc,) Tenant shall pay to Landlord its pro rata share of fire monitoring equipment installation and
   recurring foes if the fire monitoring system is shared w.ith other users.

                    2.21      Fire Sprinkler Svstems. Any additional components or modifications required to the
   Landlord provided fire sprinkler system to accommodate Tenant's floor plan and fixture layout.

                     2.22       Construction Plans. Tenant shall obtain Landlord's prior written approval of Tenant's
   plans and specifications. Upon Landlord's approval of Tenanfs plans, Tenant shall submit same to the appropriate
   governmental agencies for approval. Landlord's approval of such Tenant plans and specifications, however, shall
   create no responsibility for liability on the part of the Landlord with respect to the completeness, design sufficiency,
   or compliance of such plans and specification with any applicable laws, rules, ordinances, directions or regulations.


   (00214507;7}                                                 3                                        EXHIBIT__        A
                                                                                                                          ____
                                                                                                         PAG~OF.£




                                                                                                              Exhibit 1 - Page 51
Case 3:20-cv-00523-AC                      Document 1                 Filed 03/31/20                Page 56 of 76




                      2.23     Documents Delivered to Landlord. Upon 45 days after completion of Tenant's Work,
    Tenant shall deliver to Landlord the following a) copy of its final Certificate of Occupancy; b) one set of
    reproducible "as-built" drawings; and c) a copy of the building permit for Tenant's Work.

                      2.24     Construction Quality. Tenant's Work shall be performed in a good and workmanlike
    manner in accordance with all applicable law, ordinances and codes. Tcmmt shall only use new or approved
    recycled or renewed materials in the performance of Tenant's Work. Tenant shall properly dispose or recycle
    Tenant's construction debris separately and independently ofLandlords' common are trash containers.

                        2.25    Staging. The storage of any construction vehicles, machinery, equipment and supplies
    shall he in a location approved by Landlord. Tenant shall use its best ei1orts to prevent any interference with the
    operation of the Center and the business of any Tenants, subtenants or licensees of the Center. Tenant shall comply
    with reasonable rules and regulations promulgated by Landlord to a.~sure compliance with the foregoing. Tenant
    understands that breach of these provisions shall be a default of the Lease.

             3.       PenniJi. Promptly following Landlord's approval of the Plans, Tenant shall obtain all pennits and
    other governmental approvals required for the Tenant's Work. Tenant shall commence the Tenant's Work promptly
    after completion of Landlord's Work by Landlord and after obtaining all such required pennits and governmental
    approvals and shall thereafter diligently proceed with completion of the Tenant's Work in conformance with the
    Construction Rules attached hereto as Exhibit "C-3."

           4.        Chq,1_1_g§. Any changes in the Tenant'$ Work from the approved Plans shall be subject to
   Landlord's prior approval, which approval shall not he unreasonably withheld or delayed unless the change concerns
   mechanical or electrical systems, storefront design or structural integrity, in any of which eases Landlord may
   withhold approval in its sole discretion.

            5.       Commencement ofTcnili]t's Work. Prior to the commencement of the Tenant's Work, Tenant
   shall provide Landlord with the following

                      5. l     Notice to Landlord in writing of Tenant's intent to commence constrnction activities.

                      5.2      CADD drawing files of the tenant improvements (Tenant's construction documents).

                    5.3        Certificate showing evidence of insurance as required for both Tenant and Tenant's
   contractors. The certificates shall state that the required coverage will remain in force for the duration of
   construction.

                    5.4      Copies of all required building and/or special permits and approvals issued by the
   appropriate governmental authorities for the Tenant's Work.

                     5.5      Copy of the executed construction contract(s) for the Tenant's Work or a list of all
   contractors, subcontractors and materials suppliers who will perfom1 work or supply materials in connection with the
   Tenant's Work.

                     5.6       Performance and labor materials bonds in amounts and on such fonns as Landlord
   requires.

            6.        Review Charges. If required by Landlord, Tenant shall upon Tenant's submission of the Store
   Design Drawings, pay Landlord an amount equal to Fivc1 Hundred Dollars ($500.00) for Landlord's reasonable
   actual costs incurred in connection with the review of the Plans and for the additional administrative costs incurred in
   the monitoring and coordination of Tenant's Work by the on-site staff.

              7,      Signs. All interior and exterior signs shall be installed by Tenant, at Tenant's expense. The
   character, design, size and locations of all signs shall meet Landlord's requirements in .Exhibit "D" for the
   installation, design and size of signs and shall be subject to the approval of Landlord, which approval shall not be
   unreasonably withheld; and Tenant shall not install any signs until the same have been approved by Landlord, in
   writing.


   {00214507;7)                                               4                                       EXHIBIT__.;f><.~----

                                                                                                      PAGE~OF                 5'L




                                                                                                            Exhibit 1 - Page 52
Case 3:20-cv-00523-AC                      Document 1                Filed 03/31/20                 Page 57 of 76




              8.       Release of Landlord. Tenant releases Landlord from any claim whatsoever for damages for any
    delay in the date on which the Premises shall be ready for delivery to Tenant and th.is Lease shall not be rendered
    void or voidable by any such delay.

              9.       Insurance and Indemnity. At all times after delivery possession of the Premises to Tenant, Tenant,
    Tenant shall maintain ln full force and effect, in addition to all other insurance required to be maintained by Tenant
    under the Lease, maintain public liability insurance coverage of a least $1,000,000.00 for a single occurrence and
    $2,000,000.00 in the aggregate, builder's risk during constrnction of Tenant's Work, and casualty insurance with
    limits of coverage not less than 100% of full replacement cost of Tenant's leasehold improvements. Tenant shall
    also maintain Workman's Compensation insurance as required by all applicable foderal, state or other laws including
    employers' liability with a limit ofat least $1,000,000.00. Tenant shall name Landlord with certificates evidencing
    all insurance coverage at least ten (10) days prior to commencement of Tenant's Work and may not commence
    construction without having done so. The insurance shall contain a clause providing that the insurer will not cancel
    such insurance without giving Landlord ten (10) days prior written notice. Tenant assumes all risks of damages or
    injuries, including death, to any property or person used or employed on or in connection with Tenant's Work, and
    all risks of damages or injuries, including death, to ,my property or persons wherever located, resulting from any
    action, omission or operation in connet~tion with Tenant's Work. Tenant shall indemnify, hold harmless and defend
    Landlord, it employees, agents, servants, and representatives from and against any and all losses, damages, expenses,
    claims, suits and demands of whatever nature (including without limitations, reasonable attorney's fees and expenses
    incurred in the enforcement of this indemnity), resulting from damages or ittjuries, including death, to any property
    or person, caused by or arising out of any action, omission or operation in connection with or in any way related to
    Tenant's Work, except to the extent caused by the negligence or intentional misconduct of Landlord, its agents or
    employees.

              10.     Special Provisions Applicable to Tenant's Work. Tenant's Work shall be performed in a
   first-class and workmanlike manner and all improvements constructed pursuant thereto shall be in good and usable
   condition at the date of completion. Tenant and Tenant's contractors are limited to performing their work, including
   any storage for construction pnrposes, within the Premises only. Any outside material and/or tool storage must be
   approved by Landlord in writing. Tenant shall be responsible for daily removal from the Premises and the Retail
   Center of all trash, rubbish, and surplus materials resulting from any work being performed in the Premises. Tenant
   shall exercise extreme care and diligence in removing such trash, rubbish, or surplus materials from the Premises to
   avoid littering, matTing, or damaging the Retail Center, the Common Area Retail Facilities or imy of the other stores
   located in the Retail Center. If any such trash, rubbish, or surplus materials are not promptly removed from the
   Retail Center in accordance with the provisions hereof: or if any of the stores, or Common Area Retail Facilities are
   littered, marred, or damaged, Landlord may cause same to be removed or repaired, as the case may be, at Tenant's
   cost and expense. In the event Landlord incurs any costs or expenses in performing the above, Tenant shaH pay the
   Landlord the mnount of any such cost and expenses promptly upon demand therefor. If requested by Landlord,
   Tenant shall require its agents, employees, contractors, or subcontractors to cause all materials or supplies to be
   delivered to the Premises prior to 9;30 a.m. on the day of each such delivery.

             11.      R.oof. Tenant shall not penetrate, puncture, or otherwise go upon or work upon any portion of the
   root: including, hut not limited to that portion of the roofover the Premises, without obtaining the prior written
   consent of Land.lord. The approval by Landlord of the Plans does not constitute such prior written consent unless
   otherwise expressly provided in the Plans. In the event Landlord shall grant its consent to Tenant as provided above,
   Tenant shall, at Tenant's sole cost and expense, be nmponsible for assuring that upon completion of the installation
   of any items upon the roof or of other work thereon that all necessary flashing, patching, and other repair that may, in
   the sole discretion of Landlord, be necessary to return the roof to a waterproof condition is perfom1ed in a first-class
   and workmanlike manner.

            12.      Lien Waivers. Upon completion of Tenant's Work in accordance with the Plans, Tenant shall give
   Landlord written notice thereof and shall simultaneously with such written notice fomish Landlord with the
   following documents all in a form and substance acceptable to Landlord

                     (a)      A detailed breakdown of the cost of Tenant's Work;




   {00214507;7}                                               5




                                                                                                            Exhibit 1 - Page 53
Case 3:20-cv-00523-AC                       Document 1                 Filed 03/31/20                 Page 58 of 76




                     (b)      A certificate of occupancy issued by the appropriate govcrruncntal authority indicating
   that Tenant's construction work was performed in accordance with local and state codes and that the Premises are
   acceptable for occupancy, which work must he completed in accordance with the Plans approved by Landlord;

                     (e)       An affidavit from Tenant's general contractor stating that all contractors, subcontr'actors,
   matcria!men, suppliers, architects, engineers, and all other persons performing work or supplying materials and/or
   services on or about the Premises in connection with Tenant's Work have been paid in full and have waived all liens
   and claims arising as a result of such work:
                       (d)      Approved tllltarized original lien waivers for all contractors, subcontractors, materia!men,
    suppliers and al! other persons pcrtorming work or supplying materials on or about the Premises in connection with
    Tenant's Work; and

                      (e)       An estoppel certificate from Tenant.

              13.     .S1fllctural Work. Notwithstanding anything to the contrary contained in this Lease, if any work
    reqllired or proposed to be perfonned by Tenant shall be structural or shall affcetthe structural integrity of the Retail
    Center or any portion thereof, Landlord shall have the right, but not the obligation, to do such work for Tenant and
    Tenant shall reimburse Landlord for all of Landlord's costs and expenses in connection therewith plus iu1 amount
    equal to ten percent (10%) thereof for overhead plus an additional amount equal to ten percent (10%) of such total
    costs and overhead for profit.

             11.      Labor Relations. To the end that there shall be no labor disputes which would interfere with any
    construction occurring in the Retail Center or the operation thereof, or any pait thereoi~ including, but not limited to,
    the Premises, in perfonning any Tenant's Work, Tenant agrees to engage the services of only such contractors or
    subcontractors as will work in harmony and without causing any labor dispute with each other, with Landlord's
    employees, contractors and subcontractors and with the employees, contractors and subcontractors of all others
    working in or upon the Retail Center or any part thereof~ and Tenant shall require its contractors and subcontractors
    to employ only such labor as will work in harmony and without causing any labor dispute with each other, with
    Landlord's employees, contractors and subcontractors and with the employees, contractors, and subcontractors of all
    others working in or upon the Retail Center or any part thereof. Furthennore, only those contractors and
    subcontractors as have been duly licensed by the authority havingjurisdiction over the appropriate profession and
    which have been approved in writing by Landlord may perfonn any portion of Tenant's Work for Tenant in or upon
    the Premises.

             15.      Coordination of Tenant's Work. Tenant's Work shall be coordinated with all work being
   performed or to be performed by Landlord and other occupants of the Retail Center to the end that Tenant's Work
   will not interfore with the operation of the Retail Center or interfere with or delay the completion of any other
   construction within the Retail Center. Tenant shall cause each contractor and subcontractor working on the Premises
   to comply with all procedures and regulations prescribed by Landlord, including, without limitation, those for
   payment tif a construction security deposit and for integration of Tenant's Work with that to be performed in
   connection with any construction in the Retail Center and with the operation ofthe Retail Center. lfthe Premises
   have a back door or other entrance apart from tbe central public areas of the Retail Center, all contractors performing
   Tenant's Work shall use such entrance.

             16.       Constructic;rn Barri.9ades. lt shall be Tenant's responsibility to cause each contractor and
   subcontractor to maintain continuous protection of adjacent property and improvements against damage by reason of
   Tenant's Work, including, at Landlord's request, the installation of lights, guard rails, ban-icades and temporary store
   fronts of design approved by Landlord, or at Landlord's option, Tenant shall reimburse Landlord, on demand, for the
   cost incurred by Landlord's installation of such items. Tenant shall maintain the Premise.sand the Common Arca
   Retail Facilities adjoining the same in a clean and orderly condition during construction and shall construct a
   storefront barricade of shcetrock coustrncted, taped, painted and finished in a manner approved by Landlord.
   Notwithstanding any other provisions of the Lease to the eontr'<1ry, Tenant shall not have the right to remove the
   barricades installed in, on or around the Premises or to initially open for business within the Premises to the public
   until such time as (i) Landlord and Tenant or Tenant's contractor have completed a walk-through inspection of the
   Premises in order to complete Landlord's standard fom1 "punch list" verii')'ing that all construction has been done in


   {00214507;7)                                                 6
                                                                                                       EXH!BlT_,....;..k.....;.__...--




                                                                                                              Exhibit 1 - Page 54
Case 3:20-cv-00523-AC                     Document 1                Filed 03/31/20               Page 59 of 76




    strict accordance with Tenant's final approved plans; and (ii) Landlord hus verified to Tenant, in writing, that all
    "punch list" items have been completed to Landlord's reasonable satisfaction and in accordance with the final
    approved plans and the terms and provisions of the Lease. Provided that Tenant delivers to Landlord at least two (2)
    business days advance \Witten notice that Tenant Work has bi;:cn completed, Landlord shall deliver such written
    verification ofpunchlist items to Tenant's on-site store manager within twenty-four (24) hours after such walk
    through inspection. Removal of the bimicades by Tenant prior to Tenant complying with a!l of the above items shall
    be deemed a default under the Lease and Landlord, at Landlord's sole option, may exercise any and all of its rights
    and remedies provided Landlord under the Lease. It shall be Tenant's sole responsibility to contact Landlord in
    order to schedule such walk-through inspections in order to complete the above requirements. Tenant shall give
    Landlord a minimum of forty-eight (48) hours prior notice ofTcnant's request for the walk through inspection.




                                                                                                       EXHIBIT_ _
                                                                                                                ~----·
   {00214507;7)                                             7




                                                                                                         Exhibit 1 - Page 55
Case 3:20-cv-00523-AC                      Document 1                Filed 03/31/20                 Page 60 of 76




                                                      EXHIBIT "C-3"

                                                 C()NSTRUCTION RUL.fiS

            I.       All work to be performed shall be coordinated with the management of the Retail Center or its
   representative.

             2.      Any changes from drawings and specifications shall be made in writing and approved by Landlord
   before proceeding.

           3.      lfa deadline is set for completion of work, it shall be completed in that time agreed upon between
   Tenant and Landlord. Starting time and completion date of any project shall be put in specifications.

            4.       All Tenant construction work shall be confined to the Premises and includes all equipment, tools,
   materials, and similar items. At no time shall Tenant unload its equipment, materials, tools, or similar items into any
   other space without written approval of Landlord.

            5.        Common Area Retail Facilities shall not be used by Tenant or by the Tenant's contractors without
   written approval of Landlord, After stores in the Retail Center have opened for business, all deliveries shall be
   scheduled so that materials arc stocked in the Premises prior to nom1al business hours of the Retail Center, and no
   deliveries of bulk materials shall he made through the Common Area Retail Facilities during business hours.

            6.       Loading zones arc for loading and unloading purposes only. No parking shall be permitted in
   these loading areas and any vehicles parked therein arc subject to towing at the Tenant's or vehicle owner's expense.

            7.       Nothing is to be stored in the loading zones for any reason, at auy time, except vehicles that are
   loading or unloading. Others shall be either ticketed and/or towed away at Tenant's expense. No tools, equipment
   gang boxes, or similar items shall be allowed in the loading z.ones. Anything left in the loading zones shall be
   removed and labor costs incurred by Landlord charged to the Tenant at a reasonable rate for labor and material
   charges.

           8.       Doors to buildings in the Retail Center shall not be propped open at any time. Security and
   maintenance personnel are instructed to remove any door-stops.

            9.       All doors shall be made secure at the completion of eaoh work day.

             10.      After stores in the Retail Center have opened for busines~, workers are not pennitted to transport
   tools or materials in wheelbarrows or wheeled vehicles in the Common Area Retail Facilities during normal business
   hours.

              l 1.     Al! temporary partitions and dust-proof barriers shall be furnished by Tenant and must remain
   intact at all times, Should any panel by removed, torn or othcnvise displaced or damaged, it shall be promptly
   reattached or repaired by Tenant.

             12.     All Tenant's space shall be kept clean and free ofhazardous conditions. Compliance with all
   OSHA Safety Regulations is mandatory. Tenant must provide evidence that Tenant has an adequate safety and drug
   testing program in place.

            !J.     Any debris left by tenant's contractors in the service corridors, adjoining unoccupied tenant spaces,
   and/or public common areas, may be removed by at the direction of the Landlord and said expense will be at
   Tenant's cost

            14.      A Her stores in the Retail Center have opened for business, all dirt or debris caused by contractors
   outside of the Premises must be cleaned up by thirty (30) minutes prior to commencement of normal business hours.




   (00214507;7}                                                                                     EXH!BiT           A
                                                                                                    PAGE    1..,lL\   OF    5 L.




                                                                                                            Exhibit 1 - Page 56
Case 3:20-cv-00523-AC                       Document 1                Filed 03/31/20                 Page 61 of 76




              15.      Tenant shall make arrangements to remove dirt and debris from work after each closing day. No
    individual trash or storage containers shaH be allowed in the Common Area Retail Facilities without Landlord's
    permission. Any containers provided by Landlord to Tenant for construction debris shall be at the Tenant's expense.
    Where Landlord does not provide containers for removal of debris, Tenant/Contractor shall arrange independently
    for trash removal service after obtaining Landlord's approvaL

             16.      All tools, equipment or construction materiab Jett outside of Tenant's space shall become the
    property of the Landlord.

            17.       After stores in the Retail Center have opened for business, all construction activities such as
   jackhammering and "shot" type mechanical fasteners which create excessive or explosive type noises shall be
    performed at least thirty (30) minutes prior to or after normal business hours, as established by Landlord.

              18.      No one, other than Landlord's approved contractor, shall be on the roofor do any type of work
    affecting the roof unless so specified in writing from Landlord. The cost of such work shall be borne by Tenant.

             19.      Tenant ,hall not attach or cause to be attached to any wall or structural member any equipment that
    may, by virtue of its size or weight, cause structural damage. Tenant shall not exceed a loading as set forth in the
    plans and specifications for the floor of the building in which the Premises are located and shall not do anything that
    might in any way affect the structural integrity of such building.

             20.      lf appropriate, as determined by the Landlord, Tenant shall provide a mechanical exhaust system,
    including a make-up air system in all high heai, moisture and odor producing areas. Cooking exhaust hood shall be
    Econovent or its equivalent in energy design.

             21.      Should Tenant's interior partitioning cause changes or alterations in any fire protection sprinkler
    system or in the heating and air conditioning system, such changes and alterations shall be made by Landlord's
    comrac.tors at Tenant's expense.

              22.       Except to the extent already provided as part of the Landlord's Work, Tenant shall arrange for
    installation of electric and water meters at its expense, if necessary. Any temmt utilizing gas shall be responsible for
    obtaining a meter approved by the gas company (ifnecessaty), installing same and piping to appliances, except to the
    extent such wotk is already provided as part of the Landlord's Work.

           23.        J\ll food operations shall install garbage disposals and grease traps as approved by local health
   department at its expense.

            24.      Ifrequircd by any applicable statute, law, regulation and/or ordinance or if appropriate, as
   detcnnincd by Landlord, a smoke aud/or heat detector shall be installed in Tenant's space, at Tenant's expense. The
   smoke and/or hear detector shall be connected to the central system if such control system is available by Landlord's
   contractor at Tenant's expense.

           25.      Tenant expenses incurred by Landk)rd shall be paid immediately upon receipt of invoice from
   Landlord and shall be delinquent if not paid within five (5) days. Late charges, interest and collection expenses on
   delinquent payments shall be charged tt) Tenant in the manner set forth in the Lease for delinquent payment of rents.




                                                                                                      EXHlBlT_k
                                                                                                             _ _ __
   {002 l 4507;7}                                             2
                                                                                                      PAGE~OF~




                                                                                                             Exhibit 1 - Page 57
Case 3:20-cv-00523-AC                      Document 1                  Filed 03/31/20               Page 62 of 76




                                                          EXHIB1T"D"

                                                TENANT'S SIGN CRITERIA

   This sign criteria has been established for maintaining the overall appearance of the Retail Center.
   LANDLORD RESERVES THE RIGHT TO MODIFY THIS SIGN CRITERIA PRIOR TO APPROVING
   TENANT'S SIGN. THE FOLLOWING REQUIREMENTS ARE TO BE OBSERVED BY ALL TENANTS
   REGARDING SIGNS. FOR EXAMPLE SEE ATTACHED [NOTE: FOLLOWING COMPLETION 01r
   NEW FA(:ADE ON THE BUILDING lN \VHICH THE PREMISES IS LOCATlm, A REVISED EXAMPLE
   l1V1AGE REFLECTING THE THEN.CURRENT SIGN CRITERIA WILL BE ATI'ACHim.J

    A. GENERAL. TENANTS' EXTERIOR BUILDING SIGN
    l. All Tenant building signs shall confonn to local code ordinances and bear the U.L. label.

   2. Sign and electrical permits shall be procured prior to installation.

   3. Tenant's sign layout shall be submitted to Landlord for approval before fabrication, indicating colors, exact
   placement of sign on the building, dimensions of sign and details of construction.

   4. t\n approved drawing is required prior to installation. Signs built without approval or contrary to corrections will
   be altered to conform to requirements at Tenant's expense.

   5. No flashing or animated signs will be pennitted.

   6. No projections above or below the sign baud will be permitted.

   7, The Landlord will provide one (1) 20 amp electrical service terminating in a junction box at a point centrally
   located behind Tenant's sign area.

   8. Sign location shall be centered on Tenant storefront sign band and within 80% maximum of Tenant's storefront
   lineal footage.

   9, Signs are to be face lit pan channel letters with LED lighting on exposed raceway. Sign returns to be of
   prefinished color. Letter size shall not exceed 24" in height. Exposed raceway to be painted to match satin black
   finish.

   10. Tenant logos shall be pennitted subject to Landlord's review and approval.

   l 1. One sign per Tenant sign band can be installed.

   12. In the event the Tenant vacates the premises, Tenant shall be responsible for the removal of its sign(s), the
   patching and painting of penetrations to match building color and the repair of any damages to the building as a
   result of the sign's presence or removal.

   13. Symbols, lettering ,Lyle, spacing and colors are subject to written approval of Landlord.

   B. INSTALLATION
   !nstal!ation and maintenance of all Tenant signs shall be at Tenant's expense and shall be installed in a manner
   approved by project architect and or Landlord. Tenant shall be fully responsible for the operations of the Tenant's
   sign contractor.

   C. EXCEPTIONS
   No exceptions shall be permitied without specific written approval of the Landlord.




   {00214507;7}                                                                                        EXHIB1T_ _ _ __A
                                                                                                      PAGE~OF                5'2._




                                                                                                            Exhibit 1 - Page 58
Case 3:20-cv-00523-AC     Document 1             Filed 03/31/20          Page 63 of 76




                  [Signagc Criteria Example Diagram on Following Page)




   I00214501;7}                           2                                 EXHIBIT_}._
                                                                                    _ _ __

                                                                            PAGE~OF52




                                                                             Exhibit 1 - Page 59
Case 3:20-cv-00523-AC   Document 1   Filed 03/31/20         Page 64 of 76




                                                     ij
                                                     :,
                                                     ••
                                                     :1
                                                     I
                                              ,,-     I
                                                     ;,
                                                     --
                                              t



                                                     •
                                                     -
                                                     •
                                                     •
                                                      ~ pli' '  ~?
                                                             "'r \



                                                             f~
                                                     ' ,j

                                                    ,6 .l




   {00214507;7}                 3                           EXHIBIT__
                                                                    ~----




                                                                     Exhibit 1 - Page 60
Case 3:20-cv-00523-AC                         Document 1                Filed 03/31/20                Page 65 of 76




                                                           EXHIBIT"E"

                                             CONfil~ TION or LEASE TERM


            THIS CONFtRMATTON OF LEASE TERM is made this ___ day of·--·-·· · - -                             , ·-·-       ,
    between ATLAS                 an Oregon lim.ited liability company ("Landlord") and


            By Lease dated the·--"··· _.._.... day of ..... --·····-··-··-·. - , ____ , between the parties hereto (the
   "Lease"), Lmdlord demised and leased to Tenant and Tenant leased and took from Landlord for the Term and upon
   the tenns and conditions set forth therein the Premises being Space Number-- . ······--··containing _ _ _ _
   square feet situated in·-···-·-···· . _ located in·---·········---··· County, Oregon, such Premises being
   more particularly designated in the Lease; and

             The parties hereto wish to confirm and memorialize the commencement and expiration dales of the
   .. -··- _L      .Jyear tem1.

             NOW, THEREFORE, the parties hereto mutually agree as follows

            l.       All ierms an<l words of art used herein, as indicated by the initial capitalization thereof, shall have
   the same respective meanings designated for such terms and words of art in the Lease.

             2.      The term of the Lease commenced upon the Rent Commencement Date which for all purposes
   under the Lease shall be deemed to                               _. The---·-(__) year term shall
   expire at midnight on            · - · - - - - ' ___,      sooner terminated or extended as provided in the
   Lease.

             J.       Section I. J. l 4 is revised to read as follows

             MINIMUM RENT

           Lease                  Monthly                       Annual               Rate Per                Percentage
           Year                Minit11u1.JLR.@J            n'1inimum Rent         Agreed Sq. Foot         J_{cnt Breakpoint
         Years 0-0                    $                           s                        $                          $
         Years 0-0                    s                           $                        $                      $
        Years().()                    s                           $                        $                      $

            IN WITNESS WfffiREOF, the parties hereto have caused this Confirmation of Lease Term as of the day
   and year first above written.

   LANDLORD:                                       ATLAS GREENWAY LLC, an Oregon limited liability company

                                                   By:
                                                             Katherine Durant, President


   TENANT:

                                                   By

                                                   Title




                                                                                                                              A
   {00214507;7}




                                                                                                               Exhibit 1 - Page 61
Case 3:20-cv-00523-AC                       Document 1                 Filed 03/31/20                 Page 66 of 76




                                                         EXHIB1T"F"

                                                RULES AND REGULATlON$.

          Tenant covenants and agn:es to comply with the following rnles and regulations as they may be modified or
   amended during the Tem1

             l.       Unless otherwise pem1itted in the Lease, no sign, advertisement, display, notice, or other lettering
   shall be exhibited, inscribed, painted, or afJixed on any part of the outside of the Premises or inside, if visible from
   the outside, or outside the building of which they fonn a part, and in no event shall Tenant place any signs, displays
   or other advertising material on the glass of the store front of the Premises. All signs, displays, advertisements, and
   notices of Tenant shall be professional and maintained by Tenant in good and attractive condition at Tenant's
   expense and risk. Tenant shall not use handbills for advertising at the Retail Center. Any permanent signs must be
   approved by Landlord.

            2.        Tenant shall use the Retail Center's name and logo, if any be designated by Landlord, as either
   may be changed from time to time, in referring to the location of the Premises in all newspaper, radio, and television
   or other advertising. Such logo shall be and remain in the sole property of Landlord and Landlord may revoke the
   license hereby granted to Tenant for the use of same at any time,

            3.       No awning or other projections shall be attached to the outside walls of the Premises or the
   building of which they form a part without, in each instance, the prior written consent of Landlord.

            4.        All loading and unloading of goods shall be done only at such t.imes, in the areas and through the
   service corridor rntrances designated for such purpose by Landlord.

            5.       All recyclables, garbage and refuse shall be kept in the kind of container specified by Landlord,
   and shall be placed in the area specified by Landlord and prepared for collection in the manner and at the times and
   places specified by Landlord. If Landlord shall provide or designate a service for picking up refuse and garbage,
   Tenant shall use same at Tenant's cost, provided such cost shall be competitive to any similar service available to
   Tenant. Tenant will not install or cause to be installed any automatic garbage disposal equipment without the prior
   written consent of Landlord.

            6.       No radio or television or other similar device shall be installed vlithout, in each instance,
   Landlord's prior written consent. No aerial shall be erected on the roof or exterior walls of the Premises, or on the
   grounds without, in each instance, the prior written consent of the Landlord. Any aerial so installed without such
   written consent shall be subject to removal without notice at any time.

             7.       °'.'fo loud speakers, television sets, phonographs, radios, or other devices shall be used in a manner
   so as to be heard or seen outside of the Premises without the prior wTitten consent of Landlord.

           8.       No sales advertised as auction, fire, bankniptcy, going out of business or selling-out sales shall be
   conducted on or about the Premises.

            9.      Tenant shall keep Tenant's display windows illuminated and the signs and exterior lights lighted
   each day :md every day of the Tenn hereof during the hours designated by Landlord.

            JO.       Tenant shall keep the Premises at a temperature sufficiently high to prevent freezing of water in
   pipes and fixtures.

             11.      Except as otherwise approved by Landlord in writing, Tenant shall not place or maintain any
   merchandise, security devices, signs or other articles outside of Tenant's store front or in the Common Area Retail
   Facilities of the Retail Center.

            12.      Tenant shall not make or permit any noise or odor which Landlord deems objectionable to emanate
   from the Premises.



   (002l4S07;7}
                                                                                                         EXH1BIT_A~---

                                                                                                         PAGE£12._0F           S '2-




                                                                                                               Exhibit 1 - Page 62
Case 3:20-cv-00523-AC                       Document 1                Filed 03/31/20                 Page 67 of 76




             13.      Tenant shall not suffor, allow, or permit any vibration, light, or other effect to emanate from the
   Premises, or from any machine or other installation therein, or otherwise suffer, allow, or permit the same to
   constitute a nuisance or otherwise inierfore with the safety, comfort, or convenience of Landlord or any of the other
   occupants of the Retail Center or their customers, agents, or invitees or any others lawfully in or upon the Retail
   Center. Upon notice by Landlord to Tenant that any of the aforesaid is occurring, Tenant agrees to forthwith remove
   or control the same.

             14.      Tenant shall restrict parking by Tenant, its officers, employees, and agents to employee parking
   areas designated by Landlord. If Tenant or its employees shall fail to park their cars in the designated parking areas
   after giving notice to Tenant, Landlord shall have the right to charge Tenant Ten and No/100 Dollars ($10.00) per
   day per car parked in any parking area other than those designated. Tenant shall take such action as is necessary in
   order to enfixce such agreements on behalf of both Landlord and Tenant.

             15.      Tenant shall at Tenant's cost ust such pest extenn[nation contractor as Landlord may direct and at
   such intervals as Landlord may require, provided the cost thereof is competitive to any similar service available to
   Tenant.

             16.      Tenant at its expense shall participate in any reasonable window cleaning program that may be
   established hy Landlord for all or substantially all other stores in the Retail Center and shall not permit window
   cleaniug or other exterior maintenance or janitorial services in and for the Premises to be performed except during
   reasonable hours designated for such purposes by Limdlord.

             l 7.    Tenant shall not operate any coin or token vending machine or video games, pinball machine or
   other entertainment devices or any coin operated device for the sale of any goods, wares, merchandise, food,
   beverages, or services.

             18.       The sidewalks, entrances, passages, and corridors shall not be obstructed or used for any purpose
   other than ingress or egress. Tenant shall not enter the mechanical rooms, air handler rooms, electrical closets,
   janitorial closets, or go upon the roof of any buildings in the Retail Center without Landlord's prior written consent.

             19.     The toilets, wash basins and other plumbing fixtures shall not be used for any purpose other than
   those for which they were constructed, and no sweepings, rubbish, rags or other substances shall be thrown therein.

            20.      Without Landlord's prior written consent, no Tenant shali mark, paint, drill into, or in any way
   deface any part of the Premises or any buildings in the Retail Center. No boring, cutting or stringing of wires or
   laying of linoleum or other similar floor coverings shall be pennitted without the prior written consent of Landlord
   and then only as Landlord may direct.

            2 l.     No additional locks or bolts of any kind shall be placed upon any of the doors cir windows by any
   Tenant, nor shall any Tenant make any changes in existing locks or in the mechanisms thereof. Each Tenant must,
   upon the tenuination of its tenancy, give Landlord the combination to al! combination locks on safes, safe cabinets
   and vaults and restore to Landlord all keys of stores, offices, and toilet rooms, either furnished to, or otherwise
   procured by such Tenant, and in the event of the loss of any key so furnished, such Tenant shall pay to Landlord the
   cost ofreplacing the same or of changing the lock or locks opened by such lost key if Landlord shall deem it
   necessary to make such change.

           22.       Canvassing, soliciting and peddling in the Common Areas Retail Facilities are prohibited without
   Landlord's prior written consent.

            23.       No Tenant shall stock, store or warehouse merchandise on the Premises which such Tenant does
   not intend to offer for sale from the Premises.




                                                                                                           EXHIBIT__~ - - - -
   {00214507;7}      2
                                                                                                          PAGE_.2LOF_5_'"2.   "




                                                                                                             Exhibit 1 - Page 63
Case 3:20-cv-00523-AC   Document 1            Filed 03/31/20   Page 68 of 76




                                 EXHIBIT"G"

                    LANDLORD ..filJBORDINATI.ON AGREEMENT

                                 [See Attached}




                                                                           A
                                                                EXH!B!T_ _ _ __
   {00214507;7}
                                                                PAGE 61-   OF   5 z_




                                                                   Exhibit 1 - Page 64
Case 3:20-cv-00523-AC                Document 1               Filed 03/31/20             Page 69 of 76




                                              May 24, 2018



   Via First Class Man and certified Mail

   Pharmaca Integrative Pharmacy, Inc.                   Pharmaca Integrative Pharmacy, Inc.
   c/o CT Corporation System, Reg. Agent                 12180 Scholls Ferry Rd.
   780 Commercial Street SE Ste 100                      Tigard, OR 97223
   Salem, OR 97301

   Pharmaca Integrative Pharmacy, Inc.
   c/o Michael L. Kruteck, CFO
   4940 Pearl East Circle, Ste 301
   Boulder, CO 80301

            Re:   Pharmaca Integrative Pharmacy, Inc.
                  Notice of Default
   Ladies and Gentlemen:
            Pursuant to Section 6.4 of the Lease Agreement between Atlas Greenway, LLC and
   your company for the premises known as 12180 Scholls Ferry Road, Tigard, Oregon 97223,
   (the "Lease"), your company must adhere to use standards outlined in the Lease as well as
   all of the Center's operating rules and regulations. Your company is currently in violation
   of the use standards and the Center's operating rules and regulations, and as such this
   letter is notice of default and opportunity to cure.
          Specifically, your company has advertise a "Store Closing Clearance" sale (see
   phCJtograph enclosed) in violation of §8 of Exhibit F of the Lease.
            Separately, §6.1 of the Lease requires your company to maintain a fully stocked
   store.
           This letter is notice of default under the Lease (§ 17 .1 ). If the defaults are not cured
   within the time permitted by the Lease, the Landlord may terminate the Lease pursuant to
   §17 .Z, or exercise any other remedies allowed by the Lease.
            Thank you for your anticipated cooperation.




                                           G
                                                 espe?WllD ,
                                               a1~ffl[l
                                                 MILLE BO~
                                            Property Manager                                 EXHIBIT_ _ _ __

                                                                                            PAGE__j_OF <:_)    .

   RTG PROPERTY MANAGEMENf   808 SW ALDER STREET, SUITE 200, PORTLAND, OP. 9720S   971-888·4420    RTGPM,COM




                                                                                                  Exhibit 1 - Page 65
Case 3:20-cv-00523-AC   Document 1   Filed 03/31/20   Page 70 of 76




                                                          Exhibit 1 - Page 66
    Case 3:20-cv-00523-AC                 Document 1               Filed 03/31/20      Page 71 of 76




  Abraham J. Barnett                      The Barnett Fi.rm, LLC                             ajbarnett@hg-wt.com
  Attorney at Law                           11501 SW Pacific Hwy, Suite 201
                                                  Portland, OR 97223
                                                   (503) 688-S106
                                                                                              RECEIVED
                                                 March 4, 2020                                  MAR O9 2020
  Via First Class Mail and Email                                                           LANE POWELL PC

    .Charles F. Hudson
· // Bruce H. Cahn
     Lane Powell PC
     601 SW Second Ave, Suite 2100
     Portland, OR 97204-3158



            Re:        Atlas Greenway, LLC vs. Pharmaca Integrative Pharmacy, Inc.

  Mr. Hudson and Mr. Cahn:
        Enclosed with this letter is a courtesy copy of the Complaint filed against Pharmaca
  in Washington County Circuit Court.
         Your position assumes that your client properly exercised its right to "go dark" under
  the Lease. I disagree, as the "go dark" provision had certain notice requirements which were,
  inarguably, not met. However, assuming arguendo that your position was correct and that
  your client had properly exercised the "go dark" provision, the amount you should have
  offered was $281,271.71.1 Had you offered at least that amount, along with an explanation
  of why you believe your position to be correct, my client would have taken your offer
  seriously. However, the arguments and explanations in your letters of February 10 and
  February 20 are, in my estimation and the estimation of my client, nonsense. For that reason,
  my client has elected to file suit rather than make a counteroffer. If your client decides to
  make an offer based on a logical argument, please let me know.
         I trust that since we are providing this courtesy copy, there will be no need for an
  extension of time for your client to file an answer.




  AJB/cdc
  Enclosure

  1 Had Pharmaca exercised the "go dark" provision properly, Atlas would not have exercised its option to

  terminate the Lease until they had procured a new tenant. Atlas' efforts to locate a replacement tenant would
  not have been affected (i.e., the replacement tenant would not have been located any more quickly). As such,
  Pharmaca would have remained obligated to pay full rent until Atlas terminated the Lease.




                                                                                             Exhibit 1 - Page 67
           Case 3:20-cv-00523-AC                       Document 1                        Filed 03/31/20        Page 72 of 76




     1                                 IN THE CIRCUIT COURT OF THE STATE OF OREGON

     2                                        FOR THE COUNTY OF WASHINGTON

 3        ATLAS GREENWAY, LLC, an                                     Case No. 20CV09996
          Oregon limited liability company,
 4
                                          Plaintiff,                  SUMMONS
 5
                                V.
 6
         PHARMACA INTEGRATIVE
 7       PHARMACY, INC., a foreign
 8       corporation,

 9                                        Defendant.
10                   TO: Pharmaca Integrative Pharmacy, Inc., C/0 R.A.: CT Corporation System 780
                     Commercial Street, Ste. 100, Salem, OR 97301.
11
                   You are hereby required to appear and defend the complaint filed against you in the above entitled action
12       within thirty (30) days from the date of service of this summons upon you, and in case of your failure to do so, for
         want thereof, plaintiff(s) will apply to the court for the relief demanded in the complaint.
13
                     NOTICE TO DEFENDANT: READ THESE PAPERS CAREFULLY!
14
         You must "appear" in this case or the other side will
15       win automatically. To "appear" you must file with the
         court a legal paper called a "motion" or "answer".
16       The "motion" or "answer" must be given to the court                 Abra am J. Barn , OSB # 082545
         clerk or administrator within 30 days along with the                Christene D. Cencer, OSB #163589
17       required filing fee. It must be in proper form and                  The Barnett Firm, LLC
         have proof of service on the plaintiffs attorney or, if             11501 SW Pacific Hwy., Suite 201
18       the plaintiff does not have an attorney, proof of                   Portland, OR 97223
         service upon the plaintiff. If you have any questions,              (503) 688-5106
19       you should see an attorney immediately. If you need                 ccencer@hg-wt.com
         help in finding an attorney, you may call the Oregon
20
         State Bar's Lawyer Referral Service at (503) 684-3763
21       or toll-free in Oregon at (800) 452-7636.
         STATE OF OREGON        )
                                ) ss
22       Counly of Washinglon   )


23       of the original summons in the above entitled action.
24
                                                                                  ATIORNEY OF RECORD F    PLAINTIFF
25
         TO THE OFFICER OR OTHER PERSON SERVING THIS SUMMONS:    You are hereby directed to serve a true copy of this
26       summons, together with a true copy of the Complaint mentioned therein, upon the individual(s) or other legal
         entity(ies) to whom or which this summons is directed, and to make your proof of service o the reverse hereof or
27       upon a separate similar document which you shall attach hereto.               t(I
                                                                                  ---1--:..===---1--+-------
28                                                                                A bra h
                                                                                  ATIORNEY OF RECORD FOR PLAINTIFF

         PAGE 1 - SUMMONS
                                                                The Barnelt Firm, LLC
                                                                 11501 SW Pacific Hwy
                                                             Suite 201; Portland, OR 97223
                                                          (503} 688-5106 (503) 716-4633 fax




                                                                                                                      Exhibit 1 - Page 68
        Case 3:20-cv-00523-AC            Document 1          Filed 03/31/20                Page 73 of 76


• CT Corporation                                                         Service of Process
                                                                         Transmittal
                                                                         03/06/2020
                                                                         CT Log Number 537339058
 TO:      Laura Price
          Pharmaca Integrative Pharmacy, Inc.
          4940 Pearl East Cir Ste 301
          Boulder, CO 80301-2442

 RE:      Process Served in Oregon

 FOR:     Pharmaca Integrative Pharmacy, Inc. (Domestic State: DE)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                  ATLAS GREENWAY, LLC, ETC., PLTF vs. PHARMACA INTEGRATIVE AND PHARMACY,
                                   INC., ETC., DFT.
 DOCUMENT(S) SERVED:               Summons, Complaint, Attachment(S)
 COURT/AGENCY:                     Washington County Circuit Court, OR
                                   Case # 20CV09996
 NATURE OF ACTION:                 Breach of Contract
 ON WHOM PROCESS WAS SERVED:       C T Corporation System, Salem, OR
 DATE AND HOUR OF SERVICE:         By Process Server on 03/06/2020 at 15:50
 JURISDICTION SERVED :             Oregon
 APPEARANCE OR ANSWER DUE:         Within 30 days (Document(s) may contain additional answer dates)
 ATTORNEY(S) / SENDER(S):          ABRAHAM J. BARNETT
                                   THE BARNETT FIRM, LLC
                                   11501 SW Pacific Hwy., Suite 201
                                   Portland, OR 97223
                                   503-688-5106
 ACTION ITEMS:                     CT has retained the current log, Retain Date: 03/06/2020, Expected Purge Date:
                                   06/04/2020

                                   Image SOP
                                   Email Notification, Laura Price lprice@pharmaca.com

 SIGNED:                           C T Corporation System
 ADDRESS:                          208 LaSalle Ave
                                   Suite 814
                                   Chicago, IL 60604
 For Questions:                    866-539-8692
                                   CorporationTeam@wolterskluwer.com




                                                                         Page 1 of 1 / PP
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.


                                                                                                   Exhibit 1 - Page 69
                Case 3:20-cv-00523-AC       Document 1          Filed 03/31/20   Page 74 of 76




 1

 2

 3

 4                           IN THE CIRCUIT COURT OF THE STATE OF OREGON

 5                                 FOR THE COUNTY OF WASHINGTON

 6   ATLAS GREENWAY, LLC, an Oregon limited )
     liability company,                       )
 7                                            )               Case No. 20CV09996
                                   Plaintiff, )
 8                                            )               DEFENDANT’S NOTICE TO CLERK OF
              vs.                             )               THE COURT AND ADVERSE PARTY OF
 9                                            )               FILING OF REMOVAL TO FEDERAL
     PHARMACA INTEGRATIVE PHARMACY, )                         COURT
10   INC., a foreign corporation,             )
                                              )
11                                Defendant.  )
                                              )
12

13   TO:      The Clerk of the Circuit Court of the State of Oregon for the County of Washington, and
              to Plaintiff and its Attorneys of Record, Abraham J. Barnett and Christene D. Cencer
14

15            PLEASE TAKE NOTICE THAT on March 31, 2020, defendant Pharmaca Integrative
16   Pharmacy, Inc. filed a Notice of Removal (“Notice”) in the United States District Court for the
17   District of Oregon. A true and correct copy of the Notice is attached as Exhibit 1.
18            PLEASE TAKE FURTHER NOTICE that, by the filing of such Notice and by the filing
19   herein of this notice to state court of removal to federal court, the above-entitled action has been
20   removed from this Court to the United States District Court for the District of Oregon
21

22

23

24

25

26

PAGE 1 - DEFENDANT’S NOTICE TO CLERK OF THE COURT AND ADVERSE PARTY
         OF FILING OF REMOVAL TO FEDERAL COURT
                                                 LANE POWELL PC
                                       601 SW SECOND AVENUE, SUITE 2100
     718696.0001/8013968.2               PORTLAND, OREGON 97204-3158
                                           503.778.2100 FAX: 503.778.2200
                Case 3:20-cv-00523-AC       Document 1          Filed 03/31/20   Page 75 of 76




 1   pursuant to 28 U.S.C. §§ 1331, 1441(a), and 1446, and this Court may proceed no further unless

 2   and until the case is remanded.

 3            DATED: March 31, 2020

 4                                                  LANE POWELL PC
 5

 6                                                  By s/ Bruce H. Cahn
                                                       Bruce H. Cahn, OSB No. 935450
 7                                                     Mohammed N. Workicho, OSB No. 186140
                                                       Telephone: 503.778.2100
 8                                                     Facsimile: 503.778.2200
                                                       docketing-pdx@lanepowell.com
 9                                                  Attorneys for Defendant
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

PAGE 2 - DEFENDANT’S NOTICE TO CLERK OF THE COURT AND ADVERSE PARTY
         OF FILING OF REMOVAL TO FEDERAL COURT
                                                 LANE POWELL PC
                                       601 SW SECOND AVENUE, SUITE 2100
     718696.0001/8013968.2               PORTLAND, OREGON 97204-3158
                                           503.778.2100 FAX: 503.778.2200
                Case 3:20-cv-00523-AC       Document 1          Filed 03/31/20   Page 76 of 76




 1                                   CERTIFICATE OF SERVICE

 2            I hereby certify that on March 31, 2020, I caused to be served a copy of the foregoing

 3   NOTICE OF REMOVAL TO FEDERAL COURT on the following person(s) in the manner

 4   indicated below at the following address(es):

 5   Abraham J. Barnett
     Christene D. Cencer
 6   11501 SW Pacific Hwy., Suite 201
     Portland, OR 97223
 7   E-mail: ajbarnett@hg-wt.com; ccencer@hg-wt.com
 8         by CM/ECF
           by Electronic Mail (courtesy copy)
 9         by Electronic Mail (e-mail agreement in place)
           by Facsimile Transmission
10         by First Class Mail
           by Hand Delivery
11         by Overnight Delivery
12                                                         s/ Bruce H. Cahn
                                                          Bruce H. Cahn
13

14

15

16

17

18
19

20

21

22

23

24

25

26

PAGE 3 - CERTIFICATE OF SERVICE

                                                 LANE POWELL PC
                                       601 SW SECOND AVENUE, SUITE 2100
     718696.0001/8013968.2               PORTLAND, OREGON 97204-3158
                                           503.778.2100 FAX: 503.778.2200
